Exhibit 10.1
 
 
 
PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement (this “Agreement”), dated May 27, 2016
(“Execution Date”), is by and between PDC Energy, Inc., a Delaware corporation,
(“Seller”) and PetroShare Corp., a Colorado corporation (“Buyer”).  Seller and
Buyer may be referred to herein individually as a “Party” or collectively as the
“Parties.”
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:
ARTICLE I
PURCHASE AND SALE
1.1            Purchase and Sale.  Subject to the terms and conditions of this
Agreement, Seller agrees to sell and convey to Buyer, and Buyer agrees to
purchase and receive from Seller, the Assets, as defined below.
1.2            Assets.  The “Assets” are all of Seller’s right, title, and
interest, in and to the following:
(a)            The oil and gas leases and other leasehold interests described in
Exhibit A, and all amendments, renewals, extensions, top leases or ratifications
thereof (collectively, the “Leases”), insofar and only insofar as they cover the
lands described on Exhibit A, together with the lands currently pooled,
unitized, or consolidated therewith (collectively, the “Lands”);
(b)            The oil and/or gas wells described in Exhibit B, whether
drilling, awaiting completion, producing, shut-in or temporarily abandoned
(collectively, the “Wells”), together with all equipment, machinery, fixtures,
casing, tubing, flow lines, gathering lines, facilities and other tangible
personal property and improvements located on Lands or used or held for use
solely in connection with the Wells;
(c)            The oil, gas, condensate, casinghead gas, plant products and
other hydrocarbons, whether liquid or gaseous, in, on or under or that may be
produced from the Leases, Lands or Wells (collectively, the “Hydrocarbons”);
(d)            To the extent transferable, all unitization, pooling and
communitization agreements, declarations, orders, permits, licenses,
authorizations and approvals, insofar as they pertain to the Leases, Lands,
Hydrocarbons or Wells;
(e)            To the extent transferable without payment of additional
consideration, all contracts, agreements and instruments pertaining to the
Leases, Lands, Hydrocarbons or Wells, including those described on Exhibit
C (collectively, the “Contracts”);
(f)             To the extent transferable without payment of additional
consideration, all surface leases, subsurface leases, surface use agreements,
rights-of-way, easements, licenses, permits and other surface or subsurface
agreements used or held for use solely in connection with the Leases, Lands,
Hydrocarbons or Wells, including those described on Exhibit D (collectively, the
“Surface Agreements”); and
 

--------------------------------------------------------------------------------

 
(g)            All files and records directly relating to the items described in
Sections 1.2(a) through (f), including without limitation, lease, land, well,
division order, title and contract files, landowner contact information,
abstracts, title opinions, and maps, but excluding however, any files or records
covered by the attorney-client or work-product privilege or confidentiality
restrictions that prevent their disclosure to Buyer (collectively, the
“Records”).
1.3            Effective Time.  The purchase and sale of the Assets shall be
effective as of April 1, 2016 at 7:00 a.m. Mountain Time (the “Effective Time”).
ARTICLE II
PURCHASE PRICE
2.1            Purchase Price.  The purchase price for the Assets shall be Five
Million One Hundred Fifty-Four Thousand Six Hundred Thirty Dollars
($5,154,630.00) (the “Purchase Price”), subject to adjustment in accordance with
the terms and conditions set forth in this Agreement.
2.2            Deposit.  Simultaneous with the execution of this Agreement,
Buyer shall wire transfer to Seller an amount equal to ten percent (10%) of the
Purchase Price (the “Deposit”).  The Deposit (and all accrued interest thereon)
shall be held by Seller and either:  (i) retained by Seller and credited against
the Purchase Price at Closing, if Closing occurs, or (ii) if Closing does not
occur, returned to Buyer or retained by Seller in accordance with Section 11.2.
2.3            Allocation of the Purchase Price.  Each Lease has been subdivided
into one or more tracts, as depicted on Exhibit A (each a “Tract”), comprised of
those lands and/or the depths covered by such Lease where the ownership of
Seller differs from the remaining lands and/or depths covered by such Lease. 
The Parties have allocated 100% of the Purchase Price on a Tract-by-Tract basis
among only those Tracts that cover, at a minimum, both the Codell and Niobrara
formations (the “C/N Formations”, and each such Tract, a “C/N Tract”), as set
forth in Schedule 2.3.  The amount so allocated to a particular C/N Tract is
referred to herein as the “Allocated Value” for such C/N Tract.
2.4            Adjustments To Purchase Price.  All adjustments to the Purchase
Price shall be made in accordance with this Section 2.4, without duplication.
(a)            Proration of Costs and Revenues.  Buyer shall be entitled to all
production of Hydrocarbons from or attributable to the Assets on or after the
Effective Time (and all products and proceeds attributable thereto), and to all
other income, proceeds, receipts and credits earned with respect to the Assets
at or after the Effective Time, and shall be responsible for (and entitled to
any refunds with respect to) all Property Expenses, as defined herein, incurred
on or after the Effective Time.  Seller shall be entitled to all Hydrocarbons
produced from or attributable to the Assets prior to the Effective Time (and all
products and proceeds attributable thereto), and to all other income, proceeds,
receipts and credits earned with respect to the Assets prior to the Effective
Time, and shall be responsible for (and entitled to any refunds with respect to)
all Property Expenses incurred prior to the Effective Time.  “Earned” and
“incurred,” as used in this Agreement shall be interpreted in accordance with
GAAP and COPAS standards, except as otherwise specified in this Agreement.  For
purposes of allocating production (and proceeds and accounts receivable with
respect thereto), (1) liquid Hydrocarbons shall be deemed to be “from or
attributable to” the Assets when they pass through the pipeline connecting into
the storage facilities into which they are run, and (2) gaseous Hydrocarbons
shall be deemed to be “from or attributable to” the Assets when they pass
through the royalty measurement meters, delivery point sales meters, or custody
transfer meters on the gathering lines or pipelines through which they are
transported (whichever is closest to the well).  Seller shall utilize reasonable
interpolative procedures, consistent with industry practice, to allocate of
production when exact meter readings or gauging and strapping data are not
available.
 
- 2 -

--------------------------------------------------------------------------------

 
(b)            The term “Property Expenses” means all expenses and payments of
every kind attributable to the Assets, including capital expenses, operating
expenses, facilities and plant expenses, joint interest billings, overhead costs
charged to the Assets under the applicable operating agreement, lease operating
expenses, lease rental and maintenance costs, and Burdens.
(c)            Upward Adjustments.  The Purchase Price shall be adjusted upward
by:
(i)       to the extent received and retained by Buyer (1) the proceeds from the
sale of Hydrocarbons from or attributable to the Assets prior to the Effective
Time, net of all net profit payments, royalties (including landowner’s,
overriding, and nonparticipating), and other similar burdens measured by or
payable out of production of Hydrocarbons (“Burdens”) therefrom, and (2) other
proceeds earned with respect to the Assets prior to the Effective Time;
(ii)      the value (based on the applicable contract price) of all Hydrocarbons
in pipelines, flowlines, or tanks above the pipeline connection, or unsold
inventory of plant products, in each case, as of the Effective Time and less
Burdens;
(iii)     the amount of Property Expenses incurred from and after the Effective
Time paid by or on behalf of Seller; and
(iv)     any other amount provided for in this Agreement or as may be agreed to
in writing by the Parties.
(d)            Downward Adjustments.  The Purchase Price shall be adjusted
downward by:
(i)       to the extent received and retained by Seller:  (1) the proceeds, net
of Burdens, from the sale of Hydrocarbons from or attributable to the Assets on
or after the Effective Time, and (2) other proceeds earned with respect to the
Assets on or after the Effective Time;
(ii)      the amount of Property Expenses incurred prior to the Effective Time
paid by or on behalf of Buyer; and
(iii)     the amount of proceeds of Hydrocarbon production held in suspense by
Seller (the “Suspense Amounts”);
 
- 3 -

--------------------------------------------------------------------------------

 
(iv)     the amounts by which the Purchase Price is reduced pursuant to Section
3.2, due to the exercise of any preferential right to purchase;
(v)      the amounts by which the Purchase Price is reduced pursuant to Section
4.2(d), due to Title Defects;
(vi)     the amounts by which the Purchase Price is reduced pursuant to Section
5.4, due to Environmental Defects;
(vii)    the amount of Net Casualty Losses, pursuant to Section 8.2
(viii)   the amount of all Taxes allocated to Seller in accordance with Section
9.1 that are not paid by or on behalf of Seller prior to Closing; and
(ix)     any other amount provided for in this Agreement or as may be agreed to
in writing by the Parties.
(e)            Settlement Statement.  On or before three (3) business days prior
to the Closing Date (as defined below), Seller shall submit a “Settlement
Statement” to Buyer for Buyer’s comment and approval.  The Settlement Statement
shall set forth Seller’s calculation of the Purchase Price, as adjusted in
accordance with Section 2.4.  Within two (2) business days of receipt of the
Settlement Statement, Buyer shall deliver to Seller a written report containing
any proposed changes to the Settlement Statement and an explanation of the
proposed changes.  If the Parties cannot agree on the Settlement Statement on or
before Closing, the Settlement Statement as prepared by Seller will be used to
adjust the Purchase Price at Closing.  The Purchase Price, as adjusted under
this Section 2.4, less the Deposit, is the “Closing Amount”.
ARTICLE III
BUYER’S DUE DILIGENCE
3.1            Due Diligence.
(a)            Access to Records.  Upon execution of this Agreement, Seller
shall make the Records available to Buyer during Seller’s normal business hours
so that Buyer may conduct its due diligence review.  Seller shall assist Buyer
in obtaining such additional information from third parties as Buyer may
reasonably request.
(b)            On-site Inspection.  Upon execution of this Agreement, Seller
shall grant Buyer and its representatives access to the Assets during Seller’s
normal business hours so that Buyer may conduct, at Buyer’s sole risk and
expense, on-site inspections, including Phase I environmental assessments (each,
an “Environmental Assessment”) of all or any portion of the Assets.  Buyer shall
not conduct any sampling or other invasive investigation activities without the
prior notice and consent of Seller, which may be withheld in Seller’s sole
discretion.  If Buyer or its agents prepares an Environmental Assessment of any
Asset, Buyer shall keep such assessment confidential and promptly furnish copies
thereof to Seller.  In connection with any on-site inspections, Buyer (i) shall
coordinate with Seller in advance and shall not perform any on-site inspections
or Environmental Assessments without a representative of Seller accompanying
Buyer; (ii) shall not to interfere with the normal operation of the Assets,
(iii) shall comply with all requirements of the operators of the Assets, (iv)
represents that it is adequately insured; and (v) shall be liable for and shall
indemnify Seller for Losses caused by Buyer or its representatives in connection
therewith.
 
- 4 -

--------------------------------------------------------------------------------

 
3.2            Preferential Rights and Consents.  The preferential rights to
purchase, rights of first refusal, options or similar rights affecting any of
the Assets and the third party consents required to assign any of the Assets are
set forth on Schedule 3.2.  Within five (5) business days from the Execution
Date, Seller shall deliver notices to the holders thereof, and shall promptly
provide copies of any response to such notices to Buyer.  To the extent that
such preferential right is exercised by such third party, and such interest to
any of the Assets are sold, such interest in the Assets will be excluded from
the transaction contemplated hereby (the “Transaction”) and the Purchase Price
will be adjusted downward by the Allocated Value of the Assets purchased by the
third part exercising such right.
ARTICLE IV
TITLE MATTERS
4.1            Definitions.
(a)            Defensible Title.  “Defensible Title” means such ownership in any
C/N Tract that, subject to and except for Permitted Encumbrances:
(i)       entitles Seller to receive a share of the Hydrocarbons produced, saved
and marketed from any C/N Tract, after satisfaction of all Burdens thereon
(“NRI”) insofar and only insofar as to the C/N Formations, of not less than the
NRI of such C/N Tract as shown on Exhibit A;
(ii)      results in Seller owning at least the number of Net Acres set forth in
Exhibit A for any C/N Tract insofar and only insofar as to the C/N Formations
(“Net Acre” shall mean the number of gross acres in the Lands covered by a
Lease, multiplied by the lessor’s percentage interest in the fee oil and gas
estate in such Lands, multiplied by Seller’s working interest in such Lease);
and
(iii)     is free and clear of all mortgages, security interests, liens, and
other similar encumbrances.
 
- 5 -

--------------------------------------------------------------------------------

 
(b)            Permitted Encumbrances.  “Permitted Encumbrances” means:  (i)
Burdens (payable or in suspense) if the net cumulative effect of such Burdens
does not operate to reduce the NRI of Seller in any C/N Tract below the NRI
shown on Exhibit A for such C/N Tract; (ii) all rights to consent by, required
notices to, filings with, or other actions by any national, state or local
government or any subdivision, agency, court, commission, department, board,
bureau, regulatory authority or other division or instrumentality thereof (a
“Governmental Entity”) in connection with the sale or conveyance of oil and gas
leases or interests therein that are customarily obtained subsequent to the sale
or conveyance; (iii) all rights of any Governmental Entity to control or
regulate any of the Assets in any manner; (iv) rights of reassignment upon the
surrender or expiration of any Lease; (v) liens or security interests created
under joint operating agreements or by operation of Law in respect of
obligations that are not yet due; (vi) liens for Taxes or assessments not yet
due; (vii) any mortgage or deed of trust granted by the lessor or affecting only
the lessor’s interest in a Lease, unless (1) such mortgage or deed of trust
predates the applicable Lease, (2) has not been subordinated to such Lease, and
(3) an event of default thereunder by the lessor has occurred and is continuing;
(viii) any lien, security interest, or encumbrance affecting the Assets that is
discharged at or prior to Closing; (ix) all Title Defects that Buyer has waived
or is deemed to have waived; and (x) the Leases, Contracts, Surface Agreements,
and all other liens, encumbrances, agreements, instruments, obligations,
defects, and irregularities affecting the Assets that (in each case) do not
individually or in the aggregate (1) materially impair the use, ownership or
operation of the Assets (as currently owned and operated), (2) reduce the NRI of
Seller in any C/N Tract below the NRI for such C/N Tract as set forth on Exhibit
A, or (3) reduce the Net Acres of Seller in any C/N Tract below the Net Acres
for such C/N Tract as set forth on Exhibit A, in the case of subsections (2) and
(3), insofar and only insofar as to the C/N Formations.
(c)            Title Defect.  “Title Defect” means any lien, encumbrance, claim,
defect in or objection to real property title, excluding Permitted Encumbrances,
that renders the Seller’s title to any C/N Tract less than Defensible Title,
provided however, that the following shall not be considered Title Defects:  (i)
defects based on a gap in Seller’s chain of title in the applicable county
records, unless such gap is affirmatively shown to exist in such records by an
abstract of title, title opinion or landman’s title chain provided to Seller in
connection with the respective Title Defect Notice; (ii) defects arising out of
lack of corporate or other entity authorization or variance in entity name;
(iii) defects arising out of lack of a survey, unless a survey is expressly
required by applicable Laws; (iv) defects that are defensible by possession
under applicable Laws of limitations, adverse possession or prescription; (v)
defects resulting from the failure to record releases of liens, production
payments, mortgages or deeds of trust that have expired by their own terms or
the enforcement of which are barred by applicable statutes of limitation; (vi)
defects that affect only which party has the right to receive royalty payments
(rather than the amount or the proper payment of such royalty payment); (vii)
defects in the chain of title based upon (1) the lack of formal or informal
probate proceedings, heirship proceedings, or similar proceedings, (2) the
failure to recite marital status in any instrument, or to secure execution of
any instrument by the owner of a dower or homestead interest, or (3) the use of
an affidavit of heirship or similar instrument of record to provide evidence of
the death of an individual in the chain of title and their heirs or successors
in interest, in each case, unless Buyer provides affirmative evidence that such
defect results in another party’s superior claim of title to the relevant C/N
Tract; (viii) defects based solely on lack of information in Seller’s files;
(ix) defects arising from any prior oil and gas lease relating to the Lands not
being released of record, unless Buyer provides affirmative evidence that such
prior oil and gas lease is still in effect and results in another party’s
superior claim of title to the relevant C/N Tract; (x) defects arising out of a
change in drilling or spacing units, tract allocation or other changes in pool
or unit participation occurring after the Execution Date; (xi) defects commonly
encountered in the oil and gas industry in the geographic area in which the
Assets are located that would not be considered material by a reasonably prudent
operator of oil and gas wells in such area with knowledge of all the facts known
to the Parties and appreciation of their legal significance, (x) defects that
affect only those depths or formations other than the C/N Formations, and (xi)
defects affecting any Asset that does not have an Allocated Value.
 
- 6 -

--------------------------------------------------------------------------------

 
4.2            Title Defect Procedure.
(a)            Notice of Title Defects.  On or before 5:00 p.m. Mountain Time on
June 24, 2016, (the “Defect Notice Date”), Buyer shall deliver to Seller a
written notice (a “Title Defect Notice”) describing (i) each Title Defect and
the C/N Tract affected thereby (a “Title Defect Property”), (ii) the basis for
each Title Defect and (iii) Buyer’s good faith estimate of the Defect Amount of
each Title Defect.  Any Title Defect that is not asserted by Buyer prior to the
Defect Notice Date shall be deemed to be waived by Buyer, except for breaches of
Seller’s special warranty of title not known to Buyer prior to the Defect Notice
Date.
(b)            Title Defect Amount.  The “Title Defect Amount” is the amount by
which the Allocated Value of a Title Defect Property is reduced as a result of
the Title Defect, and shall be determined in accordance with the following
methodology, terms and conditions:
(i)       if the Title Defect is a lien or encumbrance that is liquidated in
amount, the Title Defect Amount shall be the cost of removing such lien or
encumbrance;
(ii)      if the Parties agree on the Title Defect Amount, that amount shall be
the Title Defect Amount;
(iii)     if the Title Defect is a discrepancy in the Net Acres covered by a C/N
Tract and the Net Acres set forth in Exhibit A for such C/N Tract, the Title
Defect Amount shall be the product of (x) the Allocated Value of such C/N Tract
multiplied by (y) a fraction, the numerator of which is the amount of such
discrepancy, and the denominator of which is the Net Acres set forth in
Exhibit A for such C/N Tract;
(iv)     if the Title Defect represents an obligation, encumbrance, burden or
charge upon or other defect in title of a type not described in subsections (i)
through (iii) above, the Title Defect Amount shall be determined by taking into
account the Allocated Value of the Title Defect Property, Seller’s interest in
the Title Defect Property, the legal effect of the Title Defect, the potential
economic effect of the Title Defect over the life of the Title Defect Property,
the values placed upon the Title Defect by the Parties, and such other factors
as are necessary to make a proper evaluation.
(c)            Seller’s Right to Cure.  Seller shall have the option, but not
the obligation, to attempt to cure any Title Defect on or before the date that
is ninety (90) days after Closing (the “Cure Period”).  If Seller cures any
Title Defect prior to the end of the Cure Period, within ten (10) business days
thereafter Buyer shall pay Seller the amount by which the Purchase Price was
reduced at Closing pursuant to Section 4.2(d)(i).
(d)            Remedies for Title Defects.  Subject to Sections 4.2(c), (e) and
(f), in the event that any Title Defect is not cured or waived by Buyer prior to
Closing, the Purchase Price shall be reduced by the respective Title Defect
Amount.
(e)            Title Deductible and Threshold.  Notwithstanding any provision
herein to the contrary, in no event shall there be any adjustments to the
Purchase Price or other remedies hereunder (i) for any individual Title Defect
for which the Title Defect Amount is less than twenty thousand dollars ($20,000)
(the “Defect Threshold”), or (ii) unless the sum of all Title Defect Amounts for
any Title Defects that exceed the Defect Threshold exceeds four percent (4%) of
the Purchase Price (the “Defect Deductible”), and then only for such excess
amount.
 
- 7 -

--------------------------------------------------------------------------------

 
(f)            Title Dispute Resolution.  The Parties shall attempt to resolve,
through good faith negotiations, all disputes concerning (i) the existence and
scope of a Title Defect, (ii) the Title Defect Amount, and (iii) the adequacy of
Seller’s curative of any Title Defect (the “Title Disputed Matters”).  In the
event the Parties cannot resolve any Title Disputed Matter on or before Closing
or ten (10) business days following the end of the Cure Period, as applicable,
it shall be resolved pursuant to Section 15.11(a).
ARTICLE V
ENVIRONMENTAL MATTERS
5.1            Definitions.
(a)            “Environmental Defect” means any condition in, on or under an
Asset (including air, land, soil, surface and subsurface strata, surface water
and ground water or sediments), that causes an Asset and/or the Seller to be in
violation of Environmental Law or a condition that, if known to the relevant
governmental authorities, would require an investigation or remediation pursuant
to Environmental Laws.  For the avoidance of doubt, plugging and abandonment
obligations or liabilities associated with any of the Assets shall not be
considered an Environmental Defect.
(b)            “Environmental Laws” means those laws, statutes, rules,
regulations, decrees, judgments, orders, or policies (“Laws”) issued or enforced
by any Governmental Entity dealing with the protection of public health or the
environment.
(c)            “Remediate” or “Remediation” means action taken to correct an
Environmental Defect in accordance with applicable Environmental Laws.
5.2            Notice of Environmental Defects.  On or before the Defect Notice
Date, Buyer shall deliver to Seller a written notice (an “Environmental Defect
Notice”) describing (a) each Environmental Defect and the Asset(s) affected
thereby, (b) the basis for each Environmental Defect, and (c) Buyer’s good faith
estimate of the cost to Remediate each Environmental Defect.
5.3            Seller’s Right to Remediate.  Seller shall have the option, but
not the obligation, at Seller’s sole expense, to attempt to Remediate any
Environmental Defect prior to Closing.
5.4            Remedies for Environmental Defects.  Subject to Section 5.5 and
5.6, if any Environmental Defect is not Remediated or waived by Buyer prior to
Closing, the Purchase Price shall be reduced by the cost to Remediate such
Environmental Defect.
5.5            Environmental Deductible and Threshold.  Notwithstanding any
provision herein to the contrary, in no event shall there be any adjustments to
the Purchase Price or other remedies hereunder (i) for any individual
Environmental Defect for which the cost to Remediate such Environmental Defect
is less than the Defect Threshold, or (ii) unless the aggregate costs to
Remediate all Environmental Defects that exceed the Defect Threshold exceeds the
Defect Deductible, and then only for such excess amount.
5.6            Environmental Dispute Resolution.  The Parties shall attempt to
resolve, through good faith negotiations, all disputes concerning (a) the
existence and scope of an Environmental Defect, (b) the amount of the
Remediation costs, and (c) the adequacy of Seller’s Remediation of any
Environmental Defect (the “Environmental Disputed Matters”).  In the event the
Parties cannot resolve any Environmental Disputed Matter on or before Closing,
it shall be resolved pursuant to Section 15.11(a).
 
- 8 -

--------------------------------------------------------------------------------

 
ARTICLE VI
SELLER’S REPRESENTATIONS
6.1            Seller represents and warrants to Buyer the following, as of the
Execution Date and as of Closing:
(a)      Status.  Seller is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and is qualified to
do business in the State of Colorado.
(b)      Authorization and Enforceability.  This Agreement has been duly
authorized and constitutes the valid, legal and binding obligation of Seller and
is enforceable against it in accordance with its terms.  Seller’s execution,
delivery and performance of this Agreement does not and will not violate any
provision of Seller’s governing documents, or to Seller’s knowledge, any Law
applicable to Seller or the Assets.
(c)      Liability for Brokers’ Fees.  Seller has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Transaction for which Buyer shall have any responsibility whatsoever.
(d)      Litigation.  There is no action, suit, proceeding, claim or
investigation by any mediator, arbitrator or Governmental Entity pending or, to
Seller’s knowledge, threatened (1) against Seller with respect to the Assets, or
(2) that is likely to impede Seller’s ability to consummate the Transaction.
(e)      No Bankruptcy.  There are no bankruptcy proceedings pending or, to
Seller’s knowledge, contemplated or threatened in writing against Seller.
(f)       Material Contracts.  All of the agreements that materially affect the
ownership or operation of the Assets are set forth on Exhibit C (collectively,
the “Material Contracts”).  Seller has not received any written notice of a
default or breach by any party to any Material Contract that has not been
resolved.
(g)      Hydrocarbon Sales Contracts.  Except for the agreements set forth on
Schedule 6.1(g), no Hydrocarbons are subject to a gathering, processing,
balancing, sales, transportation or similar contract, and there are no calls
upon, options to purchase or similar rights with respect to any Hydrocarbons.
(h)      Compliance with Law.  Except as set forth on Schedule 6.1(h), to
Seller’s knowledge (1) the Assets operated by Seller have been operated in
material compliance with all applicable Laws, including Environmental Laws, and
(2) Seller has not received any written notice of a material violation of any
applicable Law, including Environmental Laws, with respect to any of the Assets
operated by Seller.
(i)       Receipt of Proceeds/Payment of Expenses and Burdens.  Seller is
currently receiving its NRI share of revenue from sales of Hydrocarbons without
suspense.  Seller has paid its working interest share of Property Expenses in
the ordinary course. Seller has timely and properly paid all Burdens for which
Seller is responsible.
 
- 9 -

--------------------------------------------------------------------------------

 
(j)       No Pending Operations.  Except as set forth on Schedule 6.1(j), there
are no contractual obligations, proposals, authorities for expenditures or
elections (whether made by Seller or any third party) to conduct any operations
on the Assets on or after the Effective Time.
(k)      Permits.  To Seller’s knowledge, (1) Seller has all material
governmental licenses and permits and has properly made all material filings,
necessary or appropriate to obtain those licenses and permits to own and operate
the Assets, (2) such licenses, permits and filings are in full force and effect,
and (3) no material violations exist in respect of any such licenses, permits or
filings.  No proceeding is pending, or to Seller’s knowledge is threatened
looking toward the challenging, revocation or limitation of any such licenses,
permits of filings.
(l)       Leases and Contract Compliance.  To Seller’s knowledge, (i) the
material terms of all Leases, operating agreements, production sales contracts,
farmout agreements and other contracts or agreements respecting the Assets can
be found either of record in the counties in which the Assets are located or are
reflected or referenced in Seller’s files,  (ii) the Contracts are currently in
full force and effect in accordance with their applicable terms, and (iii)
Seller is in material compliance with the terms of all Leases and Contracts.
(m)      Lease Termination Notices.  To Seller’s knowledge, Seller has received
no notice of termination of any of the Leases.
(n)      Prepayments and Calls.  To Seller’s knowledge, Seller is not (i)
obligated by virtue of any prepayment arrangement under any contract for the
sale of hydrocarbons, including “take or pay” obligation, hedging or forward
sale agreements, or similar provisions or a production payment or any other
arrangement to deliver hydrocarbons from the Assets at some future time without
then or thereafter receiving full payment therefor, (ii) subject to any
production sales agreements currently in effect that cannot be terminated,
without penalty, with sixty (60) days prior written notice, and (iii) subject to
any calls on production affecting the Assets.
(o)      Surface Access.  To Seller’s knowledge, there are no surface use or
access agreements currently in force and effect that would materially interfere
with oil and gas operations on the Leases, as currently conducted.
(p)      Plugging and Abandonment or Notices of Non-Compliance.  Except as
disclosed on Schedule 6.1(p), to Seller’s knowledge, (i) none of the Wells
included within the Assets has been represented by its operator, either in a
pending AFE or other written proposal to other well participants, as currently
in need of being plugged and abandoned, or (ii) Seller has not received any
Notices of Non-Compliance or violations from the COGCC.
(q)      Taxes.  Subject to the provisions of this Agreement, all ad valorem,
property, production, severance and similar taxes and assessments based on or
measured by the ownership of property or the production of hydrocarbons or the
receipt of proceeds therefrom with respect to the Assets for all periods prior
to the Effective Date have been timely and properly paid and all such taxes and
assessments which must be paid prior to the Closing shall have been properly
paid by Seller.
 
- 10 -

--------------------------------------------------------------------------------

 
(r)      Gas Imbalances.  There are no gas imbalances affecting the Assets.
ARTICLE VII
BUYER’S REPRESENTATIONS
7.1            Buyer represents and warrants to Seller the following, as of the
Execution Date and as of Closing:
(a)            Organization and Standing.  Buyer is duly organized, validly
existing and in good standing under the Laws of the State of Colorado.
(b)            Authorization and Enforceability.  This Agreement has been duly
authorized and constitutes the valid, legal and binding obligation of Buyer and
is enforceable against it in accordance with its terms.  Buyer’s execution,
delivery and performance of this Agreement does not and will not violate any
provision of Buyer’s governing documents, or to Buyer’s knowledge, any Law
applicable to Buyer or the Assets.
(c)            Liability for Brokers’ Fees.  Buyer has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the Transaction for which Seller shall have any responsibility whatsoever.
(d)            Litigation.  There is no action, suit, proceeding, claim or
investigation by any mediator, arbitrator or Governmental Entity pending or
threatened in writing that is likely to impede Buyer’s ability to consummate the
Transaction.
(e)            No Bankruptcy.  There are no bankruptcy proceedings pending or,
to Buyer’s knowledge, contemplated or threatened in writing against Buyer.


(f)             Financial Resources.  Buyer has the financial resources
available to close the Transaction without any financing contingency.
(g)            Buyer’s Evaluation.  Buyer is an experienced and knowledgeable
investor in the oil and gas business and is aware of its risks.  Buyer has been
afforded the opportunity to examine the Records.  Buyer has been advised by and
has relied solely upon its own expertise and the expertise of its legal, tax and
other professional counsel concerning the Transaction, the Assets and the value
thereof.
ARTICLE VIII
COVENANTS AND AGREEMENTS
8.1            Restriction on Operations.  Unless Seller obtain the prior
written consent of Buyer to act otherwise, which consent shall not be
unreasonably withheld, delayed, or conditioned, from the Execution Date to the
Closing Date, Seller shall not (i) approve, propose or undertake any operation
on the Assets anticipated to cost more than twenty five thousand dollars
($25,000) per operation, net to Seller’s interest (excepting those operations
set forth on Schedule 6.1(j) or emergency operations, provided Seller promptly
notifies Buyer of such emergency operations); (ii) sell, transfer, assign,
convey, reserve or otherwise dispose of any material part of the Assets (other
than replacement of equipment or sale of Hydrocarbons in the normal course of
business); (iii) modify, amend, terminate or release any Lease, Surface
Agreement or Material Contract; (iv) enter, or agree to enter, any contract or
agreement affecting the Assets; (v) let lapse any of Seller’s insurance now in
force that would constitute a Material Contract; (vi) elect to go “non-consent”
or otherwise not participate in any operation proposed with respect to the
Assets, or (vii) waive, release, assign, settle or compromise any right, claim,
action or proceeding relating to the Assets.
 
- 11 -

--------------------------------------------------------------------------------

 
8.2            Casualty Loss.  Prior to Closing, if any Asset is destroyed by
fire or other casualty or taken or threatened to be taken in condemnation or
under the right of eminent domain (a “Casualty Loss”), and the resulting loss
exceeds twenty five thousand dollars ($25,000) based on the Allocated Value of
the affected Asset, then the following shall occur.  Prior to Closing, Seller,
at its sole option and expense, may elect to cure a Casualty Loss, with respect
to affected personal property by repairing it or replacing it with personal
property of similar grade or utility, and with respect to affected real
property, by replacing it with real property of a similar nature and kind that
is reasonably acceptable to Buyer.  If prior to Closing the Casualty Loss is
cured to Buyer’s reasonable satisfaction, Buyer shall purchase the affected
Asset at Closing for the Allocated Value thereof, and Seller shall be entitled
to all insurance proceeds with respect thereto.  If a Casualty Loss is not cured
to Buyer’s reasonable satisfaction prior to Closing, then Buyer may (i) decline
to purchase such Asset, in which event the Purchase Price shall be reduced by
the Allocated Value of such Asset and Seller shall be entitled to all insurance
proceeds with respect thereto; or (ii) elect to purchase such Asset, in which
event the Purchase Price shall be reduced by the estimated cost to repair or
replace such Asset, in accordance with this Section 8.2, up to the Allocated
Value thereof, less the amount of insurance proceeds with respect thereto (the
reduction being the “Net Casualty Loss”).
8.3            Announcements.  The Parties shall consult with each other with
regard to all press releases and other announcements concerning this Agreement
or the Transactions, allowing a reasonable period of time, not to exceed two (2)
business days, for review and comment by the other Party; provided, however,
that the foregoing shall not prevent either party from timely complying with any
applicable securities laws or stock exchange rules.  Notwithstanding anything to
the contrary in this Section 8.3, neither Party shall be named in any press
release or other announcement without such Party’s prior written consent.
8.4            Disclaimers. EXCEPT FOR THE SPECIAL WARRANTY OF TITLE CONTAINED
IN THE ASSIGNMENT AND THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER IN
ARTICLE VI, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED AS TO (i) TITLE TO ANY OF THE ASSETS, (ii) THE
ENVIRONMENTAL CONDITION OF THE ASSETS, OR ANY MATTER RELATING TO ENVIRONMENTAL
LAWS, DEFECTS, LOSSES, HAZARDOUS SUBSTANCES, HYDROCARBONS, NORM OR THE
PROTECTION OF HUMAN HEALTH, SAFETY, OR THE ENVIRONMENT, (iii) THE QUANTITY,
QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (iv) ANY
ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS,
(v) THE CONDITION, QUALITY, SUITABILITY, MERCHANTABILITY, FREEDOM FROM LATENT
VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR MARKETABILITY OF THE
ASSETS, (vi) ANY MATERIALS OR INFORMATION MADE AVAILABLE OR COMMUNICATED TO
BUYER OR ITS REPRESENTATIVES IN CONNECTION WITH THE TRANSACTION, INCLUDING THE
RECORDS, OR (vii) THE CONFORMITY TO MODELS OR SAMPLES, AND BUYER WAIVES ALL
RIGHTS OF A PURCHASER UNDER LAW TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN
OF THE PURCHASE PRICE OR OTHER CONSIDERATION, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN
THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH
ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS
AS BUYER DEEMS APPROPRIATE.
 
- 12 -

--------------------------------------------------------------------------------

 
8.5            Seller will cooperate with Buyer, at Buyer’s expense, in any
reasonable manner in connection with Buyer’s efforts to obtain approvals,
licenses and permits that it may need in order to operate the Assets after the
Closing.
ARTICLE IX
TAXES
9.1            Taxes.  “Taxes” shall mean all ad valorem, property, production,
excise, net proceeds, severance and all other taxes and similar obligations
assessed against the Assets or based upon or measured by the ownership of the
Assets or the production of Hydrocarbons or the receipt of proceeds therefrom,
other than income taxes.  All Taxes based on or attributable to the ownership of
the Assets (including State of Colorado property taxes imposed on producing oil
and gas properties) shall be deemed attributable to the period of such ownership
(notwithstanding that the value of such Assets for purposes of assessing such
taxes may be based on the prior year’s production), with those Taxes
attributable to periods prior the Effective Time allocated to Seller, and those
Taxes attributable to periods on or after the Effective Time allocated to
Buyer.  All Taxes based on production of Hydrocarbons, shall be deemed
attributable to the period during which such production occurred, with those
Taxes attributable to periods prior the Effective Time allocated to Seller, and
those Taxes attributable to periods on or after the Effective Time allocated to
Buyer.  In each case, Taxes shall be prorated where the Effective Time occurs
during any such period.  For the purposes of calculating the Closing Amount
pursuant to Section 2.4(d)(vii), any Taxes not yet assessed by the applicable
Governmental Entity shall be estimated based on the best information available;
provided that for purposes of calculating the Final Purchase Price, any Taxes
not yet assessed by the applicable Governmental Entity prior to the Final
Settlement Date shall be re-estimated based on the best information available at
the time of the Final Settlement Statement, and such re-estimated amounts shall
thereupon become the full and final settlement of such Taxes for purposes of
this Agreement, regardless of whether the actual amount of such Taxes, as
assessed, is more or less.  After Closing, Buyer shall timely file or cause to
be filed all returns for Taxes required to be filed after Closing and shall
timely pay or cause to be paid all Taxes that become due and payable after the
Closing.
 
- 13 -

--------------------------------------------------------------------------------

 
ARTICLE X
CONDITIONS PRECEDENT TO CLOSING
10.1            Seller’s Conditions Precedent.  The obligations of Seller at
Closing are subject to the satisfaction or waiver at or prior to Closing of the
following conditions precedent:
(a)            (i)  All representations and warranties of Buyer contained in
this Agreement shall be true and correct in all material respects at and as of
Closing in accordance with their terms as if such representations and warranties
were remade at and as of Closing, and (ii) Buyer shall have performed and
satisfied all covenants and agreements required by this Agreement to be
performed and satisfied by Buyer at or prior to Closing in all material
respects, and (iii) Buyer shall be ready, willing and able to Close; and
(b)            No order has been entered by any Governmental Entity having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits the Transaction and that remains in effect at the time of
Closing.
10.2            Buyer’s Conditions Precedent.  The obligations of Buyer at
Closing are subject to the satisfaction or waiver at or prior to Closing of the
following conditions precedent:
(a)            (i)  All representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects at and as of
Closing in accordance with their terms as if such representations and warranties
were remade at and as of Closing, (ii) Seller shall have performed and satisfied
all covenants and agreements required by this Agreement to be performed and
satisfied by Seller at or prior to Closing in all material respects, and (iii)
Seller shall be ready, willing and able to Close; and
(b)            No order has been entered by any Governmental Entity having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits the Transaction and that remains in effect at the time of
Closing.
ARTICLE XI
RIGHT OF TERMINATION
11.1            Termination.  This Agreement may be terminated as follows:
(a)            by mutual consent of the Parties;
(b)            by Seller, if Seller’s conditions set forth in Section 10.1 are
not satisfied or are not capable of satisfaction on or before the Closing Date
through no fault of Seller, and are not waived by Seller;
(c)            by Buyer, if Buyer’s conditions set forth in Section 10.2 are not
satisfied or are not capable of satisfaction on or before the Closing Date
through no fault of Buyer and are not waived by Buyer;
 
- 14 -

--------------------------------------------------------------------------------

 
(d)            by either Party, in the event that the aggregate reduction to the
Purchase Price pursuant to Section 3.2, 4.2(d), 5.4 and 8.2 exceeds twenty
percent (20%) of the Purchase Price; or
(e)            by either Party, if Closing has not occurred on or before July
30, 2016.
11.2            Remedies.
(a)            Buyer’s Breach.  If Closing does not occur because the conditions
set forth in Section 10.1 are not satisfied or waived prior to Closing, and
Buyer does not have a right to terminate this Agreement pursuant to Section
11.1(c), (d) or (e), Seller shall elect, in its sole discretion, to terminate
this Agreement and retain the Deposit as its sole and exclusive remedy, or
pursue the remedy of specific performance.
(b)            Seller’s Breach.  If Closing does not occur because the
conditions set forth in Section 10.2 are not satisfied or waived prior to
Closing, and Seller does not have a right to terminate this Agreement pursuant
to Section 11.1(b), (d) or (e), the Deposit shall be returned to Buyer or Buyer
may elect, in its sole discretion, to pursue the remedy of specific performance.
(c)            Other Termination.  If this Agreement is terminated pursuant to
Section 11.1(a) (d) or (e), the Deposit shall be returned to Buyer and this
Agreement shall become void and of no further force or effect.
ARTICLE XII
CLOSING
12.1            Date of Closing.  The “Closing” of the Transaction shall be held
at 9:00 a.m. Mountain Time on June 30, 2016, at the offices of Seller, or such
other date, time or place as the Parties may agree.  The date the Closing
actually occurs shall be the “Closing Date”.
12.2            Closing Obligations.  At Closing, the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:
(a)            Seller shall execute, acknowledge and deliver to Buyer an
Assignment, Bill of Sale and Conveyance in the form attached as Exhibit E (the
“Assignment”), conveying the Assets to Buyer with a special warranty of title
by, through and under Seller but not otherwise;
(b)           The Parties shall execute the Settlement Statement;
(c)            Buyer shall deliver the Closing Amount to Seller by wire transfer
in immediately available funds;
(d)           Seller shall execute and deliver to Buyer a Certificate of
Non‑Foreign Status in the form attached as Exhibit F;
 
- 15 -

--------------------------------------------------------------------------------

 
(e)           The Parties shall execute change of operator forms and such forms
as may be required by any Governmental Entity having jurisdiction to transfer
operation of the Assets to Buyer with respect to the Assets;
(f)            Seller shall execute, acknowledge and deliver transfer orders or
letters in lieu thereof notifying all purchasers of production of the change in
ownership of the Assets and directing all purchasers of production to make
payment to Buyer of proceeds attributable to production from the Assets;
(g)           Seller shall deliver to Buyer a release, in recordable form, of
the mortgage encumbering the Assets; and
(h)           The Parties shall take such other actions and deliver such other
documents as are contemplated by this Agreement.
ARTICLE XIII
POST-CLOSING OBLIGATIONS
13.1            Final Settlement Statement.  On or before the date that is
ninety (90) days after the Closing Date, Seller shall prepare and deliver to
Buyer, in accordance with customary industry accounting practices, a proposed
final settlement statement (the “Final Settlement Statement”), setting forth
(i) each adjustment or payment that was not finally determined as of Closing,
(ii) the calculation of such adjustment and, (iii) the final purchase price, as
so adjusted (the “Final Purchase Price”) and enclosing any supporting
documentation.  On or before the date that is thirty (30) days after receipt of
Seller’s proposed Final Settlement Statement, Buyer shall deliver to Seller a
written report (with supporting documentation) containing any changes that Buyer
proposes to make to the Final Settlement Statement.  The Parties shall undertake
to agree on the Final Settlement Statement no later than thirty (30) days after
receipt of Buyer’s written report (the “Final Settlement Date”).  On or before
the Final Settlement Date, (x) Buyer shall pay to Seller the amount by which the
Final Purchase Price exceeds the Closing Amount or (y) Seller shall pay to Buyer
the amount by which the Closing Amount exceeds the Final Purchase Price, as
applicable, provided however, that if the Parties cannot reach agreement on the
Final Settlement Statement on or before the Final Settlement Date, any items
remaining in dispute shall be resolved pursuant to Section 15.11(a).
13.2            Records.  Seller shall make copies of the Records available for
pick-up by Buyer within five (5) business days after the Closing Date.
13.3            Suspense Amounts.  Within five (5) business days after the
Closing Date, Seller shall provide to Buyer (a) information regarding all
Suspense Amounts as of the Effective Time, including the reasons that the funds
are in suspense, and (b) Seller’s division of interest and all supporting
documentation regarding the parties that are entitled to such Suspense Amounts. 
Thereafter, Buyer shall be responsible for the payment of all Suspense Amounts
to the proper parties.
13.4            Further Assurances.  From time to time after Closing, the
Parties shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the Transaction.
 
- 16 -

--------------------------------------------------------------------------------

 
13.5            Removal of Seller’s Identification from Assets.  Within ten (10)
business days after Closing, Buyer shall remove all Seller identification and
signs from the Assets.
ARTICLE XIV
INDEMNITY
14.1            Buyer Assumption of Liability and Indemnification.  Upon
Closing, Buyer shall assume, defend, indemnify, release and hold harmless
Seller, its affiliates, and their respective officers, directors, agents,
employees and representatives from (a) all Losses of every kind and character
arising out of or connected, directly or indirectly, with (i) the ownership or
operation of the Assets on or after the Effective Time; (ii) the obligation to
plug, abandon and remediate the Assets, and (iii) the environmental condition of
the Assets or any violation of Environmental Law with respect to the Assets, in
each case, regardless of whether arising prior to, on or after the Effective
Time, (b) any breach of representations or warranties made by Buyer herein; and
(c) any breach of any covenants or agreements of Buyer herein.  To the extent
assignable, Seller shall assign to Buyer all rights to indemnification from
third parties held by Seller to the extent relating to any Losses that are
existing and known to Seller as of Closing and for which Buyer is required to
indemnify Seller.
14.2            Seller Retention of Liability and Indemnification.  Upon
Closing, Seller shall retain, defend, indemnify, release and hold harmless
Buyer, its affiliates, and their respective officers, directors, agents,
employees and representatives from (a) all Losses of every kind and character
arising out of or connected, directly or indirectly, with the ownership or
operation of the Assets prior to the Effective Time, except with respect to (i)
those matters covered in Section 14.1(a)(ii) and (iii), or (ii) any Taxes not
yet assessed by the applicable Governmental Entity prior to the Final Settlement
Date that were settled pursuant to the second to last sentence of Section 9.1,
(b) for the applicable survival period pursuant to Section 15.6, any breach of
representations or warranties made by Seller herein; and (c) any breach of any
covenants or agreements of Seller herein.
14.3            Losses.  As used herein, “Losses” shall mean any losses, costs,
expenses (including court costs, reasonable fees and expenses of attorneys,
experts and the cost of discovery and investigation), risks, liabilities,
obligations, penalties, fines, damages, demands, suits, causes of action,
judgments, claims, and sanctions of every kind and character (including civil
fines) arising from, related to or reasonably incident to matters indemnified
against; EXCLUDING HOWEVER, ANY SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES, DAMAGES FOR DIMINUTION OF VALUE OF AN ASSET, OR LOSS OF PROFITS, UNLESS
INCURRED AS A RESULT OF THE INDEMNIFIED PARTY INDEMNIFYING A THIRD PARTY.
14.4            Limitations on Indemnity.  Notwithstanding anything to the
contrary herein, in no event shall a Party be obligated to indemnify the other
Party (i) with respect to any individual Loss that does not exceed twenty
thousand dollars ($20,000) (the “Indemnity Threshold”), (ii) unless the sum of
all Losses that exceed the Indemnity Threshold exceeds four percent (4%) of the
Purchase Price, and (iii) for the amount of any Losses that exceed twenty
percent (20%) of the Purchase Price (the “Indemnity Cap”), provided however,
that any indemnity obligations pursuant to (1) Sections 14.1(b) or 14.2(b)
arising out of the breach of a Fundamental Rep, as defined herein, or (2)
Sections 14.1(c) or 14.2(c), shall not be subject to the Indemnity Cap.  For the
avoidance of doubt, in the event a single event or occurrence pertains to a
retained or assumed liability of the indemnifying Party, as applicable, and/or
results in a breach of one or more representations, warranties and/or covenants
herein of the indemnifying Party, such event or occurrence shall constitute a
single Loss for all purposes.
 
- 17 -

--------------------------------------------------------------------------------

 
ARTICLE XV
MISCELLANEOUS
15.1            Expenses.  Except as otherwise specifically provided, all fees,
costs and expenses incurred in negotiating this Agreement or in consummating the
Transaction shall be paid by the Party incurring the same.
15.2            Exhibits/Schedules. The Exhibits and Schedules to this Agreement
are hereby incorporated in this Agreement by reference and constitute a part of
this Agreement.
15.3            Notices.  All notices under this Agreement shall be in writing
and addressed as set forth below.  Any communication or delivery hereunder shall
be deemed to have been duly made and the receiving Party charged with notice (i)
if personally delivered, when received, (ii) if mailed, three (3) business days
after mailing, certified mail, return receipt requested, or (iii) if sent by
overnight courier, one (1) day after sending.  All notices shall be addressed as
follows:
 
If to Seller:
If to Buyer:
 
 
PDC Energy, Inc.
1775 Sherman St., Suite 3000
Denver, Colorado, 80203
Attn: PDC Legal
Phone: 303-860-5800
Fax: 303-831-3988
 
PetroShare Corp.
7200 S. Alton Way, Suite B-220
Centennial, Colorado, 80112
Attn: Frederick J. Witsell
Phone: 303-500-1160
Fax: 303-770-6885

 
Any Party may, by written notice so delivered to the other Parties, change the
address or individual to which delivery shall thereafter be made.
15.4            Amendments.  This Agreement may not be amended nor any rights
hereunder waived except by an instrument in writing signed by the Party to be
charged with such amendment or waiver and delivered by such Party to the Party
claiming the benefit of such amendment or waiver.
15.5            Assignment.  Neither Party shall assign all or any portion of
its respective rights or delegate all or any portion of its respective duties
hereunder unless (a) the assigning Party continues to remain primarily liable
for the performance of its obligations hereunder and (b) the prior written
consent of the other Party, which shall not be unreasonably withheld,
conditioned or delayed, is obtained.
 
- 18 -

--------------------------------------------------------------------------------

 
15.6            Survival.  The representations and warranties of the Parties set
forth in Section 6.1(a) through (e) and 7.1(a) through (e) (collectively, the
“Fundamental Reps”), together with all of the covenants of the Parties contained
herein, shall survive the Closing indefinitely.  The representations and
warranties of Seller set forth in Section 6.1(h), to the extent pertaining to
Environmental Laws, shall terminate at Closing, and the remaining
representations and warranties of the Parties set forth in this Agreement shall
expire and terminate on the date that is nine (9) months after the Closing Date.
15.7            Governing Law.  This Agreement, the Transaction and any
arbitration or dispute resolution conducted pursuant hereto shall be construed
in accordance with, and governed by, the Laws of the State of Colorado.
15.8            Entire Agreement.  This Agreement constitutes the entire
understanding among the Parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions, agreements and understandings
relating to such subject matter.
15.9            Binding Effect.  This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties hereto, and their respective successors and
assigns.
15.10        Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transaction is not materially affected in any adverse manner to either
Party.
15.11        Dispute Resolution.
(a)            In the event the Parties cannot resolve any Title Disputed Matter
or Environmental Disputed Matter prior to Closing, the Purchase Price shall be
reduced at Closing by the Title Defect Amount or Remediation costs with respect
thereto, as asserted by Buyer, and such Title Disputed Matter or Environmental
Disputed Matter shall be exclusively and finally resolved pursuant to this
Section 15.11(a).  In the event the Parties cannot reach agreement on the Final
Settlement Statement on or before the Final Settlement Date, any items remaining
in dispute shall also be resolved pursuant to Section 15.11(a).  There shall be
a single expert (“Expert”), who in the event of a Title Disputed Matter, shall
be an oil and gas title attorney licensed in Colorado, in the event of an
Environmental Disputed Matter, shall be an environmental consultant, and in the
event of a dispute pertaining to the Final Settlement Statement, shall be an
accountant at a regionally recognized independent accounting firm, in each case,
with at least ten (10) years of relevant experience and who has not performed
professional services for either Party or any of their respective affiliates
during the previous five (5) years.  The Expert shall be selected by mutual
agreement of the Parties within fifteen (15) business days after Closing or the
end of the Cure Period, as applicable.  If the Parties cannot mutually agree
within such time period, the Expert shall be selected by the Denver, Colorado
office of the Judicial Arbiter Group (“JAG”).  The Expert shall conduct the
dispute resolution proceeding by written submissions from the Parties with
exhibits, supplemented with appearances by the Parties, as the Expert may deem
necessary.  The Expert shall render its decision within thirty (30) days after
submission of the matters in dispute, which decision shall be final and binding
upon both Parties, without right of appeal.  In making its determination, the
Expert shall be bound by the relevant terms and conditions of this Agreement,
and may consider such other matters as in the opinion of the Expert are
necessary or helpful to make a proper determination.  The Expert shall act as an
expert for the limited purpose of determining the disputed matters submitted by
either Party and may not award damages, interest or penalties to either Party
with respect to any matter.  Each Party shall each bear its own legal fees and
other costs of presenting its case to the Expert, and shall bear one-half of the
costs and expenses of the Expert.  Within ten (10) business days after the
Expert renders its decision, the Parties shall account to each other in
accordance with the terms of such decision.
 
- 19 -

--------------------------------------------------------------------------------

 
(b)            Except for any disputes that are governed by Section 15.11(a),
all disputes between the Parties relating to this Agreement and the Transaction
shall be submitted to binding arbitration, to be conducted in accordance with
this Section 15.11(b).  Within fifteen (15) business days after written demand
by any Party for arbitration, the Parties shall mutually agree on a single
arbitrator (“Arbitrator”) who has not have performed professional services for
any Party or any of their respective affiliates during the previous five (5)
years.  If the Parties cannot mutually agree within such time period, the
Arbitrator shall be selected by JAG.  The arbitration shall be governed by
Colorado Law but the specific procedure to be followed shall be determined by
the Arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, to the extent such rules do not conflict with
the terms of this Agreement.  It is the intent of the Parties that the
arbitration be conducted as efficiently and inexpensively as possible, with only
limited discovery as determined by the Arbitrator without regard to the
discovery permitted under the Colorado or Federal Rules of Civil Procedure.  The
arbitration proceeding shall be held in Denver, Colorado and a hearing shall be
held no later than sixty (60) days after submission of the matter to
arbitration, and a written decision shall be rendered by the Arbitrator within
thirty (30) days of the hearing.  At the hearing, the Parties shall present such
evidence and witnesses as they may choose, with or without counsel.  Adherence
to formal rules of evidence shall not be required but the Arbitrator shall
consider any evidence and testimony that he or she determines to be relevant, in
accordance with procedures that it determines to be appropriate.  Any award
entered in the arbitration shall be made by a written opinion stating the
reasons and basis for the award made, and may include an award of reasonable
attorneys’ fees, expert witness fees and other costs, if the Arbitrator so
determines.  The costs incurred in employing the Arbitrator, including the fees
of any independent qualified experts, shall be borne 50% by Seller and 50% by
Buyer.  The Arbitrator’s award may be filed in any court of competent
jurisdiction and may be enforced by any Party as a final judgment of such court.
15.12            Counterparts/Fax Signatures.  This Agreement may be executed by
the Parties in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument.  Signatures electronically transmitted by fax or in .pdf format
shall be considered binding.
[Signature Page follows]
 
 
- 20 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the Execution
Date, but effective as of the Effective Time.
PDC ENERGY, INC.
By:      /s/ Daniel W. Amidon
Daniel W. Amidon, Senior Vice President General Counsel and Secretary








PETROSHARE CORP.
By:      /s/ Frederick J. Witsell
Frederick J. Witsell, President




 
 
 
 
 


Signature Page to
Purchase and Sale Agreement



--------------------------------------------------------------------------------

 
Exhibit A
"Leases"
 
 
PDC Lease No.
Tract No.
Lessor
Lessee
Rec date
Book
Page
Reception No.
 
Tshp
Rng
Sec
 
Description
Other legal description
From
Formation
To
 
Formation
Gross Acres
Net Acres
Company Net Acres
Tract WI
Tract NRI
COL00472.000
1
Milton W. Fonay and Virginia M. Fonay, husband and wife
Vessels Oil & Gas Company
2/21/1990
3644
806
927006
 
1S
68W
22
 
S2NW
           
80.0000
80.0000
16.9598
0.211998
0.800000
COL01561.000
1
Front Range Investment Corporation of Colorado
Rocky Mountain Oil & Gas Company
1/7/1971
1657
61
910296
 
1S
67W
18
 
E2NE
 
TOP
SURF
TOP
 
DAKOTA
80.0000
80.0000
40.0000
0.500000
0.788350
COL01561.000
1V1
Front Range Investment Corporation of Colorado
Rocky Mountain Oil & Gas Company
1/7/1971
1657
61
910296
 
1S
67W
8
 
E2NE
 
TOP
DAKOTA
BASE
 
DAKOTA
0.0000
 
0.0000
1.000000
0.788350
COL01561.000
3
Front Range Investment Corporation of Colorado
Rocky Mountain Oil & Gas Company
1/7/1971
1657
61
910296
 
1S
67W
8
 
W2NE
 
TOP
DAKOTA
BASE
 
DAKOTA
80.0000
80.0000
80.0000
1.000000
0.788350
COL01562.000
1
Abner Guthrie and Violet Guthrie, husband and wife
Tom Vessels
 
1601
50
   
1S
67W
2
 
NE part of
That part of the NE lying North and East of the New Brantner Ditch
BASE
SHANNON
BASE
 
DAKOTA
14.4200
14.4200
14.4200
1.000000
0.825000
COL01562.000
2
Abner Guthrie and Violet Guthrie, husband and wife
Tom Vessels
 
1601
50
   
1S
67W
2
 
NE part of
Lots 1 (80 acres) & 2 (60.81 acres)
BASE
SHANNON
BASE
 
DAKOTA
126.3900
126.3900
126.3900
1.000000
0.825000
COL01562.000
3
Abner Guthrie and Violet Guthrie, husband and wife
Tom Vessels
 
1601
50
   
1S
67W
2
 
N2NW
 
TOP
JSAND
BASE
 
JSAND
64.4500
64.4500
0.0000
0.000000
0.748750
COL01562.000
4
Abner Guthrie and Violet Guthrie, husband and wife
Tom Vessels
 
1601
50
   
1S
67W
2
 
Wellbore of the Guthrie 11-2
 
TOP
JSAND
BASE
 
JSAND
0.0000
0.0000
0.0000
1.000000
0.753750
COL01562.000
5
Abner Guthrie and Violet Guthrie, husband and wife
Tom Vessels
 
1601
50
   
1S
67W
2
 
S2NW
 
TOP
JSAND
BASE
 
JSAND
80.0000
80.0000
0.0000
0.000000
0.748750
COL01749.000
1
Union Pacific Railroad Company
Pan American Petroleum Corporation
 
1623
66
899245
 
2S
64W
15
 
S2
 
TOP
DSAND
BASE
 
JSAND
320.0000
320.0000
320.0000
1.000000
0.740000
COL01749.000
1V1
Union Pacific Railroad Company
Pan American Petroleum Corporation
 
1623
66
899245
 
2S
64W
15
 
Wellbore of the Mundell 24-15
 
TOP
DSAND
BASE
 
JSAND
0.0000
 
0.0000
0.499000
0.740000
COL01759.000
1
Mountain View Water Users Association
Rocky Mountain Gas and Oil Producers, Inc.
2/18/1972
1781
504
950828
 
1S
67W
4
 
SWSW part of
           
0.2290
0.2290
0.2290
1.000000
0.789175
COL01760.000
1
The Colorado National Bank of Denver, Trustee
Hilight Drilling Co., Inc.
 
1627
131
900605
 
1S
67W
4
 
W2 part of
less the NWSW and the Signal Reservoir in the NWNW
BASE
SUSSEX
BASE
 
DAKOTA
164.1421
164.1421
164.1421
1.000000
0.814175
COL01760.000
2
The Colorado National Bank of Denver, Trustee
Hilight Drilling Co., Inc.
 
1627
131
900605
 
1S
67W
4
 
NWSW, NWNW part of
 
TOP
JSAND
BASE
 
JSAND
70.0000
70.0000
70.0000
1.000000
0.814175
COL01762.001
1
Noel and Paula Hubert
Rocky Mountain Gas and Oil Producers, Inc.
2/4/1972
1779
447
949531
 
1S
67W
4
 
E2W2 part of
 
BASE
SUSSEX
BASE
 
DAKOTA
10.4845
5.2423
5.2423
1.000000
0.794750
COL01762.001
2
Noel and Paula Hubert
Rocky Mountain Gas and Oil Producers, Inc.
2/4/1972
1779
447
949531
 
1S
67W
4
 
NWSE part of
 
TOP
JSAND
BASE
 
JSAND
4.4000
2.2000
2.2000
1.000000
0.820425
COL01762.001
3
Noel and Paula Hubert
Rocky Mountain Gas and Oil Producers, Inc.
2/4/1972
1779
447
949531
 
1S
67W
4
 
Wellbore of the Seltzer G U 2-4 from the surface to the top of the J Sand
 
TOP
SURF
TOP
 
JSAND
0.0000
0.0000
0.0000
1.000000
0.868750
COL01762.001
4
Noel and Paula Hubert
Rocky Mountain Gas and Oil Producers, Inc.
2/4/1972
1779
447
949531
 
1S
67W
4
 
Wellbore of the Ehler 44-4 from the surface to the base of the Codell
 
TOP
SURF
BASE
 
COD
0.0000
0.0000
0.0000
0.500000
0.800000
COL01762.002
1
Edith B. McClintock and The First National Bank of Denver, Co-Successor
Testamentary Trustees of the Estate of T.E. McClintock, Deceased
Martin J. Freedman
2/11/1971
1666
308
   
1S
67W
4
 
E2W2 part of
 
BASE
SUSSEX
BASE
 
DAKOTA
0.0000
5.2423
5.2423
1.000000
0.794175
COL01762.002
2
Edith B. McClintock and The First National Bank of Denver, Co-Successor
Testamentary Trustees of the Estate of T.E. McClintock, Deceased
Martin J. Freedman
2/11/1971
1666
308
   
1S
67W
4
 
NENW part of
 
BASE
SUSSEX
BASE
 
DAKOTA
16.1579
8.0790
8.0790
1.000000
0.814175
COL01762.002
3
Edith B. McClintock and The First National Bank of Denver, Co-Successor
Testamentary Trustees of the Estate of T.E. McClintock, Deceased
Martin J. Freedman
2/11/1971
1666
308
   
1S
67W
4
 
NWSE part of
 
TOP
JSAND
BASE
 
JSAND
0.0000
2.2000
2.2000
1.000000
0.820425
COL01762.002
4
Edith B. McClintock and The First National Bank of Denver, Co-Successor
Testamentary Trustees of the Estate of T.E. McClintock, Deceased
Martin J. Freedman
2/11/1971
1666
308
   
1S
67W
4
 
Wellbore of the Seltzer G U 2-4 from the surface to the top of the J Sand
 
TOP
SURF
TOP
 
JSAND
0.0000
0.0000
0.0000
1.000000
0.868750
COL01762.002
6
Edith B. McClintock and The First National Bank of Denver, Co-Successor
Testamentary Trustees of the Estate of T.E. McClintock, Deceased
Martin J. Freedman
2/11/1971
1666
308
   
1S
67W
4
 
Wellbore of the Ehler 44-4 from the surface to the base of the Codell
 
TOP
SURF
BASE
 
COD
0.0000
0.0000
0.0000
0.500000
0.800000
COL01762.003
1
Paul E. and Norma L. Edwards
Rocky Mountain Oil and Gas Co.
8/4/1971
1618
71
897590
 
1S
67W
4
 
NENW part of
 
BASE
SUSSEX
BASE
 
DAKOTA
0.0000
8.0790
8.0790
1.000000
0.814175
COL01970.001
1
Herbert H. Champlin
North American Resources Company
7/6/1995
4541
902
C0086538
 
3S
64W
8
 
W2SW part of
 
TOP
SURF
BASE
 
JSAND
70.3510
46.9007
46.9007
1.000000
0.812500
COL01970.002
1
Jack D. Danford
North American Resources Company
6/19/1995
4532
380
C0082342
 
3S
64W
8
 
W2SW part of
 
TOP
SURF
BASE
 
JSAND
0.0000
23.4503
23.4503
1.000000
0.812500
COL01971.000
1
Danford-Champlin Farms, Ltd.
North American Resources Company
6/19/1995
4532
383
C0082343
 
3S
64W
8
 
W2SW part of
 
TOP
JSAND
BASE
 
JSAND
9.1940
9.1940
9.1940
1.000000
0.812500
COL01972.000
1
The Board of County Commissioners, County of Adams, State of Colorado
North American Resources Company
7/6/1995
4541
899
C0086537
 
3S
64W
8
 
W2SW part of
The north 15 feet of the south 45 feet
TOP
JSAND
BASE
 
JSAND
0.4550
0.4550
0.4550
1.000000
0.875000
COL01972.000
2
The Board of County Commissioners, County of Adams, State of Colorado
North American Resources Company
7/6/1995
4541
899
C0086537
 
3S
64W
8
 
E2SW part of
The north 15 feet of the south 45 feet
TOP
JSAND
BASE
 
JSAND
0.5170
0.5170
0.5170
1.000000
0.875000
COL01973.000
1
Lawrence E. and Donna M. Wailes, husband and wife
Macey & Mershon Oil Inc.
3/31/1982
2633
289
371009
 
2S
63W
8
 
NE
 
TOP
SURF
BASE
 
JSAND
160.0000
160.0000
160.0000
1.000000
0.807500
COL01974.000
1
Lawrence E. and Donna M. Wailes, husband and wife
Macey & Mershon Oil Inc.
3/31/1982
2633
285
371008
 
2S
63W
8
 
SE
 
TOP
SURF
BASE
 
JSAND
160.0000
160.0000
160.0000
1.000000
0.807500
COL01977.000
1
Adaline Dinsmore Chapman, a married woman dealing in her sole and separate
property
W. B. Macey and Payl M. Mershon, Jr.
6/30/1980
2468
874
271732
 
1S
64W
28
 
N2SE
 
TOP
SURF
BASE
 
JSAND
80.0000
80.0000
80.0000
1.000000
0.820000
COL01977.000
2
Adaline Dinsmore Chapman, a married woman dealing in her sole and separate
property
W. B. Macey and Payl M. Mershon, Jr.
6/30/1980
2468
874
271732
 
1S
64W
28
 
NE
 
TOP
SURF
BASE
 
JSAND
160.0000
160.0000
160.0000
1.000000
0.820000
COL01978.001
1
James M. Wortz, a married man dealing with his sole separate property
William Urban Jr.
4/6/1982
2634
496
371691
 
2S
64W
22
 
NENW
 
TOP
SURF
BASE
 
JSAND
40.0000
5.0000
5.0000
1.000000
0.842500
COL01978.001
2
James M. Wortz, a married man dealing with his sole separate property
William Urban Jr.
4/6/1982
2634
496
371691
 
2S
64W
22
 
NWNW
 
TOP
SURF
BASE
 
JSAND
40.0000
5.0000
5.0000
1.000000
0.842500
COL01978.001
3
James M. Wortz, a married man dealing with his sole separate property
William Urban Jr.
4/6/1982
2634
496
371691
 
2S
64W
22
 
SWNW
 
TOP
SURF
BASE
 
JSAND
40.0000
5.0000
5.0000
1.000000
0.842500
COL01978.001
4
James M. Wortz, a married man dealing with his sole separate property
William Urban Jr.
4/6/1982
2634
496
371691
 
2S
64W
22
 
SENW
 
TOP
SURF
BASE
 
JSAND
40.0000
5.0000
5.0000
1.000000
0.842500
COL01978.002
1
Ada McCauley Hill, widow of George A. Hill
William Urban Jr.
4/16/1982
2637
94
   
2S
64W
22
 
NENW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.842500
COL01978.002
2
Ada McCauley Hill, widow of George A. Hill
William Urban Jr.
4/16/1982
2637
94
   
2S
64W
22
 
NWNW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.842500
COL01978.002
3
Ada McCauley Hill, widow of George A. Hill
William Urban Jr.
4/16/1982
2637
94
   
2S
64W
22
 
SWNW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.842500
COL01978.002
4
Ada McCauley Hill, widow of George A. Hill
William Urban Jr.
4/16/1982
2637
94
   
2S
64W
22
 
SENW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.842500
COL01978.003
1
James H. Wortz, a/k/a James Worts, and Eleanor Thrompson Wortz, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
856
   
2S
64W
22
 
NENW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.767500
COL01978.003
2
James H. Wortz, a/k/a James Worts, and Eleanor Thrompson Wortz, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
856
   
2S
64W
22
 
NWNW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.767500
COL01978.003
3
James H. Wortz, a/k/a James Worts, and Eleanor Thrompson Wortz, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
856
   
2S
64W
22
 
SWNW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.767500
COL01978.003
4
James H. Wortz, a/k/a James Worts, and Eleanor Thrompson Wortz, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
856
   
2S
64W
22
 
SENW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.767500
COL01978.004
1
Charles S. Thompson, a/k/a Santford Thompson, a married man dealing in his sole
and separate property
Macey & Mershon Oil Inc.
7/7/1982
2658
852
385610
 
2S
64W
22
 
NENW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.767500
COL01978.004
2
Charles S. Thompson, a/k/a Santford Thompson, a married man dealing in his sole
and separate property
Macey & Mershon Oil Inc.
7/7/1982
2658
852
   
2S
64W
22
 
NWNW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.767500

 
 
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
 
PDC Lease No.
Tract No.
 Lessor
Lessee
Rec date
Book
Page
Reception No.
 
Tshp
Rng
Sec
 
Description
Other legal description
From
Formation
To
 
Formation
Gross Acres
Net Acres
Company Net Acres
Tract WI
Tract NRI
COL01978.004
3
Charles S. Thompson, a/k/a Santford Thompson, a married man dealing in his sole
and separate property
Macey & Mershon Oil Inc.
7/7/1982
2658
852
   
2S
64W
22
 
SWNW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.767500
COL01978.004
4
Charles S. Thompson, a/k/a Santford Thompson, a married man dealing in his sole
and separate property
Macey & Mershon Oil Inc.
7/7/1982
2658
852
   
2S
64W
22
 
SENW
 
TOP
SURF
BASE
 
JSAND
0.0000
5.0000
5.0000
1.000000
0.767500
COL01978.005
1
John W. Hassell and Mary K. Hassell, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
860
   
2S
64W
22
 
NENW
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
10.0000
1.000000
0.767500
COL01978.005
2
John W. Hassell and Mary K. Hassell, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
860
   
2S
64W
22
 
NWNW
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
10.0000
1.000000
0.767500
COL01978.005
3
John W. Hassell and Mary K. Hassell, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
860
   
2S
64W
22
 
SWNW
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
10.0000
1.000000
0.767500
COL01978.005
4
John W. Hassell and Mary K. Hassell, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
860
   
2S
64W
22
 
SENW
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
10.0000
1.000000
0.767500
COL01978.006
1
Edith D. Marlatt and Ira Marlatt, wife and husband
W.B. Macey and Paul M. Mershon, Jr., as Trustee under the Paul M. Mershon, Jr.
Trust dated May 4, 1982, Paul M. Mershon, Jr., Beneficiary
4/26/1983
2739
586
   
2S
64W
22
 
NENW
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
10.0000
1.000000
0.732500
COL01978.006
2
Edith D. Marlatt and Ira Marlatt, wife and husband
W.B. Macey and Paul M. Mershon, Jr., as Trustee under the Paul M. Mershon, Jr.
Trust dated May 4, 1982, Paul M. Mershon, Jr., Beneficiary
4/26/1983
2739
586
   
2S
64W
22
 
NWNW
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
10.0000
1.000000
0.732500
COL01978.006
3
Edith D. Marlatt and Ira Marlatt, wife and husband
W.B. Macey and Paul M. Mershon, Jr., as Trustee under the Paul M. Mershon, Jr.
Trust dated May 4, 1982, Paul M. Mershon, Jr., Beneficiary
4/26/1983
2739
586
   
2S
64W
22
 
SWNW
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
10.0000
1.000000
0.732500
COL01978.006
4
Edith D. Marlatt and Ira Marlatt, wife and husband
W.B. Macey and Paul M. Mershon, Jr., as Trustee under the Paul M. Mershon, Jr.
Trust dated May 4, 1982, Paul M. Mershon, Jr., Beneficiary
4/26/1983
2739
586
   
2S
64W
22
 
SENW
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
10.0000
1.000000
0.732500
COL01980.000
1
The Smith Farms, a partnership
C. K. Hoefle, Inc.
8/27/1991
3810
435
   
2S
64W
22
 
NESW
 
TOP
SURF
BASE
 
JSAND
40.0000
40.0000
24.0000
0.600000
0.812500
COL01980.000
2
The Smith Farms, a partnership
C. K. Hoefle, Inc.
8/27/1991
3810
435
   
2S
64W
22
 
NWSW
 
TOP
SURF
BASE
 
JSAND
40.0000
40.0000
24.0000
0.600000
0.812500
COL01980.000
3
The Smith Farms, a partnership
C. K. Hoefle, Inc.
8/27/1991
3810
435
   
2S
64W
22
 
SWSW
 
TOP
SURF
BASE
 
JSAND
40.0000
40.0000
24.0000
0.600000
0.812500
COL01980.000
4
The Smith Farms, a partnership
C. K. Hoefle, Inc.
8/27/1991
3810
435
   
2S
64W
22
 
SESW
 
TOP
SURF
BASE
 
JSAND
40.0000
40.0000
24.0000
0.600000
0.812500
COL01980.000
5
The Smith Farms, a partnership
C. K. Hoefle, Inc.
8/27/1991
3810
435
   
2S
64W
22
 
NWNE
 
TOP
SURF
BASE
 
JSAND
40.0000
40.0000
24.0000
0.600000
0.812500
COL01981.001
1
Kalcevic Farms Inc.
C. K. Hoefle, Inc.
8/27/1991
3810
440
   
2S
64W
22
 
SWSE
 
TOP
SURF
BASE
 
JSAND
40.0000
20.0000
12.0000
0.600000
0.812500
COL01981.001
2
Kalcevic Farms Inc.
C. K. Hoefle, Inc.
8/27/1991
3810
440
   
2S
64W
22
 
SESE
 
TOP
SURF
BASE
 
JSAND
40.0000
20.0000
12.0000
0.600000
0.812500
COL01981.002
1
Robert E. Halverson, a married man dealing in his sole and separate property
C. K. Hoefle, Inc.
8/27/1991
3810
444
   
2S
64W
22
 
SWSE
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
6.0000
0.600000
0.812500
COL01981.002
2
Robert E. Halverson, a married man dealing in his sole and separate property
C. K. Hoefle, Inc.
8/27/1991
3810
444
   
2S
64W
22
 
SESE
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
6.0000
0.600000
0.812500
COL01981.003
1
Raymond D. Halverson, a single man
C. K. Hoefle, Inc.
8/27/1991
3810
442
   
2S
64W
22
 
SWSE
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
6.0000
0.600000
0.812500
COL01981.003
2
Raymond D. Halverson, a single man
C. K. Hoefle, Inc.
8/27/1991
3810
442
   
2S
64W
22
 
SESE
 
TOP
SURF
BASE
 
JSAND
0.0000
10.0000
6.0000
0.600000
0.812500
COL01983.000
1
John H. Ehler and H. Gayle Ehler, husband and wife
M. E. Thrash
6/2/1970
1602
241
   
1S
67W
4
 
NWSE part of
 
TOP
JSAND
BASE
 
JSAND
35.6000
35.6000
35.6000
1.000000
0.869175
COL01983.000
2
John H. Ehler and H. Gayle Ehler, husband and wife
M. E. Thrash
6/2/1970
1602
241
   
1S
67W
4
 
SESE part of
 
TOP
JSAND
BASE
 
JSAND
33.1600
33.1600
33.1600
1.000000
0.869175
COL01983.000
3
John H. Ehler and H. Gayle Ehler, husband and wife
M. E. Thrash
6/2/1970
1602
241
   
1S
67W
4
 
Wellbore of the Seltzer G U 2-4 from the surface to the top of the J Sand
 
TOP
SURF
TOP
 
JSAND
0.0000
0.0000
0.0000
1.000000
0.875000
COL01983.000
4
John H. Ehler and H. Gayle Ehler, husband and wife
M. E. Thrash
6/2/1970
1602
241
   
1S
67W
4
 
Wellbore of the Ehler 44-4 from the surface to the base of the Codell
 
TOP
SURF
BASE
 
COD
0.0000
0.0000
0.0000
0.500000
0.800000
COL01984.000
1
Melvin F. Porterfield and Patricia Ann Porterfield, husband and wife
Energy Minerals Corporation
4/30/1975
1990
970
   
1S
67W
4
 
SESE part of
 
TOP
JSAND
BASE
 
JSAND
5.0100
5.0100
5.0100
1.000000
0.869175
COL01984.000
2
Melvin F. Porterfield and Patricia Ann Porterfield, husband and wife
Energy Minerals Corporation
4/30/1975
1990
970
   
1S
67W
4
 
Wellbore of the Seltzer G U 2-4 from the surface to the top of the J Sand
 
TOP
SURF
TOP
 
JSAND
0.0000
0.0000
0.0000
1.000000
0.875000
COL01984.000
3
Melvin F. Porterfield and Patricia Ann Porterfield, husband and wife
Energy Minerals Corporation
4/30/1975
1990
970
   
1S
67W
4
 
Wellbore of the Ehler 44-4 from the surface to the base of the Codell
 
TOP
SURF
BASE
 
COD
0.0000
0.0000
0.0000
0.500000
0.875000
COL01985.000
1
Adams County, a political subdivision of the State of Colorado, acting by and
through its duly authorized Boad of County Commissioners
Energy Minerals Corp.
5/20/1975
1995
2
   
1S
67W
4
 
SESE part of
 
TOP
JSAND
BASE
 
JSAND
1.8300
1.8300
1.8300
1.000000
0.869175
COL01985.000
2
Adams County, a political subdivision of the State of Colorado, acting by and
through its duly authorized Boad of County Commissioners
Energy Minerals Corp.
5/20/1975
1995
2
   
1S
67W
4
 
Wellbore of the Seltzer G U 2-4 from the surface to the top of the J Sand
 
TOP
SURF
TOP
 
JSAND
0.0000
0.0000
0.0000
1.000000
0.875000
COL01985.000
3
Adams County, a political subdivision of the State of Colorado, acting by and
through its duly authorized Boad of County Commissioners
Energy Minerals Corp.
5/20/1975
1995
2
   
1S
67W
4
 
Wellbore of the Ehler 44-4 from the surface to the base of the Codell
 
TOP
SURF
BASE
 
COD
0.0000
0.0000
0.0000
0.500000
0.800000
COL01997.000
1
Signal Reservoir and Irrigation Company
Highlight Drilling Co., Inc.
6/9/1970
1604
126
   
1S
67W
4
 
NW part of
Signal Reservoir in NW excluding that part in the NWNW
BASE
SUSSEX
BASE
 
DAKOTA
57.7000
57.7000
0.0000
0.000000
0.814175
COL01997.000
2
Signal Reservoir and Irrigation Company
Highlight Drilling Co., Inc.
6/9/1970
1604
126
   
1S
67W
4
 
NWNW part of
Signal Reservoir in the NWNW
TOP
JSAND
BASE
 
JSAND
7.8000
7.8000
0.0000
0.000000
0.814175
COL02006.000
1
Bryce L. Bredehoft, Trustee under the Will of George F. Brown, Bryce L
Bredehoft, Turstee under the Will of pearl E. Brown, Bryce L. Bredehoft a/k/a
Bryce L. Brederhoft
Paul V. Hoovler
12/9/1971
1762
475
944133
 
1S
67W
6
 
NWSW
 
TOP
BASE
SURF
JSAND
TOP
BASE
 
JSAND
DAKOTA
35.0200
35.0200
35.0200
1.000000
0.700000
COL02006.000
2
Bryce L. Bredehoft, Trustee under the Will of George F. Brown, Bryce L
Bredehoft, Turstee under the Will of pearl E. Brown, Bryce L. Bredehoft a/k/a
Bryce L. Brederhoft
Paul V. Hoovler
12/9/1971
1762
475
944133
 
1S
67W
6
 
SWSW part of
           
27.3620
27.3620
0.0000
0.000000
0.700000
COL02006.000
3
Bryce L. Bredehoft, Trustee under the Will of George F. Brown, Bryce L
Bredehoft, Turstee under the Will of pearl E. Brown, Bryce L. Bredehoft a/k/a
Bryce L. Brederhoft
Paul V. Hoovler
12/9/1971
1762
475
944133
 
1S
67W
6
 
NESW
 
BASE
BASE
SUSSEX
JSAND
TOP
BASE
 
JSAND
DAKOTA
40.0000
40.0000
40.0000
1.000000
0.700000
COL02006.000
4
Bryce L. Bredehoft, Trustee under the Will of George F. Brown, Bryce L
Bredehoft, Turstee under the Will of pearl E. Brown, Bryce L. Bredehoft a/k/a
Bryce L. Brederhoft
Paul V. Hoovler
12/9/1971
1762
475
944133
 
1S
67W
6
 
SESW part of
 
BASE
BASE
SUSSEX
JSAND
TOP
BASE
 
JSAND
DAKOTA
26.7000
26.7000
26.7000
1.000000
0.700000
COL02006.000
5
Bryce L. Bredehoft, Trustee under the Will of George F. Brown, Bryce L
Bredehoft, Turstee under the Will of pearl E. Brown, Bryce L. Bredehoft a/k/a
Bryce L. Brederhoft
Paul V. Hoovler
12/9/1971
1762
475
944133
 
1S
67W
6
 
NWSE part of
           
4.0000
4.0000
0.0000
0.000000
0.690000
COL02007.000
1
Elmer E. Oestman and Kay A. Oestman, his wife
Byron Oil Industries, Inc.
3/2/2010
2322
776
B184519
 
1S
67W
6
 
SWSW part of
           
4.7880
4.7880
0.0000
0.000000
0.845000
COL02007.000
2
Elmer E. Oestman and Kay A. Oestman, his wife
Byron Oil Industries, Inc.
3/2/2010
2322
776
B184519
 
1S
67W
6
 
SESW part of
           
0.1800
0.1800
0.1800
1.000000
0.875000
COL02007.000
3
Elmer E. Oestman and Kay A. Oestman, his wife
Byron Oil Industries, Inc.
3/2/2010
2322
776
B184519
 
1S
67W
6
 
SESW part of
           
0.0720
0.0720
0.0720
1.000000
0.875000
COL02008.000
1
Arthur G. Egan and Edna Egan
Chaparral Resources, Inc.
10/8/1976
2095
905
B044624
 
1S
67W
6
 
SESW part of
 
BASE
BASE
SUSSEX
JSAND
TOP
BASE
 
JSAND
DAKOTA
13.3000
13.3000
13.3000
1.000000
0.875000
COL02009.000
1
Clayton E. Wyman and Gretta Wyman
Alan J. Byron, d/b/a Byron Oil Industries
12/12/1973
1904
131
25002
 
1S
67W
6
 
NWSE part of
           
31.0000
31.0000
0.0000
0.000000
0.690000
COL02009.000
2
Clayton E. Wyman and Gretta Wyman
Alan J. Byron, d/b/a Byron Oil Industries
12/12/1973
1904
131
25002
 
1S
67W
6
 
SWSE part of
 
TOP
BASE
SURF
JSAND
TOP
BASE
 
JSAND
DAKOTA
35.0000
35.0000
35.0000
1.000000
0.690000

 
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
 
PDC Lease No.
Tract No.
Lessor
Lessee
Rec date
Book
Page
Reception No.
 
Tshp
Rng
Sec
 
Description
Other legal description
From
Formation
To
 
Formation
Gross Acres
Net Acres
Company Net Acres
Tract WI
Tract NRI
COL02009.000
3
Clayton E. Wyman and Gretta Wyman
Alan J. Byron, d/b/a Byron Oil Industries
12/12/1973
1904
131
25002
 
1S
67W
6
 
SESE
 
TOP
BASE
SURF
JSAND
TOP
BASE
 
JSAND
DAKOTA
40.0000
40.0000
40.0000
1.000000
0.690000
COL02009.000
4
Clayton E. Wyman and Gretta Wyman
Alan J. Byron, d/b/a Byron Oil Industries
12/12/1973
1904
131
25002
 
1S
67W
6
 
NESE
 
BASE
BASE
SUSSEX
JSAND
TOP
BASE
 
JSAND
DAKOTA
40.0000
40.0000
40.0000
1.000000
0.690000
COL02010.000
1
Casper Sack and Molly Sack, husband and wife
T. S. Pace
4/2/1970
1588
224
887712
 
1S
67W
6
 
NWSE part of
           
5.0000
5.0000
0.0000
0.000000
0.690000
COL02010.000
2
Casper Sack and Molly Sack, husband and wife
T. S. Pace
4/2/1970
1588
224
887712
 
1S
67W
6
 
SWSE part of
 
TOP
BASE
SURF
JSAND
TOP
BASE
 
JSAND
DAKOTA
5.0000
5.0000
5.0000
1.000000
0.690000
COL02010.000
3
Casper Sack and Molly Sack, husband and wife
T. S. Pace
4/2/1970
1588
224
887712
 
1S
67W
6
 
S2NW
 
TOP
SUSSEX
BASE
 
DAKOTA
74.6800
74.6800
74.6800
1.000000
0.782500
COL02011.001
1
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
 
1S
67W
6
 
N2NW part of
Lot 1 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
5.6300
2.8150
2.8150
1.000000
0.752500
COL02011.001
2
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
 
1S
67W
6
 
N2NW part of
Lot 2 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
10.2300
5.1150
5.1150
1.000000
0.752500
COL02011.001
3
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
 
1S
67W
6
 
N2NW part of
North 45 feet of Lot 3 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
0.3900
0.1950
0.1950
1.000000
0.752500
COL02011.001
4
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
 
1S
67W
6
 
N2NW part of
Lot 3 Corcilius Acress less North 45 feet
TOP
SUSSEX
BASE
 
DAKOTA
9.8100
4.9050
4.9050
1.000000
0.752500
COL02011.001
5
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
 
1S
67W
6
 
N2NW part of
Lot 4 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
10.1800
5.0900
5.0900
1.000000
0.752500
COL02011.001
6
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
 
1S
67W
6
 
N2NW part of
Lot 5 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
10.1500
5.0750
5.0750
1.000000
0.752500
COL02011.001
7
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
 
1S
67W
6
 
N2NW part of
Lot 6 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
10.1300
5.0650
5.0650
1.000000
0.752500
COL02011.001
8
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
 
1S
67W
6
 
N2NW part of
Lot 7 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
10.2200
5.1100
5.1100
1.000000
0.752500
COL02011.002
1
Lucy V. Trujillo
Paul V. Hoovler
5/10/1971
1696
423
922923
 
1S
67W
6
 
N2NW part of
Lot 1 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
0.0000
2.8150
2.8150
1.000000
0.752500
COL02011.002
2
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
 
1S
67W
6
 
N2NW part of
Lot 2 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
0.0000
5.1150
5.1150
1.000000
0.752500
COL02011.002
3
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
 
1S
67W
6
 
N2NW part of
North 45 feet of Lot 3 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
0.0000
0.1950
0.1950
1.000000
0.752500
COL02011.002
4
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
 
1S
67W
6
 
N2NW part of
Lot 3 Corcilius Acress less North 45 feet
TOP
SUSSEX
BASE
 
DAKOTA
0.0000
4.9050
4.9050
1.000000
0.752500
COL02011.002
5
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
 
1S
67W
6
 
N2NW part of
Lot 4 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
0.0000
5.0900
5.0900
1.000000
0.752500
COL02011.002
6
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
 
1S
67W
6
 
N2NW part of
Lot 5 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
0.0000
5.0750
5.0750
1.000000
0.752500
COL02011.002
7
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
 
1S
67W
6
 
N2NW part of
Lot 6 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
0.0000
5.0650
5.0650
1.000000
0.752500
COL02011.002
8
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
 
1S
67W
6
 
N2NW part of
Lot 7 Corcilius Acres
TOP
SUSSEX
BASE
 
DAKOTA
0.0000
5.1100
5.1100
1.000000
0.752500
COL02012.000
1
Albert Sack and Ann V. Sack, husband and wife
T. S. Pace
2/2/1970
1588
230
887715
 
1S
67W
6
 
SENE
           
40.0000
40.0000
0.0000
0.000000
0.875000
COL02012.000
2
Albert Sack and Ann V. Sack, husband and wife
T. S. Pace
2/2/1970
1588
230
887715
 
1S
67W
6
 
NENE part of
           
33.0940
33.0940
0.0000
0.000000
0.875000
COL02012.000
3
Albert Sack and Ann V. Sack, husband and wife
T. S. Pace
2/2/1970
1588
230
887715
 
1S
67W
6
 
W2NE part of
           
75.1560
75.1560
0.0000
0.000000
0.875000
COL02013.000
1
Katherine H. Sack and George E. Sack
Amoco Production Company
2/25/1975
1979
275
A071747
 
1S
67W
6
 
NENE part of
aka Tracts 6 and 7 of COT01351
         
2.0660
2.0660
0.0000
0.000000
0.875000
COL02040.000
1
Anthony Palizzi and Vera L. Palizzi, husband and wife
Dan H. Sebastian
3/16/1972
1676
74
916326
 
1S
67W
18
 
SW part of
 
TOP
SURF
BASE
 
JSAND
10.7200
10.7200
2.0100
0.187500
0.752500
COL02041.000
1
Robert M. Willsey and Patricia J. Willsey, husband and wife
Dan H. Sebastian
3/16/1972
1676
69
916324
 
1S
67W
18
 
SW part of
two parcels; B contains 8.78 acres, C contains 2.00 acres.
TOP
JSAND
BASE
 
JSAND
9.4900
9.4900
1.7794
0.187500
0.752500
COL02042.000
1
Frank Vernon Van Deusen and Gertrude M. Van Deusen, husband and wife
Dan H. Sebastian
3/23/1971
1678
107
917015
 
1S
67W
18
 
SW part of
 
TOP
JSAND
BASE
 
JSAND
22.4100
22.4100
4.2019
0.187500
0.752500
COL02043.000
1
Donald Van Duesen and Barbara L. Van Deusen
Dan H. Sebastian
3/23/1971
1678
110
917016
 
1S
67W
18
 
SW part of
 
TOP
JSAND
BASE
 
JSAND
2.5600
2.5600
0.4800
0.187500
0.752500
COL02044.000
1
Adams County Board of Commissioners
The Anschutz Corporation, Inc.
3/12/1971
1683
357
918821
 
1S
67W
18
 
SW part of
Lot 21, Block 1 Layton Subdivision
TOP
JSAND
BASE
 
JSAND
5.1200
5.1200
0.9600
0.187500
0.815000
COL02045.000
1
Lauren C. Strassburg and Janice K. Strassburg, husband and wife
Dan H. Sebastian
2/2/1971
1663
404
912370
 
1S
67W
18
 
SW part of
Lots 13, 14, 15,& 16, Block 2 Layton Subdivision
TOP
JSAND
BASE
 
JSAND
5.0200
5.0200
0.9412
0.187500
0.752500
COL02046.000
1
Munir F. Ibrahim and Ardella N. Ibrahim
The Anschutz Corporation, Inc.
5/1/1971
1691
198
921184
 
1S
67W
18
 
SW part of
Lot 21, Block 1 Layton Subdivision
TOP
JSAND
BASE
 
JSAND
11.0700
11.0700
2.0756
0.187500
0.815000
COL02047.000
1
Donald J. Shelley and Patricia Jo Anne Shelly (sic), husband and wife
Dan H. Sebastian
2/2/1971
1663
414
912376
 
1S
67W
18
 
SW part of
Lots 5, 6, 7, 8, Block 1 Layton Subdivision
TOP
JSAND
BASE
 
JSAND
4.8800
4.8800
0.9150
0.187500
0.752500
COL02048.000
1
Louis A. Caricato and Bette Jean Caricato, husband and wife
Dan H. Sebastian
3/16/1971
1676
78
916328
 
1S
67W
18
 
SW part of
Lots 9-12, Block 1, Layton Subdivision
TOP
JSAND
BASE
 
JSAND
5.0700
5.0700
0.9506
0.187500
0.752500
COL02049.000
1
Joe A. Holeman and Ione S. Holeman, husband and wife
Dan H. Sebastian
2/2/1971
1663
411
912374
 
1S
67W
18
 
SW part of
Lots 1-4, Block 1, Layton Subdivision
TOP
JSAND
BASE
 
JSAND
5.2300
5.2300
0.9806
0.187500
0.752500
COL02050.000
1
Samuel L. Dunham and Carma J. Dunham, husband and wife
Dan H. Sebastian
2/2/1971
1663
401
912368
 
1S
67W
18
 
SW part of
Lots 5-8, Block 2, Layton Subdivision
TOP
JSAND
BASE
 
JSAND
5.0700
5.0700
0.9506
0.187500
0.752500
COL02051.000
1
Charles D. Hoyt and Jeannette L. Hoyt, husband and wife
Dan H. Sebastian
2/2/1971
1663
408
912372
 
1S
67W
18
 
SW part of
Lots 1-4, Block 2, Layton Subdivision
TOP
JSAND
BASE
 
JSAND
5.0300
5.0300
0.9431
0.187500
0.752500
COL02052.000
1
Teryl J. Richman and Carylon J. Richman, husband and wife
Dan H. Sebastian
2/2/1971
1663
421
912379
 
1S
67W
18
 
SW part of
Lots 9-11, Block 2, Layton Subdivision
TOP
JSAND
BASE
 
JSAND
5.0300
5.0300
0.9431
0.187500
0.752500
COL02053.000
1
D. George Layton and Edna E. Layton, husband and wife
Dan H. Sebastian
3/16/1971
1676
63
916322
 
1S
67W
18
 
SW part of
Excludes Layton Subdivision
TOP
JSAND
BASE
 
JSAND
47.7900
47.7900
8.9606
0.187500
0.752500
COL02054.000
1
Gary H. Weber, et ux
Crest Oil and Gas Company
 
1864
 
652653
 
1S
67W
18
 
SW part of
Lots 17 - 20 Block 1 Layton Subdivision
TOP
JSAND
BASE
 
JSAND
5.4700
5.4700
1.0256
0.187500
0.815000
COL02055.000
1
D. George Layton, et ux
Crest Oil and Gas Company
         
1S
67W
18
 
SW part of
No acreage specified
TOP
JSAND
BASE
 
JSAND
0.0000
0.0000
0.0000
0.187500
0.815000
COL02060.000
1
First Interstate Bank of Denver, Successor Trustee of Joseph A. Leisle
Martinex Corporation
1/30/1985
2962
432
R552153
 
1S
67W
8
 
NE
 
BASE
SUSSEX
BASE
 
DAKOTA
160.0000
160.0000
160.0000
1.000000
0.823950
COL02174.000
1
Francis I. Tsuzuki and Calvin C. McGregor
Sands-American Corp.
6/18/1973
1870
392
   
1S
67W
28
 
NE part of
except the North 30 feet for road purposes and except the East 30 feet for road
purposes and except property described in Book 906, page 68; Book 1088, page 514
and Book 1159, page 446
TOP
JSAND
BASE
 
JSAND
150.0000
150.0000
150.0000
1.000000
0.789913
COL02177.000
1
Joe Martin and Leta M. Martin, husband and wife
Koch Industries, Inc.
2/24/1970
1579
263
881969
 
2S
66W
2
 
SW
           
160.0000
160.0000
70.0000
0.437500
0.750625
COL00461.001
1
Lillian H. Hill
Petrogulf Energy Company
5/24/1982
2646
667
378777
 
1S
68W
15
 
NENW and that part of the N/2NE/4 North and West of the Right-Of-Way of the Bull
Canal
         
120.0000
24.0000
1.6493
6.872250%
6.013219%
COL00461.002
1
Avice H. Kerr
Petrogulf Energy Company
5/24/1982
2646
660
378774
 
1S
68W
15
 
NENW and that part of the N/2NE/4 North and West of the Right-Of-Way of the Bull
Canal
         
120.0000
24.0000
1.6493
6.872250%
6.013219%
COL00461.003
1
Darrell R. and Mary Doughty
Petrogulf Energy Company
7/22/1982
2663
270
388069
 
1S
68W
15
 
NENW and that part of the N/2NE/4 North and West of the Right-Of-Way of the Bull
Canal
         
120.0000
24.0000
1.6493
6.872250%
6.013219%
COL00461.004
1
James L. Reese and Dorey Reese
Petrogulf Energy Company
7/22/1982
2663
261
388065
 
1S
68W
15
 
NENW and that part of the N/2NE/4 North and West of the Right-Of-Way of the Bull
Canal
         
120.0000
24.0000
1.6493
6.872250%
6.013219%
COL00461.005
1
Solon E. Thornton and Mildred Thornton
Petrogulf Energy Company
7/13/1982
2660
273
386464
 
1S
68W
15
 
NENW and that part of the N/2NE/4 North and West of the Right-Of-Way of the Bull
Canal
         
120.0000
24.0000
1.6493
6.872250%
6.013219%
COL00462.000
1
Norma C. Mathena, Robert G. Bolton and Mary M. Weigandt
Petrogulf Energy Company
6/1/1982
2648
770
379880
 
1S
68W
15
 
The NWNW, and a tract of land described by metes and bounds
         
47.0000
47.0000
3.2300
6.872250%
5.841413%

 
 
 
Page 3 of 3

--------------------------------------------------------------------------------

 
Exhibit B
"Wells"
 

                     
Well Name
API No.
PDC Cost Center No.
County
Twn
Rng
Sec
 
Qtr/Qtr
Spacing
Status
Operator
Ambush 13-22
05-001-09092
105.902007
ADAMS
2S
64W
22
 
NWSW
J Sand spaced NWSW
Producing
PDC Energy, Inc.
Ambush 23-22
05-001-09052
105.902008
ADAMS
2S
64W
22
 
NESW
J Sand spaced NESW
Producing
PDC Energy, Inc.
Ambush 24-22
05-001-09106
105.902009
ADAMS
2S
64W
22
 
SESW
J Sand spaced SESW
Producing
PDC Energy, Inc.
Ambush 34-22
05-001-09070
'105.902010
ADAMS
2S
64W
22
 
SWSE
D and J Sand spaced SWSE
Producing
PDC Energy, Inc.
Ambush 44-22
05-001-09072
105.902011
ADAMS
2S
64W
22
 
SESE
J Sand spaced SESE
Producing
PDC Energy, Inc.
Beisel 42-1
05-001-09293
105.902076
ADAMS
1S
68W
1
 
SENE
Dakota spaced NE
Producing
PDC Energy, Inc.
Bredehoft 13-6
05-001-09291
105.902113
ADAMS
1S
67W
6
 
NWSW
Codell spaced W2SW
Producing
PDC Energy, Inc.
Chapman 1
05-001-07810
105.902141
ADAMS
1S
64W
28
 
NWSE
J Sand spaced N2SE
Producing
PDC Energy, Inc.
Danford-Champlin 14-8
05-001-09321
105.902169
ADAMS
3S
64W
8
 
SWSW
D Sand spaced W2SW
Producing
PDC Energy, Inc.
Ehler 44-4
05-001-09379
105.902197
ADAMS
1S
67W
4
 
SESE
J Sand spaced SE4
Shut-in
PDC Energy, Inc.
Front Range 4
05-001-08750
105.902239
ADAMS
1S
67W
18
 
NWNE
J Sand spaced E2
Producing
PDC Energy, Inc.
Gaspar 11-1
05-001-09396
105.902249
ADAMS
1S
68W
1
 
NWNW
J Sand spaced NW4
Producing
PDC Energy, Inc.
Guthrie 12-2
05-001-09564
105.902281
ADAMS
1S
67W
2
 
SWNW
J Sand spaced N2
Producing
PDC Energy, Inc.
Guthrie 21-2
05-001-09463
105.902282
ADAMS
1S
67W
2
 
NENW
J Sand spaced N2
Producing
PDC Energy, Inc.
Guthrie 22-2
05-001-09389
105.902283
ADAMS
1S
67W
2
 
SENW
J Sand spaced N2
Producing
PDC Energy, Inc.
Guthrie 31-2
05-001-09541
105.902284
ADAMS
1S
67W
2
 
NWNE
J Sand spaced N2
Producing
PDC Energy, Inc.
Guthrie 41-2
05-001-09540
105.902285
ADAMS
1S
67W
2
 
NENE
J Sand spaced N2
Producing
PDC Energy, Inc.
Guthrie 42-2
05-001-09563
105.902286
ADAMS
1S
67W
2
 
SENE
J Sand spaced N2
Shut-in
PDC Energy, Inc.
Guthrie Abner 1
05-001-06251
105.902287
ADAMS
1S
67W
2
 
SWNE
J-Codell spaced NE
Producing
PDC Energy, Inc.
Leisle 8-5
05-001-08696
105.902397
ADAMS
1S
67W
8
 
NENE
J Sand/Dakota spaced NE4
Producing
PDC Energy, Inc.
Marlatt 1
05-001-08275
'105.902440
ADAMS
2S
64W
22
 
NWNW
J Sand spaced NWNW
Producing
PDC Energy, Inc.
Marlatt 12-22
05-001-09078
105.902441
ADAMS
2S
64W
22
 
SWNW
J Sand spaced NW
Producing
PDC Energy, Inc.
Marlatt 21-22
05-001-09127
105.902442
ADAMS
2S
64W
22
 
NENW
D Sand spaced NENW
Producing
PDC Energy, Inc.
Marlatt 22-22
05-001-09108
105.902443
ADAMS
2S
64W
22
 
SENW
J Sand spaced NW4
Producing
PDC Energy, Inc.
Mundell 23-15
05-001-09186
105.902509
ADAMS
2S
64W
15
 
NESW
D and J Sand Spaced NESW
Shut-in
PDC Energy, Inc.
Mundell 24-15
05-001-09130
'105.902510
ADAMS
2S
64W
15
 
SESW
D Sand spaced SESW
Shut-in
PDC Energy, Inc.
Otter 1
05-001-08510
105.902537
ADAMS
2S
66W
2
 
NESW
J Sand spaced NESW
Producing
PDC Energy, Inc.
Sack 11-6
05-001-09464
105.902606
ADAMS
1S
67W
6
 
NWNW
J Sand spaced N2
Shut-in
PDC Energy, Inc.
Sack 12-6
05-001-09391
105.902607
ADAMS
1S
67W
6
 
SWNW
Codell/Fort Hays spaced ??
Producing
PDC Energy, Inc.
Sack 23-6
05-001-09578
105.902609
ADAMS
1S
67W
6
 
SENW
J Sand spaced N2
Producing
PDC Energy, Inc.
Seltzer G U 2-4
05-001-09025
105.902636
ADAMS
1S
67W
4
 
NWSE
J Sand spaced SE4
Producing
PDC Energy, Inc.
Sterkel 21-1
05-001-09438
105.902651
ADAMS
1S
68W
1
 
NENW
J Sand spaced NW4
Producing
PDC Energy, Inc.
Stonehocker 32-8
05-001-09387
105.902652
ADAMS
1S
67W
8
 
SWNE
J Sand spaced NE4
Producing
PDC Energy, Inc.
Tsuzuki 1
05-001-06713
105.902673
ADAMS
1S
67W
28
 
NENE
J Sand spaced E2
Producing
PDC Energy, Inc.
Wailes 1
05-001-08210
105.902682
ADAMS
2S
63W
8
 
NESE
J Sand spaced E2
Shut-in
PDC Energy, Inc.
Wailes Farm 2-8
05-001-09033
105.902683
ADAMS
2S
63W
8
 
SWNE
J Sand spaced E2
Producing
PDC Energy, Inc.
Wyman 34-6
05-001-09292
105.902727
ADAMS
1S
67W
6
 
SWSE
Codell spaced W2SE
Producing
PDC Energy, Inc.
Zarlengo 14-4
05-001-09384
'105.902730
ADAMS
1S
67W
4
 
SWSW
J Sand spaced W2
Producing
PDC Energy, Inc.
Zarlengo 2
05-001-08810
105.902731
ADAMS
1S
67W
4
 
NWNW
J Sand spaced NW4
Shut-in
PDC Energy, Inc.
Zarlengo 21-4
05-001-09468
105.902732
ADAMS
1S
67W
4
 
NENW
J Sand spaced W2
Shut-in
PDC Energy, Inc.

 
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
Well Name
API No.
PDC Cost Center No.
County
Twn
Rng
Sec
 
Qtr/Qtr
Spacing
Status
Operator

Zarlengo 23-4
05-001-09555
105.902733
ADAMS
1S
67W
4
 
NESW
Niobrara/Codell spaced W2
Producing
PDC Energy, Inc.
Zarlengo 24-4
05-001-09377
105.902734
ADAMS
1S
67W
4
 
SESW
Niobrara/Codell spaced W2
Producing
PDC Energy, Inc.
Corcilius 6E-203
05-001-09916
105.101982
ADAMS
1S
67W
6
 
NWNW
 
Permitted
PDC Energy, Inc.
Corcilius 6E-223
05-001-09919
105.101984
ADAMS
1S
67W
6
 
NWNW
 
Permitted
PDC Energy, Inc.
Corcilius 6E-323
05-001-09914
105.101983
ADAMS
1S
67W
6
 
NWNW
 
Permitted
PDC Energy, Inc.
Corcilius 6J-203
05-001-09920
105.101986
ADAMS
1S
67W
6
 
NWNW
 
Permitted
PDC Energy, Inc.
Corcilius 6J-303
05-001-09917
105.101987
ADAMS
1S
67W
6
 
NWNW
 
Permitted
PDC Energy, Inc.
Corcilius 6J-443
05-001-09918
105.101985
ADAMS
1S
67W
6
 
NWNW
 
Permitted
PDC Energy, Inc.
Corcilius 6M-243
05-001-09921
105.101988
ADAMS
1S
67W
6
 
NWNW
 
Permitted
PDC Energy, Inc.
Corcilius 6M-343
05-001-09915
105.101989
ADAMS
1S
67W
6
 
NWNW
 
Permitted
PDC Energy, Inc.
Ambush 31-22 N/C
05-001-09126
205.902884
ADAMS
2S
64W
22
 
NWNE
D and J Sand spaced NWNE
Producing
HRM Resources II LLC
Carlson 12-18 N/C
05-001-09709
205.902894
ADAMS
1S
67W
18
 
SWNW
J Sand spaced W2
Producing
Great Western Operating Company LLC
Layton Green 1 N/C
05-001-06281
205.902811
ADAMS
1S
67W
18
 
SWSW
J Sand spaced W2
Producing
Great Western Operating Company LLC
Marcus LD 11-374HC N/C
05-123-42585
205.103798
ADAMS
1S
67W
11
   
Horizontal well spaced 2: W2, 11: W2
TBD
Great Western Operating Company LLC
Marcus LD 11-374HN N/C
05-123-41121
205.102352
ADAMS
1S
67W
11
   
Horizontal well spaced 2: W2, 11: W2
Spud
Great Western Operating Company LLC
Marcus LD 11-376HN N/C
05-123-42588
205.103799
ADAMS
1S
67W
11
   
Horizontal well spaced 2: W2, 11: W2
TBD
Great Western Operating Company LLC
Marcus LD 11-377HC N/C
05-123-41131
205.102353
ADAMS
1S
67W
11
   
Horizontal well spaced 2: W2, 11: W2
Spud
Great Western Operating Company LLC
Marcus LD 11-377HN N/C
05-123-42586
'205.103800
ADAMS
1S
67W
11
   
Horizontal well spaced 2: W2, 11: W2
TBD
Great Western Operating Company LLC
Marcus LD 11-378HN N/C
05-123-42584
205.103801
ADAMS
1S
67W
11
   
Horizontal well spaced 2: W2, 11: W2
TBD
Great Western Operating Company LLC
Marcus LD 11-379HC N/C
05-123-42587
205.103802
ADAMS
1S
67W
11
   
Horizontal well spaced 2: W2, 11: W2
TBD
Great Western Operating Company LLC
Marcus LD 11-379HN N/C
05-123-42867
205.103947
ADAMS
1S
67W
11
 
SESE
Horizontal well spaced: 1S-67W-2: W2W2, 3: E2E2, 10: E2E2, 11: W2W2
TBD
Great Western Operating Company LLC
Marcus LD 11-380HN N/C
05-123-42866
205.103948
ADAMS
1S
67W
11
 
SESE
Horizontal well spaced: 1S-67W-2: W2W2, 3: E2E2, 10: E2E2, 11: W2W2
TBD
Great Western Operating Company LLC
Mathena 1-15
05-014-08666
205.060069
BROOMFIELD
1S
68W
15
 
NWNW
J Sand spaced NW
 
Extraction Oil & Gas LLC
NORTH HURON 1-22
05-001-09035
205.060098
ADAMS
1S
68W
22
 
NWNW
Niobrara/Codell/J Sand spaced NW4
Shut-in
Extraction Oil & Gas LLC
Willow Bend LD 18-22HC N/C
05-001-09774
205.101397
ADAMS
1S
67W
18
 
NENE
Horizontal well spaced: E2E2
Spud
Great Western Operating Company LLC
Willow Bend LD 18-22HN N/C
05-001-09772
205.101398
ADAMS
1S
67W
18
 
NENE
Horizontal well spaced: E2E2
Spud
Great Western Operating Company LLC
Willow Bend LD 18-23HC N/C
05-001-09776
205.101399
ADAMS
1S
67W
18
 
NENE
Horizontal well spaced: 18: ALL
Spud
Great Western Operating Company LLC
Willow Bend LD 18-23HN N/C
05-001-09773
'205.101400
ADAMS
1S
67W
18
 
NENE
Horizontal well spaced: E2
Spud
Great Western Operating Company LLC
Willow Bend LD 18-361HC N/C
05-001-09841
205.102175
ADAMS
1S
67W
18
 
NENE
Horizontal well spaced 18: E2E2, 17: W2W2
Spud
Great Western Operating Company LLC
Willow Bend LD 18-361HN N/C
05-001-09832
205.101581
ADAMS
1S
67W
18
 
NENE
Horizontal well spaced: 17: W2W2, 18: E2E2
Spud
Great Western Operating Company LLC
Willow Bend LD 18-366HC N/C
05-001-09777
205.102351
ADAMS
1S
67W
18
   
Horizontal well spaced: E2
Spud
Great Western Operating Company LLC
Willow Bend LD 18-37HN N/C
05-001-09775
205.101402
ADAMS
1S
67W
18
 
NENE
Horizontal well spaced: E2
Spud
Great Western Operating Company LLC

 
 
 
 
Page 2 of 2

--------------------------------------------------------------------------------

 
 
Exhibit C
"Contracts"
 
Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
 
Contract remarks
Obl Dates
Obl type
Obligation remarks
Prov dates
Contract Provision types
Contract Provision Descriptions
JOA prov dates
JOA prov type
 
JOA prov descs
COC00003
1
EXCO ABOS - Adams County
1/5/2007
10/1/2006
 
ABS
ACT
PDC purchase of DJ wells located in Adams County, Colorado
ASNOR
EXCO Resources, Inc.
REC
 
Recorded in Adams County on 1/9/07 @ Reception #20070000003862
                                     
ASNEE
Petroleum Development Corporation
                         
COC00004
1
EXCO ABOS - Broomfield County, Colorado
1/5/2007
10/1/2006
 
ABS
ACT
PDC purchase of DJ wells located in Broomfield County, Colorado
ASNOR
EXCO Resources, Inc.
REC
 
Recorded in Broomfield County on 1/8/07 @ Reception #2007000371
                                     
ASNEE
Petroleum Development Corporation
                         
COC00219
1
JOA 8/31/92 Mathena 1-15 - Martin Exploration / Vessels / Petrogulf
8/31/1992
8/31/1992
 
JOA
ACT
Joint Operating Agreement dated 8/31/92, by and between Martin Exploration
Management Company, as Operator, and Vessels Oil & Gas Company and Petrogulf
Corporation, as Non-Operators. Township 1 South, Range 68 West, 6th P.M. Section
15: NWNW Mathena #1-15 well PDC has 6.87225% Working Interest under this JOA.
OPER
Martin Exploration Management Company
OWN
 
Current known parties to this agreement are:
       
PREF
Preferential Rights have been stricken from JOA.
 
OVERHD
 
Fixed Rate Basis
                 
NON-OP
Vessels Oil & Gas Company
   
Noble Energy and PDC
             
DRL
 
$3500/well/month drilling well rate
                 
NON-OP
Petrogulf Corporation
                   
PROD
 
$350/well/month producing well rate
                                         
NONCON
 
100%/200%/200%
COC01069
1
Colorado Gas Royalty Settlement Agreement
7/1/2009
   
STA
ACT
Settlement agreement resulting from class action suit filed against PDC
regarding payment of gas royalties on leases in Adams, Broomfield, Larimer, Weld
and Yuma Counties
PARTY
Petroleum Development Corporation
MISC
 
The provisions of the settlement agreement are extensive. See file for
specifics.
                   
COC01745.001
1
Merit DJ PSA
6/29/2012
4/1/2012
 
PSA
ACT
Agreement to purchase Merit's properties in the DJ Basin effective April 1, 2012
SELLER
Merit Management Partners I, L.P.
LEASEANALYST
 
A separate file has been created to capture corrective assignments obtained from
Merit and SW subsequent to the assignments listed here. See COC01745.001. ikl
                                     
SELLER
Merit Energy Partners III, L.P.
REC
 
Original Assignment, Conveyance and Bill of Sale recorded in Adams County,
Colorado on July 3, 2012 at reception 2012000047683
                                     
SELLER
Merit Energy Partners D-III, L.P.
REC
 
Original Assignment, Conveyance and Bill of Sale recorded in Boulder County,
Colorado on July 10, 2012 at reception 03235324
                                     
BUYER
PDC Energy, Inc. f/k/a Petroleum Development Corporation
REC
 
Original Assignment, Conveyance and Bill of Sale recorded in Weld County,
Colorado on July 5, 2012 at reception 3856899
                                         
REC
 
Assignment, Conveyance and Bill of Sale recorded in Adams County, Colorado on
October 12, 2012 at reception 2012000076865. Conveys the Degenhart #1 well which
was previously subject to a COGCC remediation project.
                                         
REC
 
Assignment, Conveyance and Bill of Sale recorded in Adams County, Colorado on
November 16, 2012 at reception 2012000087297. Conveys leases and wells subject
to litigation as detailed on Schedule 5.7 1.a of the PSA from PDC back to Merit.
                                         
REC
 
Partial Release of Liens and Security Interests recorded in Adams County,
Colorado on December 3, 2012 at reception 2012000091184. Releases secured
interest in litigation leases and wells conveyed back to Merit.
                                         
REC
 
Assignment, Conveyance and Bill of Sale recorded in Adams County, Colorado on
December 12, 2013 at reception 2013000103938. Conveys the litigation leases and
wells to PDC once again. Merit settled the litigation with Calvin related to the
Dry Creek 35-35.
                                         
REC
 
Assignment, Conveyance and Bill of Sale recorded in Weld County, Colorado on
November 96, 2012 at reception 3889364. Conveys leases and wells subject to
litigation as detailed on Schedule 5.7 1.b of the PSA from PDC back to Merit.
                                         
REC
 
Partial Release of Liens and Security Interests recorded in Weld County,
Colorado on December 4, 2012 at reception 3893091. Releases secured interest in
litigation leases and wells conveyed back to Merit.
                                         
REC
 
Assignment, Conveyance and Bill of Sale recorded in Weld County, Colorado on
December 12, 2013 at reception 3983708. Conveys the litigation leases and wells
to PDC once again.
                                         
REC
 
Supplemental Assignment, Conveyance and Bill of Sale recorded in Adams County,
Colorado on March 14, 2013 at reception 2013000022110. Conveys leases acquired
to cure title defects.
                   
COC01745.002
1
Corrective Assignments for the Merit 2012 Acquisition
4/1/2012
4/1/2012
 
ASG
ACT
Corrective Assignments for leases/lands that were incorrectly described or
omitted from the assignments from Merit Energy Partners, et al to PDC Energy
effective 4/1/2012
ASNOR
SW Production Company
REC
 
Merit to PDC - Corrective Assignment, Conveyance and Bill of Sale recorded in
Weld County, Colorado on June 14, 2013 at reception 3940400. Conveys leases
missed on the original assignment.
                                     
ASNOR
Southwestern Eagle, LLC
REC
 
SW to PDC - Corrective Assignment of Oil and Gas Leases recorded in Weld County,
Colorado on May 30, 2014 at reception 4019716. Corrects leases/lands in
4N-66W-29: E2SW & NWSE. Curative for the Wiedeman HZ wells.
                                     
ASNEE
PDC Energy, Inc
REC
 
SW to PDC - Corrective Assignment of Oil and Gas Leases recorded in Weld County,
Colorado on June 9, 2014 at reception 4022026. Corrects leases/lands in
5N-64W-W2NW, SENW.
                                     
ASNOR
Merit Energy Partners D-I, L.P.
REC
 
SW to PDC - Corrective Assignment of Oil and Gas Leases recorded in Weld County,
Colorado on October 7, 2014 at receiption 4052024. Corrects wrong well name for
the Bowen 1 and conveys associated leases.
                                     
ASNOR
Merit Energy Partners D-II, L. P.
REC
 
SW to PDC - Corrective Conveyance, Assignment and Bill of Sale recorded in Weld
County, Colorado on December 10, 2014 at reception 4067483. Corrects leases
lands in 5N-64W-22: NWNW.
                                         
REC
 
SW to PDC - Corrective Conveyance, Assignment and Bill of Sale recorded in Weld
County, Colorado at reception 4080572. Corrects leases/lands in 4N-67W-24: NW.
                                         
REC
 
SW to PDC - Corrective Assignment of Oil and Gas Leases recorded in Weld County,
Colorado on April 21, 2015 at receiption 4100351. This is a larger assignment
correcting multiple errors.
                                         
REC
 
SW to PDC - Corrective Assignment of Oil and Gas Leases recorded in Weld County,
Colorado on May 12, 2015 at receiption 4106706. Corrections not specified in
assignment.
                                         
REC
 
Merit to PDC - Assignment, Conveyance and Bill of Sale recorded in Weld County,
Colorado on July 20, 2015 at receiption 4126064. Corrects leases/lands
associated with the Mel & Blanche 5 and Walter D 5-10.
                                         
REC
 
SW to PDC - Corrective Assignment of oil and Gas Leases recorded in Weld County,
Colorado on August 5, 2015 at reception 4130931. Corrects leases/lands
associated with the Wiedeman 29K-403.
                                         
REC
 
SW to PDC - Corrective Assignment of oil and Gas Leases recorded in Adams
County, Colorado on March 9, 2016 at reception 2016000017770, and Weld County,
Colorado on March 2, 2016, at reception 4185198. Corrects leases/lands
associated with the Wiedeman 28F-214 well.
                   
COC01802
1
Carl Friis Override Assignments
12/1/1998
6/1/1996
 
ASG
ACT
Three Assignments of Overriding Royalty from Bataa to Carl Friis starting in
December of 1998 with the third assignment being a corrective assignment of the
first two.
ASNOR
Bataa Oil, Inc.
REC
 
Assignment of Overriding Royalty Interest effective 12/1/98 was recorded on
12/2/98 in Weld County at reception 2657379.
                                     
ASNEE
Carl Friis
REC
 
Assignment of Overriding Royalty Interest effective 6/1/96 was recorded on
8/27/96 in Weld County at reception 2508141.
                                         
REC
 
Corrective Assignment of Overriding Royalty Interest effective June 1, 1996 was
recorded on 11/8/2000 in Weld County at reception 2805596.
                   
COC01803
1
Assignment of Overriding Royalty Interest from Carl Friis to Merit
3/30/2001
1/1/2001
 
ASG
ACT
Assignment of overriding royalty interest from Friis to Merit effective 1/1/2001
ASNOR
Carl B. Friis, ind and d/b/a 1982 MH Venture
REC
 
Assignment recorded in Weld County on 4/17/01 at reception 2841335.
                                     
ASNEE
Merit Partners, L.P.
                                           
ASNEE
Merit Energy Partners III L. P.
                         
COC01994
1
Herbert Champlin Letter Agreement
5/8/1995
5/8/1995
 
LTA
ACT
Letter agreement regarding development of lands in 3S-64W-8
PARTY
Herbert H. Champlin
                                           
PARTY
North American Resources Company
                         
COC01995
1
Danford Letter Agreement
4/12/1995
4/12/1995
 
LTA
ACT
Letter agreement regarding development of lands in 3S-64W-8
PARTY
Jack D. Danford
                                           
PARTY
North American Resources Company
                         
COC01996
1
PSA - NARCO / Bataa - Adams & Weld Cos., CO
11/1/1997
10/1/1997
 
PSA
ACT
PSA between NARCO and Bataa for properties located in Adams and Weld Counties,
Colorado
SELLER
North American Resources Company
REC
 
File includes assignment recorded 12/3/97 in Adams County at Book 5171, Page 612
                                     
BUYER
Bataa Oil , Inc.
REC
 
File includes assignment recorded 12/2/97 in Weld County at Book 1636, Page
1038, Reception 2582134
                   
COC01997
1
JOA - NARCO / Hoefle - Adams Co., CO
10/15/1991
10/15/1991
 
JOA
ACT
JOA between NARCO and Hoefle covering various sections in Adams County, Colorado
OPER
North American Resources Company
XREF
 
Bataa JOA 121 (jas)
                                     
NON-OP
C.K. Hoefle, Inc.
                         
COC01998
1
Bataa, Patina, Ashcroft - Ehler 44-4 Agreement with JOA
11/29/2000
11/1/2000
 
LTA
ACT
Agreement relating to formations from the surface to the base of the Codell
formation in the Ehler 44-4
PARTY
Ashcroft Draw LLC
REC
 
File includes an assignment from Patina to Bataa recorded on December 13, 2000
in Adams County at Book 6356, Page 975
                                     
PARTY
Patina Oil & Gas Corporation
LEASEANALYST
 
File includes a JOA covering the Shallow Formations in 1S-67W-4: SESE. It
appears that Bataa never completed the shallow formations in the Ehler 44-4.
                                     
PARTY
Bataa Oil, Inc.
XREF
 
Relates to Bataa JOA 151; Added COC03865 and COC01999 to Contracts. (jas)
                   
COC01999
1
Bataa, Patina and Todd Creek Surface Agreement
11/29/2000
11/1/2011
 
LTA
ACT
Agreement regarding surface operations in 1S-67W-4: SE
PARTY
Bataa Oil, Inc.
XREF
 
Relates to Bataa JOA 151; Added COC03865 and COC01998 to Contracts. (jas)
                                     
PARTY
Patina Oil & Gas Corporation
                                           
PARTY
Todd Creek Meadows, LLC
                         
COC02001
1
Segregation Agmt - J Sand and Dakota - 1S-67W-6: N2
4/24/1998
7/1/1992
 
SEG
ACT
Segregation agreement covering the J Sand and Dakota formations in 1S-67W-6: N2.
Working interest is segregated with HSR owning interest in the NE/4 and Bataa
owning interest in the NW/4.
PARTY
HS Resources, Inc.
REC
 
The copy of the agreement provded by Merit does not appear to have been
recorded. ikl
                                     
PARTY
Bataa Oil, Inc.
                                           
PARTY
David J. Calvin and Anne K. Calvin
                                           
PARTY
Jack L. Schreiber
                                           
PARTY
Edward A. Holloway Investments
                                           
PARTY
S&E Industries, Inc./Francies Energy Investments J
                                             
oint Venture
                         
COC02002
1
JOA - Sack Wells - Bataa / Cache et al
4/1/1992
4/1/1992
 
JOA
ACT
Joint Operating Agreement covering: Township 1 South, Range 67 West, 6th P.M.
Section 6: NW/4 Pooled Spacing Unit: Township 1 South, Range 67 West, 6th P.M.
Section 6: N/2 Adams County, Colorado
OPER
Bataa Oil, Inc.
REC
 
Unrecorded
                                     
NON-OP
Cache Energy Investment
XREF
 
Bataa JOA 133 (jas)
                                     
NON-OP
S & E Industreis
LEASEANALYST
 
PDC-100% WI: Sack 12-6 & 23-6 may be BPO status, and therefore, attached. (jas)
                                     
NON-OP
Francis Energy Investments
PROD
 
Sack 22-6: SENW, J Sand and Dakota spaced N2; P&A'd 2-29-16; Exh A to JOA:
Including all rights to production from Sack 22-6, any formation from the base
of Shannon FM to the base of Dakota FM.
                                             
If Operator is not able to obtain right to produce the NIO/COD formations from
wellbore of Sack 22-6, then Operator shall assign the JV the rights to NIO/COD
formations in the SENW, at a 75% Net Revenue Interest. (jas)
                   

 
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
 
Contract remarks
Obl Dates
Obl type
Obligation remarks
Prov dates
Contract Provision types
Contract Provision Descriptions
JOA prov dates
JOA prov type
 
JOA prov descs
                         
Contract Area includes all rights to production from the Sack #22-6 Well - Any
FM from Base of Shannon FM to Base of Dakota FM. If Operator is unable to obtain
right to produce the Niobrara and Codell Formations from the wellbore of the
Sack 22-6, the Operator shall assign the Joint Venture rights to the Niobrara
and Codell Formations in the SENW, at a 75% NRI.
                                                                               
             
Article III.B. Interests of Parties: Burdens in excess of 25.0% of 8/8ths must
be borne by party who contributed lease. This includes subsequently created
interests not listed on Exhibit A even if they were included in initial title.
                                         
EXP
 
$5,000.00 AFE, response - 30 days/48 hours if rig on location.
                                             
AFE expiration at 120 days (30 day notice period + 90 days after)
                                         
NONCON
 
LOE: 100% / After Wellhead: 100% / Before Wellhead: 300%
                                         
OVERHD
 
Fixed Rate Per Month: Drilling: $0.00
                                             
Producing: As provided for in the Joint Venture Agreement
                                                                   
COC02408
1
PDCE-Grizzly Petroleum Company Stipulation of Interest - 1S-67W-18
1/30/2014
4/1/2012
 
LTA
ACT
Letter Agreement and Cross-Assignment and Stipulation of Interest effective
April 1, 2012 by and between PDC Energy, Inc. and Grizzly Petroleum Company, LLC
regarding ownership in 1S-67W-18: E2NE
PARTY
PDC Energy, Inc.
REC
 
Cross-Assignment and Stipulation of Interest recorded on March 6, 2014 in Adams
County at reception 2014000013760
                                     
PARTY
Grizzly Petroleum Company, LLC
AGMT
 
In exchange for the cross-assignment and stipulation of interest, Grizzly agrees
to provide drilling and production information on the Willow Bend wells to PDC.
                   
COC02428
1
Declaration of Pooling - Sack 16N-6HZ
5/31/2014
5/31/2014
 
UA
ACT
Declaration of Pooling covering: Limited to the wellbore of the Sack 16N-6HZ
well. Township 1 North, Range 67 West, 6th P.M. Section 31: SE/4SE/4 Section 32:
SW/4SW/4 Township 1 South, Range 67 West, 6th P.M. Section 6: E/2E/2 Adams
County, Colorado
OPER
Kerr-McGee Oil and Gas Onshore LP
                                           
NON-OP
PDC Energy, Inc.
                         
COC02430
1
Declaration of Pooling - Sack 37C-6HZ
5/31/2014
5/31/2014
 
UA
ACT
Declaration of Pooling covering: Limited to the wellbore of the Sack 37C-6HZ
well. Township 1 South, Range 67 West, 6th P.M. Section 6: E/2 Township 1 North,
Range 67 West, 6th P.M. Section 31: SE/4SE/4 Weld County, Colorado
OPER
Kerr-McGee Oil and Gas Onshore LP
                                           
NON-OP
PDC Energy, Inc.
                                           
NON-OP
Bill Barrett Corporation
                         
COC02431
1
Declaration of Pooling - Sack 37N-6HZ
5/31/2014
5/31/2014
 
UA
ACT
Declaration of Pooling covering: Limited to the wellbore of the Sack 37N-6HZ
well. Township 1 South, Range 67 West, 6th P.M. Section 6: E/2 Township 1 North,
Range 67 West, 6th P.M. Section 31: S/2SE/4 Weld County, Colorado
OPER
Kerr-McGee Oil and Gas Onshore LP
                                           
NON-OP
PDC Energy, Inc.
                                           
NON-OP
Bill Barrett Corporation
                         
COC02434
1
JOA - Sack 37C-6HZ - Kerr McGee Oil & Gas / PDC Energy / Bill Barrett Corp
4/24/2014
4/24/2014
 
JOA
ACT
Joint Operating Agreement covering: Limited to the wellbore of the Sack 37C-6HZ
well. Township 1 North, Range 67 West, 6th P.M. Section 31: SE/4SE/4 Weld
County, Colorado Township 1 South, Range 67 West, 6th P.M. Section 6: E/2 Adams
County, Colorado
OPER
Kerr-McGee Oil & Gas Onshore LP
PREF
 
reviewed for struck from agreement.
2/10/2015
TESTWELL
Sack 37C-6HZ
 
CONF
Any information furnished to or obtained by a non-op shall be maintained as
confidential and shall not be disclosed without prior written consent from the
operator.
 
EXP
 
$50,000 AFE response - 30 days.
                 
NON-OP
PDC Energy, Inc.
TAXPTR
 
reviewed for - N/A
       
DEPTH
Limited to the wellbore of the Sack 37C-6HZ well.
 
OVERHD
 
Fixed rate basis
                 
NON-OP
Bill Barrett Corporation
ASSENT
 
reviewed for
                 
Drilling $10,000.00
                     
MISC
 
Term of Agreement 180 days rwk
                 
Producing $500.00
                                         
NONCON
 
100/300/300
                                         
OTHER
 
Subrogation Clause, Subordination Agreement, Conflict of Provision, Intent of
Agreement, Wellbore Specific, Drilling and Spacing Unit; Pool Authority, Prior
Operating Agreements, Confidentiality, Rights Suspended.
                                         
ESC
 
1st of April each yr. adjusted by most recent adjustment factor published by
COPAS.
COC02436
1
JOA - Sack 16N-6HZ - Kerr McGee Oil & Gas / PDC Energy
4/15/2014
4/15/2014
 
JOA
ACT
Joint Operating Agreement covering: Limited to the wellbore of the Sack 16N-6HZ
well. Township 1 North, Range 67 West, 6th P.M. Section 31: SE/4SE/4 Section 32:
SW/4SW/4 Weld County, Colorado Township 1 South, Range 67 West, 6th P.M. Section
6: E/2E/2 Adams County, Colorado
OPER
Kerr-McGee Oil & Gas Onshore LP
PREF
 
reviewed for struck from agreement.
5/31/2015
TESTWELL
Sack 16N-6HZ
 
CONF
Any information furnished to or obtained by a non-op shall be maintained as
confidential and shall not be disclosed without prior written consent from the
operator.
 
EXP
 
$50,000 AFE response - 30 days.
                 
NON-OP
PDC Energy, Inc.
TAXPTR
 
reviewed for - N/A
       
DEPTH
Limited to the wellbore of the Sack 16N-6HZ well.
 
OVERHD
 
Fixed rate basis
                     
ASSENT
 
reviewed for
                 
Drilling $10,000.00
                     
MISC
 
Term of Agreement 180 days rwk
                 
Producing $500.00
                                         
NONCON
 
100/300/300
                                         
OTHER
 
Subrogation Clause, Subordination Agreement, Conflict of Provision, Intent of
Agreement, Wellbore Specific, Drilling and Spacing Unit; Pool Authority, Prior
Operating Agreements, Confidentiality, Rights Suspended.
                                         
ESC
 
1st of April each yr. adjusted by most recent adjustment factor published by
COPAS.
COC02442
1
JOA - Sack 37N-6HZ - Kerr McGee Oil & Gas / PDC Energy / Bill Barrett Corp
5/7/2014
5/7/2014
 
JOA
ACT
Joint Operating Agreement covering: Limited to the wellbore of the Sack 37N-6HZ
well. Township 1 North, Range 67 West, 6th P.M. Section 31: S/2SE/4 Weld County,
Colorado Township 1 South, Range 67 West, 6th P.M. Section 6: E/2 Adams County,
Colorado
OPER
Kerr-McGee Oil & Gas Onshore LP
PREF
 
reviewed for struck from agreement.
3/31/2015
TESTWELL
Sack 37N-6HZ
 
CONF
Any information furnished to or obtained by a non-op shall be maintained as
confidential and shall not be disclosed without prior written consent from the
operator.
 
EXP
 
$50,000 AFE response - 30 days.
                 
NON-OP
PDC Energy, Inc.
TAXPTR
 
reviewed for - N/A
       
DEPTH
Limited to the wellbore of the Sack 37N-6HZ well.
 
OVERHD
 
Fixed rate basis
                 
NON-OP
Bill Barrett Corporation
ASSENT
 
reviewed for
                 
Drilling $10,000.00
                     
MISC
 
Term of Agreement 180 days rwk
                 
Producing $500.00
                                         
NONCON
 
100/300/300
                                         
OTHER
 
Subrogation Clause, Subordination Agreement, Conflict of Provision, Intent of
Agreement, Wellbore Specific, Drilling and Spacing Unit; Pool Authority, Prior
Operating Agreements, Confidentiality, Rights Suspended.
                                         
ESC
 
1st of April each yr. adjusted by most recent adjustment factor published by
COPAS.
COC02471
1
JOA - Sack 15C-6HZ - Kerr McGee Oil & Gas / PDC Energy / Bill Barrett
4/16/2014
4/16/2014
 
JOA
ACT
Joint Operating Agreement covering: Limited to the wellbore of the Sack 15C-6HZ
well and further limited to the Codell formation. Township 1 North, Range 67
West, 6th P.M. Section 31: S/2SE/4 Weld County, Colorado Township 1 South, Range
67 West, 6th P.M. Section 6: W/2E/2 Adams County, Colorado
OPER
Kerr-McGee Oil & Gas Onshore LP
PREF
 
reviewed for struck from agreement.
2/28/2015
TESTWELL
Sack 15C-6HZ
 
CONF
Any information furnished to or obtained by a non-op shall be maintained as
confidential and shall not be disclosed without prior written consent from the
operator.
 
EXP
 
$50,000 AFE response - 30 days.
                 
NON-OP
PDC Energy, Inc.
TAXPTR
 
reviewed for - N/A
       
DEPTH
Limited to the wellbore of the Sack 15C-6HZ well and further limited to the
Codell formation.
 
OVERHD
 
Fixed rate basis
                 
NON-OP
Bill Barrett Corporation
ASSENT
 
reviewed for
                 
Drilling $10,000.00
                     
MISC
 
Term of Agreement 180 days rwk
                 
Producing $500.00
                                         
NONCON
 
100/300/300
                                         
OTHER
 
Subrogation Clause, Subordination Agreement, Conflict of Provision, Intent of
Agreement, Wellbore Specific, Drilling and Spacing Unit; Pool Authority, Prior
Operating Agreements, Confidentiality, Rights Suspended.
                                         
ESC
 
1st of April each yr. adjusted by most recent adjustment factor published by
COPAS.
COC02483
1
Declaration of Pooling - Sack 15C-6HZ Kerr-McGee / PDC Energy/ Bill Barrett
5/22/2014
5/22/2014
 
UA
ACT
Declaration of Pooling covering: Limited to the wellbore of the Sack 15C-6HZ
well. Township 1 North, Range 67 West, 6th P.M. Section 31: S/2SE/4 Weld County,
Colorado Township 1 South, Range 67 West, 6th P.M. Section 6: W/2E/2 Adams
County, Colorado
OPER
Kerr-McGee Oil and Gas Onshore LP
                                           
NON-OP
PDC Energy, Inc.
                         
COC02703
1
JOA Kerr-McGee/David Calvin/Merit Dry Creek 35-35
11/1/2010
11/1/2010
 
JOA
ACT
Joint Operating Agreement covering: Township 1 North, Range 67 West Section 35:
S2SW Township 1 South, Range 67 West Section 2: N2NW Limited to the wellbore of
the Dry Creek 35-35 and the Niobrara-Codell and J Sand formations
OPER
Kerr McGee Oil & Gas Onshore LP
LEASEANALYST
 
Merit went non-consent on this well
             
NONCON
 
100200200
                 
NON-OP
David J. Calvin and Anne K Calvin, JT
LEASEANALYST
 
Preferential right to Purchase clause has been stricken
             
EXP
 
$50,000
                 
NON-OP
Merit Partners LP
POOL
 
SPO - COGCC - Dry Creek 35-35 (Non-Op): Cause Nos. 232 & 407, Docket No.
1106-UP-68: 1N-67W-35: S2SW, 1S-67W-2: N2NW; KMG filed Application on 4-28-11
(160.0 acre spacing); Notice of Hearing: June 27 & 28, 2011. NOTE: Do not have
the Order. (jas)
             
OTHER
 
Subrogation Clause, Subordination Agreement, Conflict of Provision, Intent of
Agreement, Wellbore Specific, Drilling and Spacing Unit; Pooling Authority,
Prior Operating Agreements, Additional completions or operations, Wellbore
agreement,DAmage to Productive Zones, Indemnification against third par
                 
NON-OP
Merit Energy Partners III, LP
                       
ty claims, allocation of production
                                         
OVERHD
 
Fixed Rate:
                                             
Drilling $5,000
                                             
Producing $500
COC02706
1
Declaration of Pooling Dry Creek 35-35 1N-67W-35, 1S-67W-2 N2NW
11/1/2010
11/1/2010
 
UA
ACT
Declaration of Pooling covering: Township 1 North, Range 67 West Section 35:
S2SW Township 1 South, Range 67 West Section 2: N2NW Limited to the Dry Creek
35-35 wellbore and the Niobrara-Codell and J Sand formations
OPER
Kerr-McGee Oil & Gas Onshore LP
LEASEANALYST
 
Merit went Non-consent on the Dry Creek 35-35 well. JMW
                                     
PARTY
Merit Partners, LP
                                           
PARTY
Merit Energy Partners III, LP
                                           
PARTY
David J Calvin and Anne K Calvin, JT
                         

 
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
 
Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
 
Contract remarks
Obl Dates
Obl type
Obligation remarks
Prov dates
Contract Provision types
Contract Provision Descriptions
JOA prov dates
JOA prov type
 
JOA prov descs
COC02859
1
JOA - Willow Bend LD 18-361HC Great Western / PDC Energy, Inc. et al
10/1/2014
10/1/2014
 
JOA
ACT
Joint Operating Agreement covering: Limited to the wellbore of the Willow Bend
LD 18-361HC well and further limited to the Codell formation. Township 1 South,
Range 67 West, 6th P.M. Section 17: W/2W/2 Section 18: E/2E/2 Adams County,
Colorado
OPER
Great Western Operating Company, LLC
PREF
 
reviewed for struck from agreement.
9/15/2015
TESTWELL
Willow Bend LD 18-361HC
 
CONF
Any information furnished to or obtained by a non-op shall be maintained as
confidential and shall not be disclosed without prior written consent from the
operator.
 
EXP
 
$50,000 AFE response - 30 days.
                 
NON-OP
PDC Energy Inc
TAXPTR
 
reviewed for - N/A
       
DEPTH
Limited to the wellbore of the Willow Bend LD 18-361HC well and further limited
to the Codell formation.
 
OVERHD
 
Fixed rate basis
                 
NON-OP
Grizzly Petroleum Company
ASSENT
 
reviewed for
                 
Drilling $10,000.00
                 
NON-OP
Extraction Oil & Gas, LLC
MISC
 
Term of Agreement 180 days rwk
                 
Producing $1,000.00
                 
NON-OP
Kerr-McGee Oil & Gas Company
                   
NONCON
 
LOE: 100% / After Wellhead: 100% / Before Wellhead: 300%
                 
NON-OP
Riverdale North, LLC
                   
OTHER
 
Subrogation Clause, Subordination Agreement, Conflict of Provision, Intent of
Agreement, Wellbore Specific, Drilling and Spacing Unit; Pool Authority, Prior
Operating Agreements, Confidentiality, Rights Suspended.
                                         
ESC
 
1st of April each yr. adjusted by most recent adjustment factor published by
COPAS.
COC02860
1
JOA - Willow Bend LD 18-361HN Great Western / PDC Energy, Inc. et al
10/1/2014
10/1/2014
 
JOA
ACT
Joint Operating Agreement covering: Limited to the wellbore of the Willow Bend
LD 18-361HN well and further limited to the Niobrara formation. Township 1
South, Range 67 West, 6th P.M. Section 17: W/2W/2 Section 18: E/2E/2 Adams
County, Colorado
OPER
Great Western Operating Company, LLC
PREF
 
reviewed for struck from agreement.
9/1/2015
TESTWELL
Willow Bend LD 18-361HN
 
CONF
Any information furnished to or obtained by a non-op shall be maintained as
confidential and shall not be disclosed without prior written consent from the
operator.
 
EXP
 
$50,000 AFE response - 30 days.
                 
NON-OP
PDC Energy Inc
TAXPTR
 
reviewed for - N/A
       
DEPTH
Limited to the wellbore of the Willow Bend LD 18-361HN well and further limited
to the Niobrara formation.
 
OVERHD
 
Fixed rate basis
                 
NON-OP
Grizzly Petroleum Company
ASSENT
 
reviewed for
                 
Drilling $10,000.00
                 
NON-OP
Extraction Oil & Gas, LLC
MISC
 
Term of Agreement 180 days rwk
                 
Producing $1,000.00
                 
NON-OP
Kerr-McGee Oil & Gas Company
                   
NONCON
 
LOE: 100% / After Wellhead: 100% / Before Wellhead: 300%
                 
NON-OP
Riverdale North, LLC
                   
OTHER
 
Subrogation Clause, Subordination Agreement, Conflict of Provision, Intent of
Agreement, Wellbore Specific, Drilling and Spacing Unit; Pool Authority, Prior
Operating Agreements, Confidentiality, Rights Suspended.
                                         
ESC
 
1st of April each yr. adjusted by most recent adjustment factor published by
COPAS.
COC02861
1
Wellbore Declaration of Pooling - Willow Bend LD 18-361HN Great Western / PDC
Energy, Inc. et al
10/1/2014
10/1/2014
 
UA
ACT
Wellbore Specific Declaration of Pooling covering: Limited to the wellbore of
the Willow Bend LD 18-361HN well and further limited to the Niobrara formation.
Township 1 South, Range 67 West, 6th P.M. Section 17: W/2W/2 Section 18: E/2E/2
Adams County, Colorado
OPER
Great Western Operating Company, LLC
                                           
NON-OP
PDC Energy Inc
                                           
NON-OP
Grizzly Petroleum Company
                                           
NON-OP
Extraction Oil & Gas, LLC
                                           
NON-OP
Kerr-McGee Oil & Gas Company
                                           
NON-OP
Riverdale North, LLC
                         
COC02862
1
JOA - Willow Bend LD 18-23HN Great Western / PDC Energy / Grizzley Petroleum
12/1/2014
12/1/2014
 
JOA
ACT
Joint Operating Agreement covering: Limited to the wellbore of the Willow Bend
LD 18-23HN well and further limited to the Niobrara formation. Township 1 South,
Range 67 West, 6th P.M. Section 18: E/2 Adams County, Colorado
OPER
Great Western Operating Company, LLC
PREF
 
reviewed for struck from agreement.
       
CONF
Any information furnished to or obtained by a non-op shall be maintained as
confidential and shall not be disclosed without prior written consent from the
operator.
 
EXP
 
$50,000 AFE response - 30 days.
                 
NON-OP
PDC Energy Inc
TAXPTR
 
reviewed for - N/A
       
DEPTH
Limited to the wellbore of the Willow Bend LD 18-23HN well and further limited
to the Niobrara formation.
 
OVERHD
 
Fixed rate basis
                 
NON-OP
Grizzly Petroleum Company
ASSENT
 
reviewed for
       
DRIL
PDC went Non-Consent on Willow Ben LD 18-23HN test well per Tyler Sims (ljb
9-17-15)
     
Drilling $10,000.00
                     
MISC
 
Term of Agreement 180 days rwk
                 
Producing $1,000.00
                                         
NONCON
 
LOE: 100% / After Wellhead: 100% / Before Wellhead: 300%
                                         
OTHER
 
Subrogation Clause, Subordination Agreement, Conflict of Provision, Intent of
Agreement, Wellbore Specific, Drilling and Spacing Unit; Pool Authority, Prior
Operating Agreements, Confidentiality, Rights Suspended.
                                         
ESC
 
1st of April each yr. adjusted by most recent adjustment factor published by
COPAS.
COC02863
1
Wellbore Declaration of Pooling - Willow Bend LD 18-23HN Great Western / PDC
Energy / Grizzley Petroleum
12/11/2014
12/11/2014
 
UA
ACT
Wellbore Specific Declaration of Pooling covering: Limited to the wellbore of
the Willow Bend LD 18-23HN well and further limited to the Niobrara formation.
Township 1 South, Range 67 West, 6th P.M. Section 18: E/2 Adams County, Colorado
OPER
Great Western Operating Company, LLC
                                           
NON-OP
PDC Energy Inc
                                           
NON-OP
Grizzly Petroleum Company
                         
COC02864
1
JOA - Willow Bend LD 18-366HC Great Western / PDC Energy / Grizzley Petroleum
12/1/2014
12/1/2014
 
JOA
ACT
Joint Operating Agreement covering: Limited to the wellbore of the Willow Bend
LD 18-366HC well and further limited to the Niobrara formation. Township 1
South, Range 67 West, 6th P.M. Section 18: E/2 Adams County, Colorado
OPER
Great Western Operating Company, LLC
PREF
 
reviewed for struck from agreement.
       
CONF
Any information furnished to or obtained by a non-op shall be maintained as
confidential and shall not be disclosed without prior written consent from the
operator.
 
EXP
 
$50,000 AFE response - 30 days.
                 
NON-OP
PDC Energy Inc
TAXPTR
 
reviewed for - N/A
       
DEPTH
Limited to the wellbore of the Willow Bend LD 18-366HC well and further limited
to the Niobrara formation.
 
OVERHD
 
Fixed rate basis
                 
NON-OP
Grizzly Petroleum Company
ASSENT
 
reviewed for
       
DRIL
PDC went Non-Consent on Willow Ben LD 18-36HN test well per Tyler Sims (ljb
9-17-15)
     
Drilling $10,000.00
                     
MISC
 
Term of Agreement 180 days rwk
                 
Producing $1,000.00
                                         
NONCON
 
LOE: 100% / After Wellhead: 100% / Before Wellhead: 300%
                                         
OTHER
 
Subrogation Clause, Subordination Agreement, Conflict of Provision, Intent of
Agreement, Wellbore Specific, Drilling and Spacing Unit; Pool Authority, Prior
Operating Agreements, Confidentiality, Rights Suspended.
                                         
ESC
 
1st of April each yr. adjusted by most recent adjustment factor published by
COPAS.
COC02865
1
JOA - Willow Bend LD 18-37HN Great Western / PDC Energy / Grizzley Petroleum
12/1/2014
12/1/2014
 
JOA
ACT
Joint Operating Agreement covering: Limited to the wellbore of the Willow Bend
LD 18-37HN well and further limited to the Niobrara formation. Township 1 South,
Range 67 West, 6th P.M. Section 18: E/2 Adams County, Colorado
OPER
Great Western Operating Company, LLC
PREF
 
reviewed for struck from agreement.
       
CONF
Any information furnished to or obtained by a non-op shall be maintained as
confidential and shall not be disclosed without prior written consent from the
operator.
 
EXP
 
$50,000 AFE response - 30 days.
                 
NON-OP
PDC Energy Inc
TAXPTR
 
reviewed for - N/A
       
DEPTH
Limited to the wellbore of the Willow Bend LD 18-37HN well and further limited
to the Niobrara formation.
 
OVERHD
 
Fixed rate basis
                 
NON-OP
Grizzly Petroleum Company
ASSENT
 
reviewed for
       
DRIL
PDC went Non-Consent on Willow Ben LD 18-37HN test well per Tyler Sims (ljb
9-17-15)
     
Drilling $10,000.00
                     
MISC
 
Term of Agreement 180 days rwk
                 
Producing $1,000.00
                                         
NONCON
 
LOE: 100% / After Wellhead: 100% / Before Wellhead: 300%
                                         
OTHER
 
Subrogation Clause, Subordination Agreement, Conflict of Provision, Intent of
Agreement, Wellbore Specific, Drilling and Spacing Unit; Pool Authority, Prior
Operating Agreements, Confidentiality, Rights Suspended.
                                         
ESC
 
1st of April each yr. adjusted by most recent adjustment factor published by
COPAS.
COC02866
1
Wellbore Declaration of Pooling - Willow Bend LD 18-37HN Great Western / PDC
Energy / Grizzley Petroleum
12/4/2014
12/4/2014
 
UA
ACT
Wellbore Specific Declaration of Pooling covering: Limited to the wellbore of
the Willow Bend LD 18-37HN well and further limited to the Niobrara formation.
Township 1 South, Range 67 West, 6th P.M. Section 18: E/2 Adams County, Colorado
OPER
Great Western Operating Company, LLC
                                           
NON-OP
PDC Energy Inc
                                           
NON-OP
Grizzly Petroleum Company
                         
COC03227
1
LTA - Jt. Development Proposal (& Revisions) - 3S-64W-8, 17 & 18 -
Danford-Champlin 14-8 - NARCO / Danford-Champlin
4/26/1995
4/26/1995
 
LTA
ACT
Letter Agreement - Joint Development Proposal, covering: Township 3 South, Range
64 West, 6th P.M. Section 8: A tract of land in the SW/4 as described in BK
2849, PG 369 Section 17: NW/4 Section 18: NW/4 Adams County, Colorado
OPER
North American Resources Company (NARCO)
AGMT
 
Letter Agreement sets forth the mutual understanding and agreement of various
meetings with Doyle Danford and Michael Holland as to the terms and conditions
by which Danford-Champlin Farms, LTD will grant North American Resources Company
(NARCO) an option to drill the Test Well located in 3S-64W-8:
       
PREF
d. NARCO proposes that Danford be given right after 7.5 years from completion
date of each drilled producing well to repurchase all RTI of NARCO as it
pertains to that specific well as to Danford's specific interest covered by this
Agmt.
                         
PARTY
Danford-Champlin Farms, LTD (Jack D. Danford)
   
SWSW [Danford-Champlin 14-8 Well.]
         
[Danford-Champlin 14-8: Completed 2-21-96; Pref Rights expired for this well; no
wells drilled to date in Sections 17 and 18]
                             
LEASEANALYST
 
Letter Agreement dated 4-12-95 - Revised Joint Development Proposal (not signed
by Jack Danford);
                                             
Letter Agreement dtd 5-8-95 - Revised Joint Development Proposal
                                         
LEASEANALYST
 
Read Letter Agreements in their entirety - very detailed. (jas)
                                         
PREF
 
See "PREF" in Provisions; Danford-Champlin 14-8: Completed 2-21-96. Pref Rights
expired for this Well; no wells drilled in Sections 17 & 18. (jas)
                   

 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
 
Contract remarks
Obl Dates
 
Obl type
Obligation remarks
Prov dates 
Contract Provision types
Contract Provision Descriptions
JOA prov dates
JOA prov type
 
JOA prov descs
COC03866
1
FOA-LTA (w/EXH C - JOA COC03867) - Byron / Basin - 1S-67-68W - Adams Co., CO
6/7/1990
6/7/1990
 
FOA
ACT
Farmout Letter Agreement, with JOA as Exhibit "C" to FOA LTA (see COC03867),
both dated 6-7-90, regarding the drilling of 21 wells, on the 160.0 acre
"Drilling Units" - to be drilled two (minimum) per "Quarter" and covering the
following Lands in Adams County, Colorado: Township 1 South, Range 67 West, 6th
P.M. Section 6: S/2 Section 7: E/2 Section 8: S/2 Section 9: NW/4 Township 1
South, Range 68 West, 6th P.M. Section 1: S/2 Section 2: NW/4 Section 11: SE/4
Section 12: SW/4 Section 13: S/2, NE/4 Section 14: NE/4 Section 23: ALL CONTRACT
DEPTH: Surface to Base of J Sand Formation
FARMOR
Byron Oil Industries, Inc.
REC
 
Unrecorded
                                     
FARMOR
Byron Oil Drilling Fund 1-B
LEASEANALYST
 
Needs Landman Review: Uncertain as to if FOA & JOA are still active; FOA is very
detailed and should be read in its entirety.
                                     
FARMEE
Basin Exploration, Inc.
OWN
 
PDC has no ownership in the following:
                                             
1S-67W: 7, 9 & 1S-68W-2, 11-14, 23
                                         
PROD
 
NEEDS LANDMAN REVIEW:
                                             
PDC has no ownership in any of the wells referenced in the Exhibits, and only
has an interest in the attached associated Leases.
                                         
DEPTH
 
CONTRACT DEPTH: Surface to Base of J Sand Formation
                                                                   
COC03867
1
JOA (EXH C to FO-LTA COC03866) - 1S-67-68W - Byron Oil / Basin - Adams Co., CO
6/7/1990
6/7/1990
 
JOA
ACT
Joint Operating Agreement (as Exhibit "C" to Farmout Letter Agreement dated
6-7-90), regarding the drilling of 21 wells, on the 160.0 acre "Drilling Units"
- to be drilled two (minimum) per "Quarter" and covering the following Lands in
Adams County, Colorado: Township 1 South, Range 67 West, 6th P.M. Section 6: S/2
Section 7: E/2 Section 8: S/2 Section 9: NW/4 Township 1 South, Range 68 West,
6th P.M. Section 1: S/2 Section 2: NW/4 Section 11: SE/4 Section 12: SW/4
Section 13: S/2, NE/4 Section 14: NE/4 Section 23: ALL CONTRACT DEPTH: Surface
to Base of J Sand Formation
OPER
Basin Exploration, Inc.
REC
 
Unrecorded
                                     
NON-OP
Byron Oil Industries, Inc.
LEASEANALYST
 
Read FOA (COC03866) inits entirety - very detailed; Uncertain as to if this
FOA-LTR and JOA are still active.
                                         
OWN
 
PDC has no ownership in the following:
                                             
1S-67W: 7, 9 & 1S-68W-2, 11-14, 23
                                         
PROD
 
NEEDS LANDMAN REVIEW:
                                             
PDC has no ownership in any of the wells referenced in the Exhibits, and only
has an interest in the attached associated Leases.
                               
EXP
$25,000 AFE, response - 30 days/24 hours if rig on location.
     
DEPTH
 
CONTRACT DEPTH: Surface to Base of J Sand Formation
                                 
AFE expiration at 90 days (30 day notice period + 60 days after)
                                           
OVERHD
Fixed Rate per Well per Month:
                                             
Drilling: $4,500.00
                                             
Producing: $450.00
                                           
NONCON
LOE: 200% / After Wellhead: 200% / Before Wellhead: 400%
                                           
ESC
1st of April, annually, adjusted by most recent adjustment factor published by
COPAS.
                               
COC03985
1
PSA (Exh C - JOA - COC03986) - 1S-67W: 4-6, 17, 20; 1S-68W-1: N2; 1N-67W-32: S2
- Weld County E&P / Bataa
5/27/1999
5/27/1999
 
PSA
ACT
Purchase and Sale Agreement, with JOA attached as Exhibit "C" (see COC03986),
covering: Township 1 South, Range 68 West, 6th P.M. Section 1: N/2 Township 1
South, Range 67 West, 6th P.M. Section 4: W/2 Section 5: All Section 6: S/2
Section 17: All Section 20: NE Township 1 North, Range 67 West, 6th P.M. Section
32: S/2 Adams and Weld Counties, Colorado
SELLER
Weld County E&P Properties, LLC
XREF
 
Bataa JOA 136 (This JOA COC03986 is Exhibit "C" to PSA COC03985); JOA 136 is
listed on the Bataa Reconciliation Spreadsheet (COC03865);
                                     
BUYER
Bataa Oil, Inc.
                                               
CONS
 
Written consent required from Weld County E&P for any assignment, mortgages or
encumbrances.
                   
COC03986
1
JOA (as Exh C to PSA COC03985) - 1S-67W: 4-6, 17, 20; 1S-68W-1: N2; 1N-67W-32:
S2 - Weld County E&P / Bataa
5/27/1999
5/27/1999
 
JOA
ACT
Joint Operating Agreement (as Exhibit "C" to PSA COC03985), covering: Township 1
South, Range 68 West, 6th P.M. Section 1: N/2 Township 1 South, Range 67 West,
6th P.M. Section 4: W/2 Section 5: All Section 6: S/2 Section 17: All Section
20: NE Township 1 North, Range 67 West, 6th P.M. Section 32: S/2 Adams County,
Colorado
SELLER
Weld County E&P Properties, LLC
XREF
 
Bataa JOA 136 (This JOA COC03986 is Exhibit "C" to PSA COC03985); JOA 136 is
listed on the Bataa Reconciliation Spreadsheet (COC03865);
                                     
BUYER
Bataa Oil, Inc.
CONS
 
Written consent required from Weld County E&P for any assignment, mortgages or
encumbrances.
                                             
$10,000 AFE, response - 30 days/48 hours if rig on location.
                                         
EXP
 
AFE expiration at 90 days (30 day notice period + 60 days after)
                                         
OVERHD
 
Fixed Rate per Well per Month: Drilling: $5,000.00
                                             
Producing: Paragraph 10 of PSA; Utilize mean overhead rates for Zone in which
Contract Area is located for depth to be drilled - rates by Ernst & Young.
                                         
NONCON
 
LOE: 200% / After Wellhead: 200% / Before Wellhead: 400%
                                         
ESC
 
1st of April, annually, adjusted by most recent adjustment factor published by
COPAS.
                                         
OTHER
 
XVI-Other Provisions. This Article takes precedence over any provision in the
JOA which may be in conflict therewith. Operator pays or causes to be paid all
taxes which are payable on production from PDP and PUD Properties.
                                                                   
COC04179
1
DOP (& Ratifications) - Marlatt 1, 12-22, 21-22, 22-22 - 2S-64W-22: NW - Macey /
Mershon
4/25/1983
4/25/1983
 
UA
ACT
Declaration of Pooling (and Ratifications and Joinders of DOP), covering:
Township 2 South, Range 64 West, 6th P.M. Section 22: NW/4 Containing 160.0
acres, more or less Adams County, Colorado
PARTY
W. B. Macey, individually
REC
 
Recorded twice: Recorded 5-17-83, BK 2747, PG 246, and Recorded 10-25-84, BK
2930, PG 749, Adams Co., CO
                                     
PARTY
Paul M. Mershon, Jr. TR dtd 5-4-82; and
PROD
 
Per PDSs: 2S-64W-22:
                                       
Paul M. Mershon, Jr. Beneficiary
   
Marlatt 1: NWNW, J Sand spaced NWNW; 1st Date Production: 8-23-92;
                                     
PARTY
Charles S. Thompson (Ratification)
   
Marlatt 12-22: SWNW, J Sand spaced NW; 1st Date Production: not listed;
                                     
PARTY
James H. Wortz (Ratification)
   
Marlatt 21-22: NENW, D Sand spaced NENW; 1st Date Production: 1-11-93;
                                     
PARTY
Mary K. & John K. Hassell
   
Marlatt 22-22: SENW, J Sand spaced NW; 1st Date Production: 11-17-92
                                         
TITLE
 
Ratifications and Joinders of DOP:
                   
COC04180
1
AOP - Marlatt 1 - 2S-64W-22: NW - Macey / Mershon
8/7/1984
8/7/1984
 
AFFPROD
ACT
Affidavit of Production covering: Township 2 South, Range 64 West, 6th P.M.
Section 22: NW/4 Containing 160.0 acres, more or less Adams County, Colorado
PARTY
W. B. Macey, individually
REC
 
Recorded 8-28-84, BK 2910, PG 875, #524366, Adams Co., CO
                                     
PARTY
Paul M. Mershon, Jr. TR dtd 5-4-82; and
PROD
 
Per PDS: 2S-64W-22: Marlatt 1: NWNW, J Sand spaced NWNW; 1st Date Production:
8-23-92
                                       
Paul M. Mershon, Jr. Beneficiary
                         
COC04181
1
DOP (& Ratifications) - Marlatt 1, 12-22, 21-22, 22-22 - 2S-64W-22: NW - NARCO
9/28/1992
9/28/1992
 
UA
ACT
Declaration of Pooling (and Ratification and Joinders of DOP), covering:
Township 2 South, Range 64 West, 6th P.M. Section 22: NW/4 Containing 160.0
acres, more or less Adams County, Colorado
OPER
North American Resources Company
REC
 
Recorded 10-20-92, BK 3971, PG 215, #B1098181, Adams Co., CO; Recorded 10-14-92,
#02307076, Weld Co., CO
                                     
PARTY
Thelma Eugenia Thompson (Ratification)
PROD
 
Per PDSs: 2S-64W-22:
                                     
PARTY
James M. Wortz (Ratification)
   
Marlatt 1: NWNW, J Sand spaced NWNW; 1st Date Production: 8-23-92;
                                     
PARTY
Eleanor Thompson Wortz (Ratification)
   
Marlatt 12-22: SWNW, J Sand spaced NW; 1st Date Production: not listed;
                                     
PARTY
Mary K. Hassell (Ratification)
   
Marlatt 21-22: NENW, D Sand spaced NENW; 1st Date Production: 1-11-93;
                                             
Marlatt 22-22: SENW, J Sand spaced NW; 1st Date Production: 11-17-92
                                         
TITLE
 
Individual Ratifications and Joinders of DOP:
                   
COC04182
1
AOP - Marlatt 1, 12-22 - 2S-64W-22: NW - NARCO
9/28/1992
9/28/1992
 
AFFPROD
ACT
Affidavit of Production covering: Township 2 South, Range 64 West, 6th P.M.
Section 22: NW/4 Containing 160.0 acres, more or less Adams County, Colorado
OPER
North American Resources Company
REC
 
Recorded 10-20-92, BK 3971, PG 213, #B1098180, Adams Co., CO and Recorded
10-14-92, #02307075, Weld Co., CO
                                         
PROD
 
Per PDSs: 2S-64W-22:
                                             
Marlatt 1: NWNW, J Sand spaced NWNW; 1st Date Production: 8-23-92;
                                             
Marlatt 12-22: SWNW, J Sand spaced NW; 1st Date Production: not listed
                   
COC04191
1
DOP (& Amend) - Wailes 1, Wailes Farm 2-8 - 2S-63W-8: E2 - Macey / Mershon / et
al
10/25/1982
10/25/1982
 
UA
ACT
Declaration of Pooling dated 10-25-82, and Amended Declaration of Pooling dated
12-13-83, covering: Township 2 South, Range 63 West, 6th P.M. Section 8: E/2
Adams County, Colorado
PARTY
W. B. Macey
REC
 
DOP recorded 12-3-82, BK 2699, PG 301, B408478. Amended DOP recorded 1-9-84, BK
2828, PG 114, B480489, Adams Co., CO
                                     
PARTY
Paul M. Mershon, Jr. TR dtd 5-4-82, by
LEASEANALYST
 
Amended DOP changes/adds names of Parties associated with the DOP. See 'Parties
to Contract' tab. The only parties to the original DOP were W. B. Macey and Paul
M. Mershon, Jr.
                                       
Paul M. Mershon, Jr. Ttee & Beneficiary (Amendment
PROD
 
Wailes 1: 2S-63W-8: NESE, J Sand spaced E2, Spud 11-17-82, 1st Date Production:
10-24-83.
                                       
)
                                           
PARTY
James A. Brown (Amendment)
                                           
PARTY
Ray K. Davis (Amendment)
                                           
PARTY
Mary F. Davis (Amendment)
                                           
PARTY
Kenneth D. Ibsen (Amendment)
                         
COC04192
1
AOP - Wailes 1 - 2S-63W-8: E2 - Macey & Mershon
10/27/1983
10/27/1983
 
AFFPROD
ACT
Affidavit of Production covering: Township 2 South, Range 63 West, 6th P.M.
Section 8: E/2 Adams County, Colorado
OPER
Macey & Mershon Oil Inc.
REC
 
Recorded 11-30-83, BK 2815, PG 501, B474045, Adams Co., CO
                                         
PROD
 
Wailes 1: 2S-63W-8: NESE, J Sand spaced E2, Spud 11-17-82, 1st Date Production:
10-24-83
                   
COC04215
1
DOU (& Amend) - Ehler 44-4, Seltzer G U 2-4 - 1S-67W-4: SE - Martin Exploration
12/30/1991
12/30/1991
 
UA
ACT
Declaration of Unitization (and Amendment), covering: Township 1 South, Range 67
West, 6th P.M. Section 4: SE/4 Adams County, Colorado Limited to the 'J' Sand,
Codell and Niobrara Formations
PARTY
Martin Exploration Management Company, LP, by
REC
 
Recorded 1-6-92, #B1041178, Adams Co., CO
       
DEPTH
Limited to the 'J' Sand, Codell and Niobrara Formations
                           
Memco Management Corporation, GP
REC
 
Amended Declaration of Unitization dtd 9-16-92 (recorded 10-5-92, #B1094721), by
Same Party as original Declaration.
                                         
PROD
 
Original Declaration is limited to 'J' Sand FM; Amended Declaration is limited
to the Codell, Niobrara and 'J' Sand FMs.
                   
COC04252
1
DOU - Sack 11-6, 12-6, 23-6 - 1S-67W-6: N2 - Amoco
2/24/1975
2/24/1975
 
UA
ACT
Declaration of Unitization covering: Township 1 South, Range 67 West, 6th P.M.
Section 6: N/2 Containing 320.0 acres, more or less Adams County, Colorado
Limited to the "J" Sandstone Formation
PARTY
Amoco Production Company
REC
 
Recorded 5-27-75, #1661168, Adams Co., CO
                                         
PROD
 
Sack 11-6: 1S-67W-6: NWNW, J Sand spaced N2; 1st Date Production: 6-6-03;
                                             
Sack 12-6: 1S-67W-6: SWNW, Codell/Ft Hays spaced ??;
                                             
Sack 23-6: 1S-67W-6: SENW, J Sand spaced N2
                                         
DEPTH
 
Limited to the "J" Sandstone Formation
                   
COC04428
1
DOU - Danford-Champlin 14-8 - 3S-64W-8: W2SW - NARC / Danford / Champlin / et al
8/14/1995
8/1/1995
 
UA
ACT
Declaration of Unitization covering: Township 3 South, Range 64 West, 6th P.M.
Section 8: W/2SW/4 Adams County, Colorado Limited to the "J" Sand and "D" Sand
Formations
OPER
North American Resources Company (NARC)
REC
 
Recorded in Counterpart, in Adams Co., CO, as follows:
                                     
PARTY
John D. Danford
                                           
PARTY
Herbert H. Champlin
                                           
PARTY
Danford-Champlin Farms, Ltd.
                         

 
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
 
Contract remarks
Obl Dates
Obl type
Obligation remarks
Prov dates 
Contract Provision types
Contract Provision Descriptions
JOA prov dates
JOA prov type
 
JOA prov descs
                 
PARTY
Board of County Commissioners
                                               
DEPTH
 
Limited to the "J" Sand and "D" Sand Formations
                   
COC04429
1
DOU - 3S-64W-8: E2SW - NARC / Danford / Champlin / et al
2/15/1996
2/15/1996
 
UA
ACT
Declaration of Unitization covering: Township 3 South, Range 64 West, 6th P.M.
Section 8: E/2SW/4 Adams County, Colorado Limited to the "J" Sand and "D" Sand
Formations
OPER
North American Resources Company (NARC)
REC
 
Recorded in Counterpart, in Adams Co., CO, as follows:
       
DEPTH
Limited to the "J" Sand and "D" Sand Formations
                         
PARTY
Estate of Jack D. Danford, Jewell Danford, PR
   
(Board County Commissioners: counterpart not located)
                                     
PARTY
Herbert H. Champlin
   
By Herbert H. Camplin and by NARC: Recorded 3-4-96, #CO152128;
                                     
PARTY
Board of County Commissioners
   
By Estate Jack D. Danford and by NARC: Recorded 3-1-96, #CO151451;
                                             
By NARC: Recorded 2-28-96, #CO150987
                                         
LEASEANALYST
 
NOTE: NARC is only Party on one of the counterparts, however, the Declaration is
E2SW Section 8, same as the other two counterparts. Included all three in same
file.
                                         
OWN
 
PDC - no interest in wells in the E2SW. COL01972.000 (Board Cty Commissioners) -
only Lease with ownership in E2SW.
                   
COC04430
1
AOP & Lease Extension - Danford-Champlin 14-8 - 3S-64W-8: W2SW - NARC
10/10/1995
2/21/1996
 
AFFPROD
ACT
Affidavit of Production and Extension of Lease, covering: Township 3 South,
Range 64 West, 6th P.M. Section 8: W/2SW/4 Adams County, Colorado
OPER
North American Resources Company (NARC)
REC
 
Recorded 11-16-95, #CO124695, Adams Co., CO
                                         
PROD
 
Effective Date of Affidavit is Date 1st Production. Per PDS: Danford-Champlin
14-8: 3S-64W-8: SWSW, 'D' Sand spaced W2SW; Date 1st Production: 2-21-96;
                   
COC04478
1
Pooling - 1S-67W-6: N2NW (Shannon) - Byron Oil
8/10/1979
8/10/1979
 
UA
ACT
Pooling Agreement covering: Township 1 South, Range 67 West, 6th P.M. Section 6:
N/2NW/4 Adams County, Colorado Limited from Surface to Top of Shannon Formation
OPER
Byron Oil Industries, Inc.
REC
 
Recorded 6-19-80, BK 2466, PG 49, #270123, Adams Co., CO
                                     
PARTY
Paul J. & Arlene Younger (RI)
PROD
 
Needs Landman Review: Pooling Agmt is from Surface to top of Shannon FM, spaced
N2NW. The Sack wells are producing from the "J" Sand and/or Dakota FM, spaced
N2.
                                     
PARTY
James A. & Lyda M. Corcilius, JT (RI)
                                           
PARTY
Anthony C. Carrasco (RI)
                                           
PARTY
Lucy W. Trujillo (RI)
                                           
PARTY
H&G Trust (ORRI)
                                           
PARTY
Bob Hill (ORRI)
                                           
PARTY
Marcus A. Degenhart (ORRI)
                                           
PARTY
Chaparral Resources, Inc. (ORRI)
                                               
DEPTH
 
Limited from Surface to Top of Shannon Formation
                   
COC04509
1
DOP (J Sand) - Zarlengo 1, 2, 14-4, 21-4 - 1S-67W-4: W2 - Adolph Coors
12/29/1972
12/29/1972
 
UA
ACT
Declaration of Pooling covering: Township 1 South, Range 67 West, 6th P.M.
Section 4: W/2 Adams County, Colorado Limited to production from the "J" Sand
Formation
OPER
Adolph Coors Company
REC
 
Recorded 10-1-73, BK 1891, PG 269, #17237, Adams Co., CO
                                         
PROD
 
Per PDSs: Zarlengo Wells in 1S-67W-4: "J" Sand
                                             
Zarlengo 1 (P&A'd 3-2-16): NESW, J Sand spaced W2, Date 1st Production:
10-13-71;
                                             
Zarlengo 2: NWNW, J Sand spaced NW, Date 1st Production: 5-8-87;
                                             
Zarlengo 14-4: SWSW, J Sand spaced W2, Date 1st Production: 2-2-99;
                                             
Zarlengo 21-4: NENW, J Sand spaced W2, Date 1st Production: 6-18-03
                                         
DEPTH
 
Limited to production from the "J" Sand Formation
                   
COC04511
1
AOP & Lease Extension (Signal OGL) - Zarlengo 1 - 1S-67W-4: NW - Coors /
Industrial Gas
12/29/1972
12/29/1972
 
AFFPROD
ACT
Affidavit of Production and Extension of Lease, covering: Township 1 South,
Range 67 West, 6th P.M. Section 4: That part of the NW/4 and the NE/4
surrounding and encompassing the Signal Reservoirs Adams County, Colorado
PARTY
Adolph Coors Company
REC
 
Recorded 10-1-73, BK 1891, PG 261, #17230, Adams Co., CO
                                     
PARTY
Industrial Gas Services, Inc.
PROD
 
Zarlengo 1: 1S-67W-4: NESW, J Sand spaced W2, Completed 9-15-70, Date 1st
Production: 10-13-71, P&A'd 3-2-16
                                     
PARTY
Signal Reservoir and Irrigation Company
AGMT
 
AFFPROD specifically references a well was completed on 9-15-70 (which is
Zarlengo 1 - not referenced in doc).
                                         
AGMT
 
AFFPROD is in regard to the Signal Reservoir and Irrigation Company Lease
(COL01997.000) - term ending 6-6-71.
                   
COC04512
1
AOP & Lease Extension (Edwards OGL) - Zarlengo 1 - 1S-67W-4: NENW - Coors /
Industrial Gas
12/29/1972
12/29/1972
 
AFFPROD
ACT
Affidavit of Production and Extension of Lease, covering: Township 1 South,
Range 67 West, 6th P.M. Section 4: Beginning at the NE corner NE/4NW/4 Section
4, then South 518.5 feet then West at R/A 60 feet then Westerly and // with
Cornerline of dam No. 1 and 50 feet from R/A 1520 feet M/L to pt. on West Line
NE/4NW/4 said Section then North along West Line 569.5 feet to North Line
Section 4 then East 1328.5 feet to POB. Adams County, Colorado
PARTY
Adolph Coors Company
REC
 
Recorded 10-1-73, BK 1891, PG 259, #17228, Adams Co., CO
                                     
PARTY
Industrial Gas Services, Inc.
PROD
 
Zarlengo 1: 1S-67W-4: NESW, J Sand spaced W2, Completed 9-15-70, Date 1st
Production: 10-13-71, P&A'd 3-2-16
                                     
PARTY
Paul E. & Norma L. Edwards (Lessors)
AGMT
 
AFFPROD specifically references a well was completed on 9-15-70 (which is
Zarlengo 1 - not referenced in doc).
                                         
AGMT
 
AFFPROD is in regard to the Paul & Norma Edwards Lease (COL01762.003) - term
ending 6-17-71.
                   
COC04513
1
AOP & Lease Extension (Mountain View OGL) - Zarlengo 1 - 1S-67W-4: SW - Coors /
Industrial Gas
12/29/1972
12/29/1972
 
AFFPROD
ACT
Affidavit of Production and Extension of Lease, covering: Township 1 South,
Range 67 West, 6th P.M. Section 4: Beginning from a point on the S line of Sec.
4-1S-67W whence the SW corner of Sec. 4 bears N 89 deg 00' W a distance of
480.0', thence N 1 deg 00' E a distance of 350.0' to the true point of beginning
of this description; thence S 89 deg 00' E 100'; thence N 1 deg 00' E 100',
thence N 89 deg 00' W 100'; thence S 1 deg 00' W a distance of 100' to a point
of closure. Adams County, Colorado
PARTY
Adolph Coors Company
REC
 
Recorded 10-1-73, BK 1891, PG 260, #17229, Adams Co., CO
                                     
PARTY
Industrial Gas Services, Inc.
PROD
 
Zarlengo 1: 1S-67W-4: NESW, J Sand spaced W2, Completed 9-15-70, Date 1st
Production: 10-13-71, P&A'd 3-2-16
                                     
PARTY
Mountain View Water Users Association (Lessor)
AGMT
 
AFFPROD specifically references a well was completed on 9-15-70 (which is
Zarlengo 1 - not referenced in doc).
                                         
AGMT
 
AFFPROD is in regard to the Mountain View Water Users Association Lease
(COL01759.000) - term ending 2-2-82.
                   
COC04541
1
Commingling Docs - Danford-Champlin 14-8 - 3S-64W-8: W2SW - LTA Consents /
Notices - NARCO et al
4/26/1995
4/26/1995
 
COMNGL
ACT
Commingling Documents: Consent Letter Agreements and Various Notices, with
regard to the Danford-Champlin 14-8 Well, covering: Township 3 South, Range 64
West, 6th P.M. Section 8: W/2SW/4 Adams County, Colorado Commingling the J Sand
Formation with the D Sand Formation
OPER
North American Resources Company
PROD
 
Per PDS: Danford-Champlin 14-8: 3S-64W-8: SWSW, D Sand spaced W2SW, Spud
7-11-95, Completed and Date 1st Production: 2-21-96.
                                     
NON-OP
Various Parties - See 'Remarks'
LEASEANALYST
 
Contract is dated 4-26-95, which is the date of NARCO's Jt. Development Proposal
(see COC03227). (jas)
                                         
LEASEANALYST
 
In regard to the Danford-Champlin 14-8 Well, this File contains Commingling
Consents (LTAs), Commingling Notices to Offset Operators and/or Unleased Mineral
Owners, Notice of Intent of Operations, etc. - as referenced below.
                                         
AGMT
 
Executed Commingling Consents (LTA's) dtd 4-16-96, re: Danford-Champlin 14-8
Well, commingling the J Sand with the D Sand Formations, from NARCO to the
following (individual LTAs):
                                             
Herbert Champlin; Danford-Champlin Farms LTD; I. Jewell Danford, PR for Estate
of Jack D. Danford, deceased; UPRC; and
                                         
DEPTH
 
Commingling the J Sand Formation with the D Sand Formation
                   
COC04542
1
LTA - Drilling Operations - Danford-Champlin 14-8 - 3S-64W-8: SWSW - NARCO /
Front Range Airport
6/8/1995
6/8/1995
 
LTA
ACT
Letter Agreement notifying Front Range Airport Authority of NARCO's proposed
Drilling Operations of the Danford-Champlin 14-8 Well, covering: Township 3
South, Range 64 West, 6th P.M. Section 8: SW/4SW/4 Adams County, Colorado
OPER
North American Resources Company (NARCO)
LEASEANALYST
 
Both Parties executed LTA; NARCO did not date signature line.
                                     
NON-OP
Front Range Airport Authority (FRAA)
PROD
 
Per PDS: Danford-Champlin 14-8: 3S-64W-8: SWSW, D Sand spaced W2SW, Spud
7-11-95, Completed and Date 1st Production: 2-21-96.
                                         
AGMT
 
1) NARCO proposes to conduct drilling operations: 3S-64W-8: FWL 660', FEL 660',
on or before 8-1-95;
                   
COC04543
1
Permit - Letters re: Notice of Application for Production - Danford-Champlin
14-8 - 3S-64W-8: W2SW - NARCO et al
11/1/1995
11/1/1995
 
PER
ACT
Letters (Multiple) of Notice of Application for Production Permit, to multiple
Non-Operators, individually, associated with the Danford-Champlin 14-8 Well,
covering: Township 3 South, Range 64 West, 6th P.M. Section 8: W/2SW/4 Adams
County, Colorado
OPER
North American Resources Company (NARCO)
PROD
 
Per PDS: Danford-Champlin 14-8: 3S-64W-8: SWSW, D Sand spaced W2SW, Spud
7-11-95, Completed and Date 1st Production: 2-21-96.
                                     
NON-OP
Marjorie L. Barstow (Surface Owner)
MISC
 
Aurora Code Sec. 41-874 (a) Article XXIII: City requires that a notice of intent
to produce oil and/or gas from Danford-Champlin 14-8 shall be given to all
surface owners within 1/2 mile of drilling location. Surface Owners are invited
to comment directly to hte Planning & Development Service Depart
                                     
NON-OP
Mr. Oscar Larson (Surface Owner)
   
ment's case manager regarding concerns.
                                     
NON-OP
Ula Pearl Ruth (Surface Owner)
LEASEANALYST
 
Individual Letters, all dated 11-1-95, were sent to all the Surface Owners
referenced in 'Parties to Contract' Tab.
                                     
NON-OP
Public Service Company (Surface Owner)
                                           
NON-OP
Herbert Hiram Champlin III (Surface Owner)
                                           
NON-OP
Adams County (Surface Owner)
                                           
NON-OP
Front Range Airport Authority (Surface Owner)
                                           
NON-OP
Jack DeWayne Danford (Surface Owner)
                                           
NON-OP
Danford Champlin Farms LTD (Surface Owner)
                                                                               
                                                                               
         
COC04582
1
Pooling Agmt (40.0 Acs) (& Correction) - Bredehoft 13-6 - 1S-67W-6: SESW - Byron
Oil
5/1/1979
5/1/1979
 
UA
ACT
Pooling Agreement dtd 5-1-79, and Affidavit of Correction in Pooling Agreement
dtd 12-12-79, covering: Township 1 South, Range 67 West, 6th P.M. Section 6:
SE/4SW/4 Containing 40.0 Acres (TRACT A: 0.18; TRACT B: 14.0; TRACT C: 25.82)
Adams County, Colorado Limited from Surface to Top of Shannon Formation
OPER
Byron Oil Industries, Inc.
REC
 
Pooling Agmt dtd 5-1-79 recorded 10-18-79, BK 2396, Pgs 860-887, #229249, Adams
Co., CO
       
DEPTH
Limited from Surface to Top of Shannon Formation
                             
REC
 
Affidavit - Correction in Pooling Agmt dtd 12-12-79, recorded 12-17-79, BK 2414,
PGs 93-122 (Pooling Agmt dtd 5-1-79 was recorded along with Correction doc)
       
DRIL
Pooling Agmt does not terminate upon cessation of production if w/in 90 days
thereafter, reworking or drilling ops or production commences on 'communitized
area' or other lands covered by same OGLs covering 'communitized area.'
                             
REC
 
Pooling Agmt dtd 5-1-79 was recorded 'again' (as if for 1st time) recorded
5-19-82, BK 2645, PGs 74-86, Adams Co., CO (reason stated below)
                   

 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
 
Contract remarks
Obl Dates
Obl type
 
Obligation remarks
Prov dates  
Contract Provision types
Contract Provision Descriptions
JOA prov dates
JOA prov type
 
JOA prov descs
                     
AGMT
 
Affidavit - Correction in Pooling Agmt dtd 12-12-79: The Pooling Agmt 5-1-79 (BK
2396, Pgs 860-887) inadvertently included exhibits setting forth percentage
interest of Parties in pooled area (SESW Sec 6). The correct percentage interest
of Parties is now attached to Subject Pooling Agmt (BK 2414, P
                                             
Gs 93-122). Affiant declares it was the intention that the Exhibits attached to
Pooling Agmt recorded in BK 2396, PGs 860-887, should 'not' have been attached
to said Pooling Agmt, but rather, the Exhibits pertaining to Tracts A, B, C and
Recapitulation as attached, should have originally been recor
                                             
ded as part of the Pooling Agmt.
                                         
AGMT
 
Pooling Agmt dtd 5-1-79 (recorded 5-19-82, BK 2645, PGs 74-86: Shows the correct
Exhibits w/correct percentages, and Racapitulation - as originally intended when
recorded 10-18-79.
                                         
LEASEANALYST
 
As to ALL the Recording, Etc. Remarks above: The docs in order in File: Pooling
Agmt recorded 5-19-82, Affidavit - Correction in Pooling Agmt recorded 12-17-79,
Pooling Agmt recorded 10-18-79.
                                         
POOL
 
NOTE: Subject Pooling Agmt is associated with the Bredehoft 13-6 ("NWSW" spaced
"W2SW"); however, the Pooling Agmt pools lands in the "SESW" Section 6, Surf to
top of Shannon FM. May Need Further Landman Review!
                                         
OWN
 
As to 'POOL' Remark above: COL02007.000 contains an ENTIRETIES CLAUSE, and has
the following Lease Remark: "Although the leased premises are described as being
in the SWSW, a small portion of the acres fall into the SESW. There is an
entireties clause in lease, so the owners in the SESW are entitled
                                             
to a portion of royalty from production any where on lease even if lands fall
outside the spacing unit. Hence, two tracts are set up in the SESW because those
owners share in the royalty from the Bredehoft 34-16 well."
                                         
PROD
 
Per PDS: Bredehoft 13-6: 1S-67W-6: NWSW, COD spaced W2SW, Date 1st Production:
3-30-95
                                         
AGMT
 
Lands in unit covered by Subject Pooling Agmt - referred to as the "communitized
area." No obligation to offset any well(s) completed offsetting 'communitized
area.'
                                         
AGMT
 
Cessation: 90 days
                                         
PROD
 
Affidavit of Non-Development recorded 5-4-79 (BK 2342, PG 955, #196624): As to
the Elmer Oestman OGL dtd 10-20-71 - On Expiration Date of PT, 10-20-76, there
was no production, development, ops. See COL02007.000 for the 1979 OGL.
                   
COC04809
1
Memorandum of Understanding Adams County / PDCE
10/20/2015
10/20/2015
 
LTA
ACT
Memorandum of Understanding between Adams County and PDCE.
PARTY
Adams County, a Colorado County
LEASEANALYST
 
Per Landman, Tyler Simms, cross reference all the Adams County Lease to this
contract. PLR
                   

 
 
 
Page 6 of 6

--------------------------------------------------------------------------------

Exhibit D
"Surface Agreements"
 
 

                   
Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
COC03195
1
SUA - Bredehoft 13-6, Sack 12-6, 23-6 - Merit / Thornton Gateway
11/7/2007
11/7/2007
 
SDA
ACT
Surface Use Agreement covering: Township 1 South, Range 67 West, 6th P.M.
Section 6: SW/4 part of, S/2NW/4 part of Adams County, Colorado
OPER
Merit Energy Company
REC
Unrecorded copy; 12. Surface Owner to record copy of this Agreement or
Memorandum thereof.
                 
GRANTOR
Thornton Gateway Properties, LLC
LEASEANALYST
SUA is lengthy and very detailed. The below sets out only several points of SUA.
Please read in its entirety. See file for numerous emails regarding this SUA and
the drilled wells.
                     
AGMT
Operator is owner of OGL's rights in W2-6-1S-67W (Appendix A), specifically
portions of SW and portions of SWNW, SENW; Property is attached as Part II of
Exh C. The Property is subject to COGCC Rule 318A effective 3-1-06.
COC03196
1
Crop Damages - Sack 12-6 - Bataa / Sack
8/16/1999
8/16/1999
 
SDA
ACT
Crop Damages Agreement associated with the Sack 12-6 Well, covering: Township 1
South, Range 67 West, 6th P.M. Section 6: SW/4NW/4 Adams County, Colorado
OPER
Bataa Oil, Inc.
REC
Unrecorded copy
                 
GRANTOR
Casper J. & Molly M. Sack
AGMT
$500.00 to Surface Owner as a result of Bataa's drilling operations related to
the Sack 12-6 Well.
COC03197
1
Easement, ROW & SUA - Sack 12-6 - Bataa / Casper & Molly Sack
8/16/1999
8/16/1999
 
GENERALEASEMENT
ACT
Easement, Right-of-Way, and Surface Use Agreement, associated with the Sack 12-6
Well, covering: Township 1 South, Range 67 West, 6th P.M. Section 6: SW/4NW/4
Adams County, Colorado
OPER
Bataa Oil, Inc.
REC
Unrecorded

 
 
Page 1 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
                 
GRANTOR
Casper J. & Molly M. Sack
AGMT
$2,500.00 full settlement. NOTE: File contains letter from Merit to Doughlas
Matzik dtd 4-23-03 enclosing a check for $2,500.00 payment for surface damages
for the Sack 11-6 Well and a check to Casper Sack for $2,283.31 for frac damages
for the Sack 11-6. The Sack 11-6 is not in BOLO.
                     
AGMT
Sack grants Bataa easement and ROW for purpose of constructing, using, access
roads, locations for surface equipment, subsurface gathering lines for each
well, pipelines, etc.
                     
AGMT
In effect so long as oil or gas is produced or capable of being produced from
any well drilled or lands pooled or unitized.
COC03201
1
Easement, ROW & SUA - Guthrie 22-2 - 1S-R67W-2: SENW - Bataa / Abner Guthrie
11/10/1998
11/10/1998
 
GENERALEASEMENT
ACT
Easement, Right-of-Way and Surface Use Agreement associated with the Guthrie
22-2 Well, covering: Township 1 South, Range 67 West, 6th P.M. Section 2:
SE/4NW/4 Adams County, Colorado
OPER
Bataa Oil, Inc.
REC
Unrecorded copy
                 
GRANTOR
Phyllis Webb, Indv. & AIF for Abner P. Guthrie
AGMT
$2,500.00 - Compensation for Well; Release of all claims
COC03202
1
SUA - Guthrie Wells -1S-R67W-2: NW - Bataa / Abner Guthrie
11/12/1992
11/12/1992
 
SDA
ACT
Surface Use Agreement associated with the Guthrie Wells, covering: Township 1
South, Range 67 West, 6th P.M. Section 2: NW/4 Adams County, Colorado
OPER
Bataa Oil, Inc.
REC
Unrecorded copy

 
 
 
Page 2 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
                 
GRANTOR
Abner P. Guthrie
AGMT
Surface Owner grants Operator a private right to enter upon and use Land for
drilling together with a ROW and easement across the Land to construct, maintain
an access road.
                     
AGMT
Owner reserves right to engage in and grant others right to engage in all
surface and mineral uses not inconsistent with Operator rights. Owner reserves
right to grant successive easements. Operator rights - non-exclusive.
                     
AGMT
SUA remains in effect until well has been p&a'd, the equipment removed, and the
wellsite reclaimed.
COC03211
1
SUA - Ehler 44-4 - 1S-67W-4: SE - Bataa / Ehler
7/28/1998
7/28/1998
 
SDA
ACT
Surface Use Agreement associated with the Ehler 44-4 Well, covering: Township 1
South, Range 67 West, 6th P.M. Section 4: SE/4SE/4 Adams County, Colorado
OPER
Bataa Oil, Inc.
REC
Recorded 10-31-00, BK 6306, PG 986, #CO726825, Adams Co., CO
                 
GRANTOR
John H. Ehler
AGMT
Owner grants to Bataa an easement for purpose of extending the existing road to
well site, well site location, pipeline, tank battery.
                     
SURFRESTR
Bataa to use existing road; entend it to well location (same width); not to use
permanent ground anchors;
COC03212
1
SDA - Wailes 2-8 - 2S-63W-8 - SWNE - NARCO / Wailes
6/12/1991
6/12/1991
 
SDA
ACT
Surface Damage Agreement associated with the Wailes 2-8 Well, covering: Township
2 South, Range 63 West, 6th P.M. Section 8: SW/4NE/4 Adams County, Colorado
OPER
North American Resources (NARCO)
REC
Unrecorded copy
                 
GRANTOR
Donna M. Wailes
AGMT
$4,000.00 Full Settlement - normal damages, including growing crops;

 
 
 
Page 3 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
COC03215
1
SDA & Easement - Ambush 13-22 - 2S-64W-22: NWSW - NARCO / Smith Farms
6/10/1992
6/10/1992
 
SDA
ACT
Surface, Damage and Easement Agreement associated with the Ambush 13-22 Well,
covering: Township 2 South, Range 64 West, 6th P.M. Section 22: NW/4SW/4 Adams
County, Colorado
OPER
North American Resource Company (NARCO)
REC
Unrecorded copy
                 
GRANTOR
The Smith Farms
AGMT
$1,500.00 Payment in Full - Normal Damages; Owner grants NARCO right to enter
and use Property for drilling, completing, production of the Ambush 13-22 Well,
together with ROW and easement across the Property to construct, maintain an
access road, pipeline and related facilities.
                     
AGMT
Add'l Damages - Abnormal: to livestock or loss or damage to Property.
                     
NOTIFY
Notification prior to entry upon Property, and consultation as to location of
drillsites, roads, related facilities. Owner has right to grant successive
easements.
COC03216
1
SDA & Easement - Ambush 23-22 - 2S-64W-22: NESW - NARCO / Smith Farms
11/30/1991
11/30/1991
 
SDA
ACT
Surface, Damage and Easement Agreement associated with the Ambush 23-22 Well,
covering: Township 2 South, Range 64 West, 6th P.M. Section 22: NE/4SW/4 Adams
County, Colorado
OPER
North American Resource Company (NARCO)
REC
Unrecorded copy

 
 
Page 4 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
                 
GRANTOR
The Smith Farms
AGMT
$1,500.00 Payment in Full - Normal Damages; Owner grants NARCO right to enter
and use Property for drilling, completing, production of the Ambush 23-22 Well,
together with ROW and easement across the Property to construct, maintain an
access road, pipeline and related facilities.
                     
AGMT
Add'l Damages - Abnormal: to livestock or loss or damage to Property.
                     
NOTIFY
Notification prior to entry upon Property, and consultation as to location of
drillsites, roads, related facilities. Owner has right to grant successive
easements.
COC03217
1
SDA - Ambush 44-22 - 2S-64W-22: SE - NARCO / Kalcevic Farms
3/13/1992
3/13/1992
 
SDA
ACT
Surface Damage Agreement associated with the Ambush 44-22 Well, covering:
Township 2 South, Range 64 West, 6th P.M. Section 22: SE/4 Adams County,
Colorado
OPER
North American Resource Company (NARCO)
REC
Unrecorded copy
                 
GRANTOR
Kalcevic Farms, Inc.
MISC
NOTE: SDA states lands are in Weld Co., CO; The Ambush 44-22 Well is located in
Adams Co., CO.
                     
AGMT
$3,000.00 Payment in Full - Normal Damages; Owner grants NARCO right to enter
and use Property for drilling, completing, production of the Ambush 44-22 Well,
together with ROW and easement across the Property to construct, maintain an
access road, pipeline and related facilities.
                     
AGMT
Add'l Damages - Abnormal: to livestock or loss or damage to Property.

 
 
Page 5 of 14

--------------------------------------------------------------------------------

 
 

 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
                     
AGMT
900 ft - road, 900 ft - pipeline
                     
LEASEANALYST
Kuhn, Carnes, & Anderson letter to NARCO dtd 3-2-92: stating the most important
change in SDA limits the amount of pipeline that can be constructed from the
wellsite to 1500 ft (Paragraph 1(c)). It does not limit direction a pipeline can
go, so should be able to tie in directly to next location in S
                       
ESE, go back South to Irondale Rd 900 ft., or go NW out of wellsite approx. 650
ft. to Smith Farms lease. (jas)
COC03218
1
SDA - Marlatt 22-22 - 2S-64W-22: SENW- NARCO / Marlatt
9/16/1992
9/16/1992
 
SDA
ACT
Surface Damage Agreement associated with the Marlatt 22-22 Well, covering:
Township 2 South, Range 64 West, 6th P.M. Section 22: SE/4NW/4 Adams County,
Colorado
OPER
North American Resource Company (NARCO)
REC
Unrecorded copy
                 
GRANTOR
Lawrence D. & Gene R. Marlatt
AGMT
This SDA is subject to unrecorded 'Letter Agreement' dtd 4-22-83 (not located),
b/b Lessor and Lessee. Provisions of Letter Agreement prevail if conflict b/b it
and SDA.
COC03219
1
SDA - Marlatt 21-22 - 2S-64W-22: NENW- NARCO / Marlatt
11/21/1992
11/21/1992
 
SDA
ACT
Surface Damage Agreement associated with the Marlatt 21-22 Well, covering:
Township 2 South, Range 64 West, 6th P.M. Section 22: NE/4NW/4 Adams County,
Colorado
OPER
North American Resource Company (NARCO)
REC
Unrecorded copy
                 
GRANTOR
Lawrence D. & Gene R. Marlatt
AGMT
This SDA is subject to unrecorded 'Letter Agreement' dtd 4-22-83 (not located),
b/b Lessor and Lessee. Provisions of Letter Agreement prevail if conflict b/b it
and SDA.

 
 
 
Page 6 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
COC03220
1
SDA - Marlatt 12-22 - 2S-64W-22: SWNW- NARCO / Marlatt
4/4/1992
4/4/1992
 
SDA
ACT
Surface Damage Agreement associated with the Marlatt 12-22 Well, covering:
Township 2 South, Range 64 West, 6th P.M. Section 22: SW/4NW/4 Adams County,
Colorado
OPER
North American Resource Company (NARCO)
REC
Unrecorded copy
                 
GRANTOR
Lawrence D. & Gene R. Marlatt
AGMT
This SDA is subject to unrecorded 'Letter Agreement' dtd 4-22-83, b/b Lessor and
Lessee. Provisions of Letter Agreement prevail if conflict b/b it and SDA. [Have
not located LTA]
                     
AGMT
$5,000.00 Payment in Full - Normal Damages; Owner grants NARCO right to enter
and use Property for drilling, completing, production of the Marlatt 12-22 Well,
together with ROW and easement across the Property to construct, maintain an
access road, pipeline and related facilities.
                     
AGMT
Add'l Damages - Abnormal: to livestock or loss or damage to Property.
                     
AGMT
See Rehabilitation Plan: No culverts installed w/o Lessor consent, however, one
will be installed if requested by Lessor; top soil to be refilled to original
depth.
COC03221
1
Crop Damage AGMT - Marlatt 22-22 - 2S-64W-22: SENW- NARCO / Marlatt
11/2/1995
11/2/1995
 
SDA
ACT
Crop Damage Agreement associated with the Marlatt 22-22 Well, covering: Township
2 South, Range 64 West, 6th P.M. Section 22: SE/4NW/4 Adams County, Colorado
OPER
North American Resource Company (NARCO)
AGMT
$773.76 - full payment for NARCO's recompletion operations which compensates
Marlatt for all damages to growing crops and future crops.
                 
GRANTOR
Lawrence D. & Gene R. Marlatt
   

 
 
Page 7 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
COC03222
1
SDA - Danford-Champlin 14-8 - 3S-64W-8: SWSW - NARCO / Danford
7/7/1995
7/7/1995
 
SDA
ACT
Surface Damage Agreement associated with the Danford-Champlin 14-8, covering:
Township 3 South, Range 64 West, 6th P.M. Section 8: SW/4SW/4 Adams County,
Colorado
OPER
North American Resources Company (NARCO)
REC
Unrecorded
                 
GRANTOR
Jack DeWayne Danford
AGMT
$500.00 for location damages, lease service and road damages, pipeline and all
other normal damages.
                     
LEASEANALYST
NOTE: File contains Check #60009, dtd 7-11-95 from NARCO to Jack D. Danford
($500.00 - Surface Damages).
                       
NOTE: Herbert Champlin received his $500.00 check - Surface Damages, as set
forth in the Addendum, Par 7, set forth in his OGL (COL01970.001). (jas)
                     
AGMT
SDA subject to LTA 4-12-95 b/b Jack D. Danford and NARCO. In event of conflict
between terms and conditions of SDA and LTA, LTA terms prevail.
                     
XREF
LTA 4-12-95 - referenced above is COC01995. (jas)
COC03223
1
SDA & Easement - Ambush 24-22 - 2S-64W-22: SESW - NARCO / Smith Farms
4/24/1992
4/24/1992
 
SDA
ACT
Surface, Damage and Easement Agreement associated with the Ambush 24-22 Well,
covering: Township 2 South, Range 64 West, 6th P.M. Section 22: SE/4SW/4 Adams
County, Colorado
OPER
North American Resource Company (NARCO)
REC
Unrecorded copy

 
 
Page 8 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
                 
GRANTOR
The Smith Farms
AGMT
$1,500.00 Payment in Full - Normal Damages; Owner grants NARCO right to enter
and use Property for drilling, completing, production of the Ambush 24-22 Well,
together with ROW and easement across the Property to construct, maintain an
access road, pipeline and related facilities.
                     
AGMT
Add'l Damages - Abnormal: to livestock or loss or damage to Property.
                     
NOTIFY
Notification prior to entry upon Property, and consultation as to location of
drillsites, roads, related facilities. Owner has right to grant successive
easements.
COC03224
1
Easement & ROW - Danford-Champlin 14-8 - 3S-64W-8: W2 - NARCO / Danford
11/21/1995
11/21/1995
 
EASPIPE
ACT
Easement and Right-of-Way Grant associated with the Danford-Champlin 14-8,
covering: Township 3 South, Range 64 West, 6th P.M. Section 8: W/2 Adams County,
Colorado
OPER
North American Resources Company (NARCO)
REC
Unrecorded [NOTE: hand-written note states this doc will be recorded.]
                 
GRANTOR
Jack DeWayne Danford
LEASEANALYST
This copy of Easement & ROW is not signed/notarized by NARCO.
                     
AGMT
Grantor grants NARCO a ROW to construct one four-inch pipeline; grants right
ingress and egress.
                     
AGMT
Exh A: ROW granted - 50 ft wide during construction, 25 ft wide during
operations, transportation and maintenance. NARCO to locate ROW as near as
practicable to existing Public Service Company ROW, located adjacent to and
parallel to the West Line of Section 8.

 
 
Page 9 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
                     
AGMT
Exh A: ROW to begin 50 ft east of the NW corner of Section 8 and run south 4,620
ft, thence east approx 600 ft to the Danford-Champlin 14-8 well.
COC03225
1
Easement & ROW - Danford-Champlin 14-8 - 3S-64W-5: W2 - NARCO / Qualls, Inc.
11/20/1995
11/20/1995
 
EASPIPE
ACT
Easement and Right-of-Way Grant associated with the Danford-Champlin 14-8,
covering: Township 3 South, Range 64 West, 6th P.M. Section 5: W/2 Adams County,
Colorado
OPER
North American Resources Company (NARCO)
REC
Unrecorded
                 
GRANTOR
Qualls, Inc.
LEASEANALYST
This copy of Easement & ROW is not signed/notarized by NARCO.
                     
AGMT
Grantor grants NARCO a ROW to construct one four-inch pipeline; grants right
ingress and egress.
                     
AGMT
Exh A: ROW granted - 50 ft wide during construction, 25 ft wide during
operations, transportation and maintenance. NARCO to locate ROW as near as
practicable to existing US West ROW, located adjacent to and parallel to the
West Line of Section 8.
                     
AGMT
Exh A: ROW to begin 50 ft east of the SW corner of Section 5 and run north 5,100
ft, to a point in the NWNW where it intersects with the Kansas-Nebraska
Pipeline.
COC03226
1
Easement & ROW - Danford-Champlin 14-8 - 3S-64W-8: W2 - NARCO / Champlin
11/22/1995
11/22/1995
 
EASPIPE
ACT
Easement and Right-of-Way Grant associated with the Danford-Champlin 14-8,
covering: Township 3 South, Range 64 West, 6th P.M. Section 8: W/2 Adams County,
Colorado
OPER
North American Resources Company (NARCO)
REC
Unrecorded [NOTE: Letter 11-28-95 from Champlin to NARCO requests a copy of the
recorded doc]

 
 
Page 10 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
                 
GRANTOR
Herbert Hiram Champlin
LEASEANALYST
This doc is not dated, therefore, used the date of acknowledgement of H. H.
Champlin as the Contract date. This copy of Easement & ROW is not signed or
notarized by NARCO.
                     
LEASEANALYST
Champlin's letter dtd 11-28-95 states they executed the original 'Revised'
Easement and ROW Grant. Copy used for input is not a 'Revised' copy.
                     
AGMT
Grantor grants NARCO a ROW to construct one four-inch pipeline; grants right
ingress and egress.
                     
AGMT
Exh A: ROW granted - 50 ft wide during construction, 25 ft wide during
operations, transportation and maintenance. NARCO to locate ROW as near as
practicable to existing Public Service Company ROW, located adjacent to and
parallel to the West Line of Section 8.
                     
AGMT
Exh A: ROW to begin 50 ft east of the NW corner of Section 8 and run south 4,620
ft, thence east approx 600 ft to the Danford-Champlin 14-8 well.
COC03275
1
SUA - Wailes 1 - 2S-63W-8: SE - Donna Wailes / Merit
10/25/2006
10/25/2006
 
SDA
ACT
Surface Use Agreement covering: Township 2 South, Range 63 West, 6th P.M.
Section 8: SE/4 Adams County, Colorado
GRANTOR
Donna M. Wailes, a single woman
REC
Incorrectly recorded in Weld Co., CO on 4-2-07, #3465940. Lands are in Weld Co.,
CO.
                 
GRANTEE
Merit Energy Company
AGMT
SUA is subject to Rule 318A authorizing drilling of infill and boundary wells in
addition to other wells authorized to be drilled from the COGCC.

 
 
Page 11 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
                     
AGMT
SUA is related to the Wailes 44-8 and 33-8 - not in BOLO. The Wailes 1 is
located on Lands.
                     
AGMT
Stock tanks and separators for wells to be constructed in a triangle
configuration - distances required by COGCC.
COC03805
1
Notice of Surface Rights - 1-3S - 63-64, 66-68W - Adams Co., CO - Bataa
12/18/2000
12/18/2000
 
SDA
ACT
Notice of Right to Use Surface of the Lands, including Lands included in a
pooled or unitized area for an existing well or which becomes part of future
spacing units or pooled or unitized areas, for the purpose of all drilling
activities, or continuing activities for the production and transportation of
oil and gas, located in Adams County, Colorado, covering: Township 1 South,
Range 64 West, 6th P.M. Section 28: NE/4, N/2SE/4 Township 1 South, Range 66
West, 6th P.M. Section 3: NE/4, SW/4 Township 1 South, Range 67 West, 6th P.M.
Section 2: N/2 Section 4: SE/4, W/2, N/2NE/4 Section 5: ALL Section 6: ALL
Section 8: NE/4 Section 17: ALL Section 18: NE/4 Section 20: NE/4 Section 23:
E/2NW/4 Section 24: NE/4 Section 28: NE/4 Township 1 South, Range 68 West, 6th
P.M. Section 1: N/2 Township 2 South, Range 63 West, 6th P.M. Section 8: ALL
Township 2 South, Range 64 West, 6th P.M. Section 6: SE/4 Section 8: N/2 Section
15: S/2 Section 22: NW/4, NW/4NE/4, SW/4, S/2SE/4 Township 3 South, Range 64
West, 6th P.M. Section 8: W/2SW/4
OPER
Bataa Oil, Inc.
REC
Recorded 12-19-00, #CO742925, Adams Co., CO
                     
OWN
PDC has no ownership in the following Lands (w/in the Lands described on Exh A):
                       
1S-66W-3
                       
1S-67W-23, 24
                       
2S-64W-6, 8

 
 
Page 12 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 

 
Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
COC03806
1
Notice of Surface Rights - 1-6N - 65-68W - Weld Co., CO - Bataa
12/18/2000
12/18/2000
 
SDA
ACT
Notice of Right to Use Surface of the Lands, including Lands included in a
pooled or unitized area for an existing well or which becomes part of future
spacing units or pooled or unitized areas, for the purpose of all drilling
activities, or continuing activities for the production and transportation of
oil and gas, located in Weld County, Colorado, covering: Township 1 North, Range
66 West, 6th P.M. Section 10: NW/4SE/4 Township 1 North, Range 67 West, 6th P.M.
Section 2: SW/4SW/4 Section 6: ALL Section 18: NW/4, SE/4SE/4, SW/4SE/4 Section
20: SE/4 Section 23: NW/4SW/4 Section 25: E/2SW/4, W/2SE/4, SE/4NE/4 Section 32:
S/2 Section 35: E/2 Section 36: ALL Township 1 North, Range 68 West, 6th P.M.
Section 2: E/2NE/4 Section 6: N/2NW/4 Section 24: E/2 Township 2 North, Range 66
West, 6th P.M. Section 14: NE/4 Section 19: SE/4 Section 20: S/2 Section 28:
NE/4 Section 29: NE/4, SW/4, SE/4NW/4, NW/4NW/4 Section 30: NE/4SE/4 Section 34:
NE/4NW/4, SE/4SW/4, NW/4SE/4 Township 2 North, Range 67 West, 6th P.M. Section
3: NW/4, E2SW/4 Section 6: NW/4 Section 16: SW/4SW/4, NE/4NE/4, NW/4, N/2SW/4
Section 18: NW/4 Section 19: N/2 Section 24: W/2SE/4 Section 36: SW/4NE/4
Township 2 North, Range 68 West, 6th P.M. Section 11: NE/4 Section 12: NE/4,
NW/4SE/4 Section 13: NE/4 Section 14: SE/4, E/2SW/4 Section 21: SE/4 Section 22:
S/2SW/4 Section 24: E/2, SW/4 Section 26: SW/4 Section 27: N/2, N/2SE/4 Section
31: N/2SE/4, W/2SW/4, NW/4, W/2NE/4 Section 34: SE/4, N/2NE/4 Township 3 North,
Range 66 West, 6th P.M. Section 20: SE/4 Township 4 North, Range 64 West, 6th
P.M. Section 3: NW/4 Section 5: E/2SW/4 Section 18: E/2NW/4 Section 31: W/2,
SE/4 Township 4 North, Range 65 West, 6th P.M. Section 10: E/2NW/4 Section 16:
E/2NE/4 Section 20: S/2 Township 4 North, Range 66 West, 6th P.M. Section 28:
E/2NW/4 Township 5 North, Range 64 West, 6th P.M. Section 30: W/2SW/4, NW/4NW/4
Section 36: SE/4NW/4 Township 5 North, Range 65 West, 6th P.M. Section 13:
N/2NW/4 Section 14: S/2SW/4 Section 25: S/2NW/4, W/2NE/4 Township 6 North, Range
66 West, 6th P.M. Section 15: W/2SE/4 Section 21: E/2SE/4
OPER
Bataa Oil, Inc.
REC
Recorded 12-21-00, #2815002, Weld Co., CO
                     
OWN
PDC owns no interest in the following Lands:
                       
1N-66W-10
                       
1N-67W-6
                       
1N-68W-2, 6
                       
2N-66W-14, 19, 30, 34
                       
2N-67W-18, 20, 24, 36
                       
2N-68W-26
                     
LEASEANALYST
Numerous Wells on Exhibit A have been Sold, P&A'd or are not in BOLO. Wells
attached are from queries run for the Lands referenced in Notice.
COC04544
1
Affidavit of Possession & Surface Inspection - 3S-64W-8: W2SW - Campbell /
DeWayne
6/22/1995
6/22/1995
 
SDA
ACT
Affidavit of Possession & Surface Inspection, covering: Township 3 South, Range
64 West, 6th P.M. Section 8: W/2SW/4 Adams County, Colorado
PARTY
Scott A. Campbell (Independent Landman)
REC
Unrecorded (faxed) copy; signed by Scott A. Campbell (Affiant - Independent
Landman)

 
 
Page 13 of 14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 

Contract ID
Company
Contract Name
Contract Date
Effective date
Expiration date
Contract Type
Status
Contract desription
Party type
Parties
Rem type
Contract remarks
                 
PARTY
Jack DeWayne Danford (Surface Owner-Lessor)
OWN
Surface Owner - Lessor: Jack DeWayne Danford. Affiant states that at time of
inspection, surface was owned as set out in Exh "A."
                     
SURFRESTR
Tract 1 & II: used for dry land farming purposes by Jack DeWayne Danforth of
Watkins, CO. Tract III is used by Front Range Airport Authority with a large
storage building on the property.

 
 
 
 
Page 14 of 14

--------------------------------------------------------------------------------

 
Exhibit E
Attached to and made a part of the Purchase and Sale Agreement dated May 27,
2016, between PDC Energy, Inc., as Seller, and PetroShare Corp., as Buyer
ASSIGNMENT AND BILL OF SALE
This Assignment and Bill of Sale (this “Assignment”) is dated June __, 2016,
effective as of April 1, 2016, at 7:00 a.m. Mountain Time (the “Effective
Time”), by and between PDC Energy, Inc., a Delaware corporation with an address
of 1775 Sherman Street, Suite 3000, Denver, Colorado 80203 (“Assignor”) and
PetroShare Corp., a Colorado corporation with an address of 7200 South Alton
Way, Suite B-220, Centennial, Colorado 80112 (“Assignee”).  Assignor and
Assignee are collectively referred to herein as the “Parties,” and are sometimes
referred to individually as a “Party.”
For Ten Dollars and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor grants, bargains, sells,
conveys, assigns, transfers, and delivers unto Assignee all of Assignor’s right,
title, and interest in and to the following (collectively, the “Assets”):
(1)            The oil and gas leases and other leasehold interests described in
Exhibit A, and all amendments, renewals, extensions, top leases or ratifications
thereof (collectively, the “Leases”), insofar and only insofar as they cover the
lands described on Exhibit A, together with the lands currently pooled,
unitized, or consolidated therewith (collectively, the “Lands”);
(2)            The oil and/or gas wells described in Exhibit B, whether
drilling, awaiting completion, producing, shut-in or temporarily abandoned
(collectively, the “Wells”), together with all equipment, machinery, fixtures,
casing, tubing, flow lines, gathering lines, facilities and other tangible
personal property and improvements located on Lands or used or held for use
solely in connection with the Wells;
(3)            The oil, gas, condensate, casinghead gas, plant products and
other hydrocarbons, whether liquid or gaseous, in, on or under or that may be
produced from the Leases, Lands or Wells (collectively, the “Hydrocarbons”);
(4)            To the extent transferable, all unitization, pooling and
communitization agreements, declarations, orders, permits, licenses,
authorizations and approvals, insofar as they pertain to the Leases, Lands,
Hydrocarbons or Wells;
(5)            To the extent transferable without payment of additional
consideration, all contracts, agreements and instruments pertaining to the
Leases, Lands, Hydrocarbons or Wells, including those described on Exhibit C to
the Agreement, as defined herein (collectively, the “Contracts”);
(6)            To the extent transferable without payment of additional
consideration, all surface leases, subsurface leases, surface use agreements,
rights-of-way, easements, licenses, permits and other surface or subsurface
agreements used or held for use solely in connection with the Leases, Lands,
Hydrocarbons or Wells, including those described on Exhibit D (collectively, the
“Surface Agreements”); and
 
Exhibit E
Page 1

--------------------------------------------------------------------------------

 
(7)            All files and records directly relating to the items described in
Paragraph (1) through Paragraph (6) above, including without limitation, lease,
land, well, division order, title and contract files, landowner contact
information, abstracts, title opinions, and maps, but excluding however, any
files or records covered by the attorney-client or work-product privilege or
confidentiality restrictions that prevent their disclosure to Assignee
(collectively, the “Records”).
TO HAVE AND TO HOLD the Assets unto Assignee, their successors and assigns,
forever, subject to the following terms and conditions.
A.            Special Warranty of Title.  SUBJECT TO THE TERMS OF THE AGREEMENT
AND THE PERMITTED ENCUMBRANCES, AS THAT TERM IS DEFINED IN SECTION 4.1(b) OF THE
AGREEMENT, ASSIGNOR AGREES TO WARRANT AND FOREVER DEFEND TITLE TO THE ASSETS
UNTO ASSIGNEE AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS CLAIMING, OR TO
CLAIM THE SAME, OR ANY PART THEREOF, BY, THROUGH, OR UNDER ASSIGNOR, BUT NOT
OTHERWISE.
B.            Subrogation.  To the extent permitted by law, Assignee shall be
subrogated to Assignor’s rights in and to any representations, warranties, and
covenants given with respect to the Assets.  Assignor hereby grants and
transfers to Assignee, its successors and assigns, to the extent so transferable
and permitted by law, the benefit of and the right to enforce the covenants,
representations, and warranties, if any, which Assignor is entitled to enforce
with respect to the Assets, but only to the extent not enforced by Assignor.
C.            Successors and Assigns.  This Assignment binds and inures to the
benefit of Assignor and Assignee and their respective successors and assigns,
and all obligations shall be a covenant running with the land.
D.            Entire Agreement; Purchase Agreement.  This Assignment supersedes
all other prior written or oral agreements, except the Purchase and Sale
Agreement between Assignor and Assignee dated May ___, 2016, but effective April
1, 2016 (the “Agreement”), which this Assignment is made subject to.  If there
is a conflict between the terms of this Assignment and the terms of the
Agreement, the terms of the Agreement will control to the extent of the
conflict.  Assignor and Assignee intend that the terms of the Agreement shall
not merge into the terms of this Assignment.  There are no oral agreements
between the parties not set out in writing.  All capitalized terms used but not
defined herein have the meanings given them in the Agreement.
E.            Assumption of Contracts.  SUBJECT TO THE TERMS OF THIS ASSIGNMENT
AND THE AGREEMENT, ASSIGNEE HEREBY ASSUMES AND AGREES TO BE BOUND BY  ALL
EXPRESS AND IMPLIED COVENANTS, RIGHTS, BENEFITS, CONDITIONS, OBLIGATIONS, AND
LIABILITIES UNDER THE LEASES, SURFACE AGREEMENTS, PERMITS, AND CONTRACTS.
 
 
Exhibit E
Page 2

--------------------------------------------------------------------------------

 
F.            Disclaimers of Representations and Warranties. EXCEPT FOR THE
SPECIAL WARRANTY OF TITLE CONTAINED IN THIS ASSIGNMENT AND THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF ASSIGNOR IN ARTICLE VI OF THE AGREEMENT,
ASSIGNOR EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY
OR IMPLIED AS TO (i) TITLE TO ANY OF THE ASSETS, (ii) THE ENVIRONMENTAL
CONDITION OF THE ASSETS, OR ANY MATTER RELATING TO ENVIRONMENTAL LAWS, DEFECTS,
OR LOSSES, HAZARDOUS SUBSTANCES, HYDROCARBONS, NORM OR THE PROTECTION OF HUMAN
HEALTH, SAFETY, OR THE ENVIRONMENT, (iii) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (iv) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (v) THE
CONDITION, QUALITY, SUITABILITY, MERCHANTABILITY, FREEDOM FROM LATENT VICES OR
DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR MARKETABILITY OF THE ASSETS, (vi)
ANY MATERIALS OR INFORMATION MADE AVAILABLE OR COMMUNICATED TO ASSIGNEE OR ITS
REPRESENTATIVES IN CONNECTION WITH THE TRANSACTION, INCLUDING THE RECORDS, OR
(vii) CONFORMITY TO MODELS OR SAMPLES, AND ASSIGNEE WAIVES ALL RIGHTS OF A
PURCHASER UNDER LAW TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE
PURCHASE PRICE OR OTHER CONSIDERATION, IT BEING EXPRESSLY UNDERSTOOD AND AGREED
BY THE PARTIES THAT ASSIGNEE SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN THEIR
PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL
FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE),
AND THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS ASSIGNEE
DEEMS APPROPRIATE.
G.            Further Assurances.  Each Party hereto, at the request of the
other Party hereto and without additional consideration, shall execute and
deliver to the requesting Party all such further assignments, deeds, agreements,
contracts, instruments and other documents as the requesting Party may
reasonably request in order to perform, accomplish, perfect or record, if
reasonably necessary, the assignment and conveyance to Assignee of the Assets
acquired by Assignee hereunder as contemplated by this Assignment, to otherwise
carry out the intention of this Assignment.
H.            Governing Law.  This Assignment shall be construed in accordance
with, and governed by, the Laws of the State of Colorado.
I.            Exhibits and Schedules.  All exhibits and schedules attached
hereto or to the Agreement are hereby made part hereof and incorporated herein
by this reference.  References in such exhibits and schedules to instruments on
file in the public records are notice of such instruments for all purposes. 
Unless provided otherwise, all recording references in such exhibits and
schedules are to the appropriate records of the counties in which the Assets are
located.
 
Exhibit E
Page 3

--------------------------------------------------------------------------------

 
J.            Counterparts.  This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be effective as to each Party
that executes the same whether or not all of such Parties execute the same
counterpart.  If counterparts of this Assignment are executed, the signature
pages from various counterparts may be combined into one composite instrument
for all purposes.  All counterparts together shall constitute only one (1)
Assignment, but each counterpart shall be considered an original.
 [Signature Page Follows]
 
 
 
 
Exhibit E
Page 4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date of
acknowledgment, but this Assignment shall be effective as of the Effective Time.
ASSIGNOR
PDC ENERGY, INC.

By:
Bart Brookman

President and Chief Executive Officer






ASSIGNOR’S ACKNOWLEDGEMENT
STATE OF COLORADO
)
 
CITY AND
) ss
 
COUNTY OF DENVER
)
 


This instrument was acknowledged before me this ___ day of June, 2016, by Bart
Brookman, as President and Chief Executive Officer of PDC Energy, Inc., a
Delaware corporation, on behalf of the corporation.
                                                                            

Notary Public


My Commission Expires: ______________
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Assignee has executed this Assignment as of the date of
acknowledgment, but this Assignment shall be effective as of the Effective Time.
ASSIGNEE
PETROSHARE CORP.

By:
[Name]
[Title]





ASSIGNEE’S ACKNOWLEDGEMENT


STATE OF COLORADO
)
 
CITY AND
) ss
 
COUNTY OF DENVER
)
 


This instrument was acknowledged before me this ___ day of June, 2016, by
__________, as _______________ of PetroShare Corp., a Colorado corporation, on
behalf of the corporation.
                                                                            

Notary Public


My Commission Expires: ______________


 

--------------------------------------------------------------------------------

 
Exhibit F
Attached to and made a part of the Purchase and Sale Agreement dated May 27,
2016, between PDC Energy, Inc., as Seller, and PetroShare Corp., as Buyer


CERTIFICATE OF NON-FOREIGN STATUS


TO:            PetroShare Corp.


Section 1445 of the Internal Revenue Code provides that a transferee (buyer) of
a U.S. real property interest must withhold tax if the transferor (seller) is a
foreign person. To inform the transferee that withholding of tax is not required
upon the disposition of a U.S. real property interest by PDC Energy, Inc., a
Delaware corporation, hereinafter referred to as the transferor, the undersigned
hereby certifies the following on behalf of the transferor:


1.            The transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);


2.            The transferor’s U.S. employer identification number is
____________; and


3.            The transferor’s address is:


PDC Energy, Inc.
1775 Sherman Street, Suite 3000
Denver, Colorado 80203


The transferor understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.


Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
transferor.


This Certificate is executed as of June ___, 2016.


PDC Energy, Inc.






By:            _____________________________
Bart Brookman
President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
Schedule 2.3
"Leases"

                                         
PDC Lease No.
Tract No.
Lessor
Lessee
Rec date
Book
Page
Reception No.
Tshp
Rng
Sec
Description
Other legal description
From
Formation
To
Formation
Gross Acres
Net Acres
Company Net Acres
Allocated Value
Tract WI
Tract NRI
COL01977.000
1
Adaline Dinsmore Chapman, a married woman dealing in her sole and separate
property
W. B. Macey and Payl M. Mershon, Jr.
6/30/1980
2468
874
271732
1S
64W
28
N2SE
 
TOP
SURF
BASE
JSAND
80.0000
80.0000
80.0000
 
1.000000
0.820000
COL01977.000
2
Adaline Dinsmore Chapman, a married woman dealing in her sole and separate
property
W. B. Macey and Payl M. Mershon, Jr.
6/30/1980
2468
874
271732
1S
64W
28
NE
 
TOP
SURF
BASE
JSAND
160.0000
160.0000
160.0000
 
1.000000
0.820000
COL01562.000
1
Abner Guthrie and Violet Guthrie, husband and wife
Tom Vessels
 
1601
50
 
1S
67W
2
NE part of
That part of the NE lying North and East of the New Brantner Ditch
BASE
SHANNON
BASE
DAKOTA
14.4200
14.4200
14.4200
 $          97,335.00
1.000000
0.825000
COL01562.000
2
Abner Guthrie and Violet Guthrie, husband and wife
Tom Vessels
 
1601
50
 
1S
67W
2
NE part of
Lots 1 (80 acres) & 2 (60.81 acres)
BASE
SHANNON
BASE
DAKOTA
126.3900
126.3900
126.3900
 $        853,132.50
1.000000
0.825000
COL01562.000
3
Abner Guthrie and Violet Guthrie, husband and wife
Tom Vessels
 
1601
50
 
1S
67W
2
N2NW
 
TOP
JSAND
BASE
JSAND
64.4500
64.4500
0.0000
 
0.000000
0.748750
COL01562.000
4
Abner Guthrie and Violet Guthrie, husband and wife
Tom Vessels
 
1601
50
 
1S
67W
2
Wellbore of the Guthrie 11-2
 
TOP
JSAND
BASE
JSAND
0.0000
0.0000
0.0000
 
1.000000
0.753750
COL01562.000
5
Abner Guthrie and Violet Guthrie, husband and wife
Tom Vessels
 
1601
50
 
1S
67W
2
S2NW
 
TOP
JSAND
BASE
JSAND
80.0000
80.0000
0.0000
 
0.000000
0.748750
COL01759.000
1
Mountain View Water Users Association
Rocky Mountain Gas and Oil Producers, Inc.
2/18/1972
1781
504
950828
1S
67W
4
SWSW part of
         
0.2290
0.2290
0.2290
 $            1,545.75
1.000000
0.789175
COL01760.000
1
The Colorado National Bank of Denver, Trustee
Hilight Drilling Co., Inc.
 
1627
131
900605
1S
67W
4
W2 part of
less the NWSW and the Signal Reservoir in the NWNW
BASE
SUSSEX
BASE
DAKOTA
164.1421
164.1421
164.1421
 $    1,107,959.18
1.000000
0.814175
COL01760.000
2
The Colorado National Bank of Denver, Trustee
Hilight Drilling Co., Inc.
 
1627
131
900605
1S
67W
4
NWSW, NWNW part of
 
TOP
JSAND
BASE
JSAND
70.0000
70.0000
70.0000
 
1.000000
0.814175
COL01762.001
1
Noel and Paula Hubert
Rocky Mountain Gas and Oil Producers, Inc.
2/4/1972
1779
447
949531
1S
67W
4
E2W2 part of
 
BASE
SUSSEX
BASE
DAKOTA
10.4845
5.2423
5.2423
 $          35,385.53
1.000000
0.794750
COL01762.001
2
Noel and Paula Hubert
Rocky Mountain Gas and Oil Producers, Inc.
2/4/1972
1779
447
949531
1S
67W
4
NWSE part of
 
TOP
JSAND
BASE
JSAND
4.4000
2.2000
2.2000
 
1.000000
0.820425
COL01762.001
3
Noel and Paula Hubert
Rocky Mountain Gas and Oil Producers, Inc.
2/4/1972
1779
447
949531
1S
67W
4
Wellbore of the Seltzer G U 2-4 from the surface to the top of the J Sand
 
TOP
SURF
TOP
JSAND
0.0000
0.0000
0.0000
 
1.000000
0.868750
COL01762.001
4
Noel and Paula Hubert
Rocky Mountain Gas and Oil Producers, Inc.
2/4/1972
1779
447
949531
1S
67W
4
Wellbore of the Ehler 44-4 from the surface to the base of the Codell
 
TOP
SURF
BASE
COD
0.0000
0.0000
0.0000
 
0.500000
0.800000
COL01762.002
1
Edith B. McClintock and The First National Bank of Denver, Co-Successor
Testamentary Trustees of the Estate of T.E. McClintock, Deceased
Martin J. Freedman
2/11/1971
1666
308
 
1S
67W
4
E2W2 part of
 
BASE
SUSSEX
BASE
DAKOTA
0.0000
5.2423
5.2423
 $          35,385.53
1.000000
0.794175
COL01762.002
2
Edith B. McClintock and The First National Bank of Denver, Co-Successor
Testamentary Trustees of the Estate of T.E. McClintock, Deceased
Martin J. Freedman
2/11/1971
1666
308
 
1S
67W
4
NENW part of
 
BASE
SUSSEX
BASE
DAKOTA
16.1579
8.0790
8.0790
 $          54,533.25
1.000000
0.814175

 
 
 
Page 1 of 9

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

PDC Lease No.
Tract No.
Lessor
Lessee
Rec date
Book
Page
Reception No.
Tshp
Rng
Sec
Description
Other legal description
From
Formation
To
Formation
Gross Acres
Net Acres
Company Net Acres
Allocated Value
Tract WI
Tract NRI
COL01762.002
3
Edith B. McClintock and The First National Bank of Denver, Co-Successor
Testamentary Trustees of the Estate of T.E. McClintock, Deceased
Martin J. Freedman
2/11/1971
1666
308
 
1S
67W
4
NWSE part of
 
TOP
JSAND
BASE
JSAND
0.0000
2.2000
2.2000
 
1.000000
0.820425
COL01762.002
4
Edith B. McClintock and The First National Bank of Denver, Co-Successor
Testamentary Trustees of the Estate of T.E. McClintock, Deceased
Martin J. Freedman
2/11/1971
1666
308
 
1S
67W
4
Wellbore of the Seltzer G U 2-4 from the surface to the top of the J Sand
 
TOP
SURF
TOP
JSAND
0.0000
0.0000
0.0000
 
1.000000
0.868750
COL01762.002
6
Edith B. McClintock and The First National Bank of Denver, Co-Successor
Testamentary Trustees of the Estate of T.E. McClintock, Deceased
Martin J. Freedman
2/11/1971
1666
308
 
1S
67W
4
Wellbore of the Ehler 44-4 from the surface to the base of the Codell
 
TOP
SURF
BASE
COD
0.0000
0.0000
0.0000
 
0.500000
0.800000
COL01762.003
1
Paul E. and Norma L. Edwards
Rocky Mountain Oil and Gas Co.
8/4/1971
1618
71
897590
1S
67W
4
NENW part of
 
BASE
SUSSEX
BASE
DAKOTA
0.0000
8.0790
8.0790
 $          54,533.25
1.000000
0.814175
COL01983.000
1
John H. Ehler and H. Gayle Ehler, husband and wife
M. E. Thrash
6/2/1970
1602
241
 
1S
67W
4
NWSE part of
 
TOP
JSAND
BASE
JSAND
35.6000
35.6000
35.6000
 
1.000000
0.869175
COL01983.000
2
John H. Ehler and H. Gayle Ehler, husband and wife
M. E. Thrash
6/2/1970
1602
241
 
1S
67W
4
SESE part of
 
TOP
JSAND
BASE
JSAND
33.1600
33.1600
33.1600
 
1.000000
0.869175
COL01983.000
3
John H. Ehler and H. Gayle Ehler, husband and wife
M. E. Thrash
6/2/1970
1602
241
 
1S
67W
4
Wellbore of the Seltzer G U 2-4 from the surface to the top of the J Sand
 
TOP
SURF
TOP
JSAND
0.0000
0.0000
0.0000
 
1.000000
0.875000
COL01983.000
4
John H. Ehler and H. Gayle Ehler, husband and wife
M. E. Thrash
6/2/1970
1602
241
 
1S
67W
4
Wellbore of the Ehler 44-4 from the surface to the base of the Codell
 
TOP
SURF
BASE
COD
0.0000
0.0000
0.0000
 
0.500000
0.800000
COL01984.000
1
Melvin F. Porterfield and Patricia Ann Porterfield, husband and wife
Energy Minerals Corporation
4/30/1975
1990
970
 
1S
67W
4
SESE part of
 
TOP
JSAND
BASE
JSAND
5.0100
5.0100
5.0100
 
1.000000
0.869175
COL01984.000
2
Melvin F. Porterfield and Patricia Ann Porterfield, husband and wife
Energy Minerals Corporation
4/30/1975
1990
970
 
1S
67W
4
Wellbore of the Seltzer G U 2-4 from the surface to the top of the J Sand
 
TOP
SURF
TOP
JSAND
0.0000
0.0000
0.0000
 
1.000000
0.875000
COL01984.000
3
Melvin F. Porterfield and Patricia Ann Porterfield, husband and wife
Energy Minerals Corporation
4/30/1975
1990
970
 
1S
67W
4
Wellbore of the Ehler 44-4 from the surface to the base of the Codell
 
TOP
SURF
BASE
COD
0.0000
0.0000
0.0000
 
0.500000
0.875000
COL01985.000
1
Adams County, a political subdivision of the State of Colorado, acting by and
through its duly authorized Boad of County Commissioners
Energy Minerals Corp.
5/20/1975
1995
2
 
1S
67W
4
SESE part of
 
TOP
JSAND
BASE
JSAND
1.8300
1.8300
1.8300
 
1.000000
0.869175
COL01985.000
2
Adams County, a political subdivision of the State of Colorado, acting by and
through its duly authorized Boad of County Commissioners
Energy Minerals Corp.
5/20/1975
1995
2
 
1S
67W
4
Wellbore of the Seltzer G U 2-4 from the surface to the top of the J Sand
 
TOP
SURF
TOP
JSAND
0.0000
0.0000
0.0000
 
1.000000
0.875000
COL01985.000
3
Adams County, a political subdivision of the State of Colorado, acting by and
through its duly authorized Boad of County Commissioners
Energy Minerals Corp.
5/20/1975
1995
2
 
1S
67W
4
Wellbore of the Ehler 44-4 from the surface to the base of the Codell
 
TOP
SURF
BASE
COD
0.0000
0.0000
0.0000
 
0.500000
0.800000

 
 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

PDC Lease No.
Tract No. 
Lessor
Lessee
Rec date 
Book
Page 
Reception No.
Tshp
Rng
Sec
Description
Other legal description
From
Formation
To
Formation
Gross Acres
Net Acres
Company Net Acres
Allocated Value
Tract WI
Tract NRI
COL01997.000
1
Signal Reservoir and Irrigation Company
Highlight Drilling Co., Inc.
6/9/1970
1604
126
 
1S
67W
4
NW part of
Signal Reservoir in NW excluding that part in the NWNW
BASE
SUSSEX
BASE
DAKOTA
57.7000
57.7000
0.0000
 
0.000000
0.814175
COL01997.000
2
Signal Reservoir and Irrigation Company
Highlight Drilling Co., Inc.
6/9/1970
1604
126
 
1S
67W
4
NWNW part of
Signal Reservoir in the NWNW
TOP
JSAND
BASE
JSAND
7.8000
7.8000
0.0000
 
0.000000
0.814175
COL02006.000
1
Bryce L. Bredehoft, Trustee under the Will of George F. Brown, Bryce L
Bredehoft, Turstee under the Will of pearl E. Brown, Bryce L. Bredehoft a/k/a
Bryce L. Brederhoft
Paul V. Hoovler
12/9/1971
1762
475
944133
1S
67W
6
NWSW
 
TOP
BASE
SURF
JSAND
TOP
BASE
JSAND
DAKOTA
35.0200
35.0200
35.0200
 $        236,385.00
1.000000
0.700000
COL02006.000
2
Bryce L. Bredehoft, Trustee under the Will of George F. Brown, Bryce L
Bredehoft, Turstee under the Will of pearl E. Brown, Bryce L. Bredehoft a/k/a
Bryce L. Brederhoft
Paul V. Hoovler
12/9/1971
1762
475
944133
1S
67W
6
SWSW part of
         
27.3620
27.3620
0.0000
 
0.000000
0.700000
COL02006.000
3
Bryce L. Bredehoft, Trustee under the Will of George F. Brown, Bryce L
Bredehoft, Turstee under the Will of pearl E. Brown, Bryce L. Bredehoft a/k/a
Bryce L. Brederhoft
Paul V. Hoovler
12/9/1971
1762
475
944133
1S
67W
6
NESW
 
BASE
BASE
SUSSEX
JSAND
TOP
BASE
JSAND
DAKOTA
40.0000
40.0000
40.0000
 $        270,000.00
1.000000
0.700000
COL02006.000
4
Bryce L. Bredehoft, Trustee under the Will of George F. Brown, Bryce L
Bredehoft, Turstee under the Will of pearl E. Brown, Bryce L. Bredehoft a/k/a
Bryce L. Brederhoft
Paul V. Hoovler
12/9/1971
1762
475
944133
1S
67W
6
SESW part of
 
BASE
BASE
SUSSEX
JSAND
TOP
BASE
JSAND
DAKOTA
26.7000
26.7000
26.7000
 $        180,225.00
1.000000
0.700000
COL02006.000
5
Bryce L. Bredehoft, Trustee under the Will of George F. Brown, Bryce L
Bredehoft, Turstee under the Will of pearl E. Brown, Bryce L. Bredehoft a/k/a
Bryce L. Brederhoft
Paul V. Hoovler
12/9/1971
1762
475
944133
1S
67W
6
NWSE part of
         
4.0000
4.0000
0.0000
 
0.000000
0.690000
COL02007.000
1
Elmer E. Oestman and Kay A. Oestman, his wife
Byron Oil Industries, Inc.
3/2/2010
2322
776
B184519
1S
67W
6
SWSW part of
         
4.7880
4.7880
0.0000
 
0.000000
0.845000
COL02007.000
2
Elmer E. Oestman and Kay A. Oestman, his wife
Byron Oil Industries, Inc.
3/2/2010
2322
776
B184519
1S
67W
6
SESW part of
         
0.1800
0.1800
0.1800
 $            1,215.00
1.000000
0.875000
COL02007.000
3
Elmer E. Oestman and Kay A. Oestman, his wife
Byron Oil Industries, Inc.
3/2/2010
2322
776
B184519
1S
67W
6
SESW part of
         
0.0720
0.0720
0.0720
 $                486.00
1.000000
0.875000
COL02008.000
1
Arthur G. Egan and Edna Egan
Chaparral Resources, Inc.
10/8/1976
2095
905
B044624
1S
67W
6
SESW part of
 
BASE
BASE
SUSSEX
JSAND
TOP
BASE
JSAND
DAKOTA
13.3000
13.3000
13.3000
 $          89,775.00
1.000000
0.875000
COL02009.000
1
Clayton E. Wyman and Gretta Wyman
Alan J. Byron, d/b/a Byron Oil Industries
12/12/1973
1904
131
25002
1S
67W
6
NWSE part of
         
31.0000
31.0000
0.0000
 
0.000000
0.690000
COL02009.000
2
Clayton E. Wyman and Gretta Wyman
Alan J. Byron, d/b/a Byron Oil Industries
12/12/1973
1904
131
25002
1S
67W
6
SWSE part of
 
TOP
BASE
SURF
JSAND
TOP
BASE
JSAND
DAKOTA
35.0000
35.0000
35.0000
 $        236,250.00
1.000000
0.690000
COL02009.000
3
Clayton E. Wyman and Gretta Wyman
Alan J. Byron, d/b/a Byron Oil Industries
12/12/1973
1904
131
25002
1S
67W
6
SESE
 
TOP
BASE
SURF
JSAND
TOP
BASE
JSAND
DAKOTA
40.0000
40.0000
40.0000
 $        270,000.00
1.000000
0.690000
COL02009.000
4
Clayton E. Wyman and Gretta Wyman
Alan J. Byron, d/b/a Byron Oil Industries
12/12/1973
1904
131
25002
1S
67W
6
NESE
 
BASE
BASE
SUSSEX
JSAND
TOP
BASE
JSAND
DAKOTA
40.0000
40.0000
40.0000
 $        270,000.00
1.000000
0.690000
COL02010.000
1
Casper Sack and Molly Sack, husband and wife
T. S. Pace
4/2/1970
1588
224
887712
1S
67W
6
NWSE part of
         
5.0000
5.0000
0.0000
 
0.000000
0.690000

 
 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
PDC Lease No. 
Tract No.
Lessor
Lessee
Rec date 
Book
Page 
Reception No.
Tshp
Rng
Sec
Description
Other legal description
From 
Formation
To
Formation 
 
Gross Acres
 
Net Acres
 
Company Net Acres
Allocated Value 
Tract WI
Tract NRI
COL02010.000
2
Casper Sack and Molly Sack, husband and wife
T. S. Pace
4/2/1970
1588
224
887712
1S
67W
6
SWSE part of
 
TOP
BASE
SURF
JSAND
TOP
BASE
JSAND
DAKOTA
5.0000
5.0000
5.0000
 $          33,750.00
1.000000
0.690000
COL02010.000
3
Casper Sack and Molly Sack, husband and wife
T. S. Pace
4/2/1970
1588
224
887712
1S
67W
6
S2NW
 
TOP
SUSSEX
BASE
DAKOTA
74.6800
74.6800
74.6800
 $        504,090.00
1.000000
0.782500
COL02011.001
1
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
1S
67W
6
N2NW part of
Lot 1 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
5.6300
2.8150
2.8150
 $          19,001.25
1.000000
0.752500
COL02011.001
2
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
1S
67W
6
N2NW part of
Lot 2 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
10.2300
5.1150
5.1150
 $          34,526.25
1.000000
0.752500
COL02011.001
3
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
1S
67W
6
N2NW part of
North 45 feet of Lot 3 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
0.3900
0.1950
0.1950
 $            1,316.25
1.000000
0.752500
COL02011.001
4
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
1S
67W
6
N2NW part of
Lot 3 Corcilius Acress less North 45 feet
TOP
SUSSEX
BASE
DAKOTA
9.8100
4.9050
4.9050
 $          33,108.75
1.000000
0.752500
COL02011.001
5
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
1S
67W
6
N2NW part of
Lot 4 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
10.1800
5.0900
5.0900
 $          34,357.50
1.000000
0.752500
COL02011.001
6
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
1S
67W
6
N2NW part of
Lot 5 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
10.1500
5.0750
5.0750
 $          34,256.25
1.000000
0.752500
COL02011.001
7
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
1S
67W
6
N2NW part of
Lot 6 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
10.1300
5.0650
5.0650
 $          34,188.75
1.000000
0.752500
COL02011.001
8
James A. Corcilius and Lydia M. Corcilius, husband and wife
Paul V. Hoovler
3/15/1971
1675
345
916182
1S
67W
6
N2NW part of
Lot 7 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
10.2200
5.1100
5.1100
 $          34,492.50
1.000000
0.752500
COL02011.002
1
Lucy V. Trujillo
Paul V. Hoovler
5/10/1971
1696
423
922923
1S
67W
6
N2NW part of
Lot 1 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
0.0000
2.8150
2.8150
 $          19,001.25
1.000000
0.752500
COL02011.002
2
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
1S
67W
6
N2NW part of
Lot 2 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
0.0000
5.1150
5.1150
 $          34,526.25
1.000000
0.752500
COL02011.002
3
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
1S
67W
6
N2NW part of
North 45 feet of Lot 3 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
0.0000
0.1950
0.1950
 $            1,316.25
1.000000
0.752500
COL02011.002
4
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
1S
67W
6
N2NW part of
Lot 3 Corcilius Acress less North 45 feet
TOP
SUSSEX
BASE
DAKOTA
0.0000
4.9050
4.9050
 $          33,108.75
1.000000
0.752500
COL02011.002
5
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
1S
67W
6
N2NW part of
Lot 4 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
0.0000
5.0900
5.0900
 $          34,357.50
1.000000
0.752500
COL02011.002
6
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
1S
67W
6
N2NW part of
Lot 5 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
0.0000
5.0750
5.0750
 $          34,256.25
1.000000
0.752500
COL02011.002
7
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
1S
67W
6
N2NW part of
Lot 6 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
0.0000
5.0650
5.0650
 $          34,188.75
1.000000
0.752500
COL02011.002
8
Lucy V. Trujillo
Paul V. Hoovler
5/20/1971
1696
423
922923
1S
67W
6
N2NW part of
Lot 7 Corcilius Acres
TOP
SUSSEX
BASE
DAKOTA
0.0000
5.1100
5.1100
 $          34,492.50
1.000000
0.752500
COL02012.000
1
Albert Sack and Ann V. Sack, husband and wife
T. S. Pace
2/2/1970
1588
230
887715
1S
67W
6
SENE
         
40.0000
40.0000
0.0000
 
0.000000
0.875000
COL02012.000
2
Albert Sack and Ann V. Sack, husband and wife
T. S. Pace
2/2/1970
1588
230
887715
1S
67W
6
NENE part of
         
33.0940
33.0940
0.0000
 
0.000000
0.875000
COL02012.000
3
Albert Sack and Ann V. Sack, husband and wife
T. S. Pace
2/2/1970
1588
230
887715
1S
67W
6
W2NE part of
         
75.1560
75.1560
0.0000
 
0.000000
0.875000
COL02013.000
1
Katherine H. Sack and George E. Sack
Amoco Production Company
2/25/1975
1979
275
A071747
1S
67W
6
NENE part of
aka Tracts 6 and 7 of COT01351
       
2.0660
2.0660
0.0000
 
0.000000
0.875000
COL01561.000
1V1
Front Range Investment Corporation of Colorado
Rocky Mountain Oil & Gas Company
1/7/1971
1657
61
910296
1S
67W
8
E2NE
 
TOP
DAKOTA
BASE
DAKOTA
0.0000
 
0.0000
 
1.000000
0.788350
COL01561.000
3
Front Range Investment Corporation of Colorado
Rocky Mountain Oil & Gas Company
1/7/1971
1657
61
910296
1S
67W
8
W2NE
 
TOP
DAKOTA
BASE
DAKOTA
80.0000
80.0000
80.0000
 
1.000000
0.788350

 
 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
 
PDC Lease No. 
 Tract No.  
Lessor
 
Lessee
Rec date 
Book
Page 
 
Reception No.
 
Tshp
Rng
 
Sec
 
Description
 
Other legal description
 
From 
 
Formation
 
To
 
Formation 
Gross Acres
Net Acres
Company Net Acres
Allocated Value 
Tract WI
Tract NRI
COL02060.000
1
First Interstate Bank of Denver, Successor Trustee of Joseph A. Leisle
Martinex Corporation
1/30/1985
2962
432
R552153
1S
67W
8
NE
 
BASE
SUSSEX
BASE
DAKOTA
160.0000
160.0000
160.0000
 $    1,080,000.00
1.000000
0.823950
COL01561.000
1
Front Range Investment Corporation of Colorado
Rocky Mountain Oil & Gas Company
1/7/1971
1657
61
910296
1S
67W
18
E2NE
 
TOP
SURF
TOP
DAKOTA
80.0000
80.0000
40.0000
 $        120,000.00
0.500000
0.788350
COL02040.000
1
Anthony Palizzi and Vera L. Palizzi, husband and wife
Dan H. Sebastian
3/16/1972
1676
74
916326
1S
67W
18
SW part of
 
TOP
SURF
BASE
JSAND
10.7200
10.7200
2.0100
 $            6,030.00
0.187500
0.752500
COL02041.000
1
Robert M. Willsey and Patricia J. Willsey, husband and wife
Dan H. Sebastian
3/16/1972
1676
69
916324
1S
67W
18
SW part of
two parcels; B contains 8.78 acres, C contains 2.00 acres.
TOP
JSAND
BASE
JSAND
9.4900
9.4900
1.7794
 
0.187500
0.752500
COL02042.000
1
Frank Vernon Van Deusen and Gertrude M. Van Deusen, husband and wife
Dan H. Sebastian
3/23/1971
1678
107
917015
1S
67W
18
SW part of
 
TOP
JSAND
BASE
JSAND
22.4100
22.4100
4.2019
 
0.187500
0.752500
COL02043.000
1
Donald Van Duesen and Barbara L. Van Deusen
Dan H. Sebastian
3/23/1971
1678
110
917016
1S
67W
18
SW part of
 
TOP
JSAND
BASE
JSAND
2.5600
2.5600
0.4800
 
0.187500
0.752500
COL02044.000
1
Adams County Board of Commissioners
The Anschutz Corporation, Inc.
3/12/1971
1683
357
918821
1S
67W
18
SW part of
Lot 21, Block 1 Layton Subdivision
TOP
JSAND
BASE
JSAND
5.1200
5.1200
0.9600
 
0.187500
0.815000
COL02045.000
1
Lauren C. Strassburg and Janice K. Strassburg, husband and wife
Dan H. Sebastian
2/2/1971
1663
404
912370
1S
67W
18
SW part of
Lots 13, 14, 15,& 16, Block 2 Layton Subdivision
TOP
JSAND
BASE
JSAND
5.0200
5.0200
0.9412
 
0.187500
0.752500
COL02046.000
1
Munir F. Ibrahim and Ardella N. Ibrahim
The Anschutz Corporation, Inc.
5/1/1971
1691
198
921184
1S
67W
18
SW part of
Lot 21, Block 1 Layton Subdivision
TOP
JSAND
BASE
JSAND
11.0700
11.0700
2.0756
 
0.187500
0.815000
COL02047.000
1
Donald J. Shelley and Patricia Jo Anne Shelly (sic), husband and wife
Dan H. Sebastian
2/2/1971
1663
414
912376
1S
67W
18
SW part of
Lots 5, 6, 7, 8, Block 1 Layton Subdivision
TOP
JSAND
BASE
JSAND
4.8800
4.8800
0.9150
 
0.187500
0.752500
COL02048.000
1
Louis A. Caricato and Bette Jean Caricato, husband and wife
Dan H. Sebastian
3/16/1971
1676
78
916328
1S
67W
18
SW part of
Lots 9-12, Block 1, Layton Subdivision
TOP
JSAND
BASE
JSAND
5.0700
5.0700
0.9506
 
0.187500
0.752500
COL02049.000
1
Joe A. Holeman and Ione S. Holeman, husband and wife
Dan H. Sebastian
2/2/1971
1663
411
912374
1S
67W
18
SW part of
Lots 1-4, Block 1, Layton Subdivision
TOP
JSAND
BASE
JSAND
5.2300
5.2300
0.9806
 
0.187500
0.752500
COL02050.000
1
Samuel L. Dunham and Carma J. Dunham, husband and wife
Dan H. Sebastian
2/2/1971
1663
401
912368
1S
67W
18
SW part of
Lots 5-8, Block 2, Layton Subdivision
TOP
JSAND
BASE
JSAND
5.0700
5.0700
0.9506
 
0.187500
0.752500
COL02051.000
1
Charles D. Hoyt and Jeannette L. Hoyt, husband and wife
Dan H. Sebastian
2/2/1971
1663
408
912372
1S
67W
18
SW part of
Lots 1-4, Block 2, Layton Subdivision
TOP
JSAND
BASE
JSAND
5.0300
5.0300
0.9431
 
0.187500
0.752500
COL02052.000
1
Teryl J. Richman and Carylon J. Richman, husband and wife
Dan H. Sebastian
2/2/1971
1663
421
912379
1S
67W
18
SW part of
Lots 9-11, Block 2, Layton Subdivision
TOP
JSAND
BASE
JSAND
5.0300
5.0300
0.9431
 
0.187500
0.752500
COL02053.000
1
D. George Layton and Edna E. Layton, husband and wife
Dan H. Sebastian
3/16/1971
1676
63
916322
1S
67W
18
SW part of
Excludes Layton Subdivision
TOP
JSAND
BASE
JSAND
47.7900
47.7900
8.9606
 
0.187500
0.752500
COL02054.000
1
Gary H. Weber, et ux
Crest Oil and Gas Company
 
1864
 
652653
1S
67W
18
SW part of
Lots 17 - 20 Block 1 Layton Subdivision
TOP
JSAND
BASE
JSAND
5.4700
5.4700
1.0256
 
0.187500
0.815000
COL02055.000
1
D. George Layton, et ux
Crest Oil and Gas Company
       
1S
67W
18
SW part of
No acreage specified
TOP
JSAND
BASE
JSAND
0.0000
0.0000
0.0000
 
0.187500
0.815000

 
 
Page 5 of 9

--------------------------------------------------------------------------------

PDC Lease No. Tract No. 
Lessor
Lessee
Rec date 
Book 
Page 
Reception No.
Tshp
Rng 
Sec
Description
Other legal description
From 
Formation
To
Formation 
Gross Acres
Net Acres
Company Net Acres
Allocated Value 
Tract WI
Tract NRI
COL02174.000
1
Francis I. Tsuzuki and Calvin C. McGregor
Sands-American Corp.
6/18/1973
1870
392
 
1S
67W
28
NE part of
except the North 30 feet for road purposes and except the East 30 feet for road
purposes and except property described in Book 906, page 68; Book 1088, page 514
and Book 1159, page 446
TOP
JSAND
BASE
JSAND
150.0000
150.0000
150.0000
 
1.000000
0.789913
COL00461.001
1
Lillian H. Hill
Petrogulf Energy Company
5/24/1982
2646
667
378777
1S
68W
15
NENW and that part of the N/2NE/4 North and West of the Right-Of-Way of the Bull
Canal
120.0000
24.0000
1.6493
 $                824.65
6.872250%
6.013219%
COL00461.002
1
Avice H. Kerr
Petrogulf Energy Company
5/24/1982
2646
660
378774
1S
68W
15
NENW and that part of the N/2NE/4 North and West of the Right-Of-Way of the Bull
Canal
120.0000
24.0000
1.6493
 $                824.65
6.872250%
6.013219%
COL00461.003
1
Darrell R. and Mary Doughty
Petrogulf Energy Company
7/22/1982
2663
270
388069
1S
68W
15
NENW and that part of the N/2NE/4 North and West of the Right-Of-Way of the Bull
Canal
120.0000
24.0000
1.6493
 $                824.65
6.872250%
6.013219%
COL00461.004
1
James L. Reese and Dorey Reese
Petrogulf Energy Company
7/22/1982
2663
261
388065
1S
68W
15
NENW and that part of the N/2NE/4 North and West of the Right-Of-Way of the Bull
Canal
120.0000
24.0000
1.6493
 $                824.65
6.872250%
6.013219%
COL00461.005
1
Solon E. Thornton and Mildred Thornton
Petrogulf Energy Company
7/13/1982
2660
273
386464
1S
68W
15
NENW and that part of the N/2NE/4 North and West of the Right-Of-Way of the Bull
Canal
120.0000
24.0000
1.6493
 $                824.65
6.872250%
6.013219%
COL00462.000
1
Norma C. Mathena, Robert G. Bolton and Mary M. Weigandt
Petrogulf Energy Company
6/1/1982
2648
770
379880
1S
68W
15
The NWNW, and a tract of land described by metes and bounds
   
47.0000
47.0000
3.2300
 $            1,615.00
6.872250%
5.841413%
COL00472.000
1
Milton W. Fonay and Virginia M. Fonay, husband and wife
Vessels Oil & Gas Company
2/21/1990
3644
806
927006
1S
68W
22
S2NW
         
80.0000
80.0000
16.9598
 $            5,750.78
0.211998
0.800000
COL01973.000
1
Lawrence E. and Donna M. Wailes, husband and wife
Macey & Mershon Oil Inc.
3/31/1982
2633
289
371009
2S
63W
8
NE
 
TOP
SURF
BASE
JSAND
160.0000
160.0000
160.0000
 
1.000000
0.807500
COL01974.000
1
Lawrence E. and Donna M. Wailes, husband and wife
Macey & Mershon Oil Inc.
3/31/1982
2633
285
371008
2S
63W
8
SE
 
TOP
SURF
BASE
JSAND
160.0000
160.0000
160.0000
 
1.000000
0.807500
COL01749.000
1
Union Pacific Railroad Company
Pan American Petroleum Corporation
 
1623
66
899245
2S
64W
15
S2
 
TOP
DSAND
BASE
JSAND
320.0000
320.0000
320.0000
 
1.000000
0.740000
COL01749.000
1V1
Union Pacific Railroad Company
Pan American Petroleum Corporation
 
1623
66
899245
2S
64W
15
Wellbore of the Mundell 24-15
 
TOP
DSAND
BASE
JSAND
0.0000
 
0.0000
 
0.499000
0.740000
COL01978.001
1
James M. Wortz, a married man dealing with his sole separate property
William Urban Jr.
4/6/1982
2634
496
371691
2S
64W
22
NENW
 
TOP
SURF
BASE
JSAND
40.0000
5.0000
5.0000
 
1.000000
0.842500
COL01978.001
2
James M. Wortz, a married man dealing with his sole separate property
William Urban Jr.
4/6/1982
2634
496
371691
2S
64W
22
NWNW
 
TOP
SURF
BASE
JSAND
40.0000
5.0000
5.0000
 
1.000000
0.842500
COL01978.001
3
James M. Wortz, a married man dealing with his sole separate property
William Urban Jr.
4/6/1982
2634
496
371691
2S
64W
22
SWNW
 
TOP
SURF
BASE
JSAND
40.0000
5.0000
5.0000
 
1.000000
0.842500

 
 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
 

PDC Lease No.  Tract No.  
Lessor 
Lessee 
Rec date 
 
Book 
 
Page 
 
Reception No.
 
Tshp
Rng 
 
Sec
Description
Other legal description 
 
From 
Formation
 
To
Formation 
 
Gross Acres
Net Acres
Company Net Acres 
Allocated Value 
Tract WI
 
Tract NRI
COL01978.001
4
James M. Wortz, a married man dealing with his sole separate property
William Urban Jr.
4/6/1982
2634
496
371691
2S
64W
22
SENW
 
TOP
SURF
BASE
JSAND
40.0000
5.0000
5.0000
 
1.000000
0.842500
COL01978.002
1
Ada McCauley Hill, widow of George A. Hill
William Urban Jr.
4/16/1982
2637
94
 
2S
64W
22
NENW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.842500
COL01978.002
2
Ada McCauley Hill, widow of George A. Hill
William Urban Jr.
4/16/1982
2637
94
 
2S
64W
22
NWNW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.842500
COL01978.002
3
Ada McCauley Hill, widow of George A. Hill
William Urban Jr.
4/16/1982
2637
94
 
2S
64W
22
SWNW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.842500
COL01978.002
4
Ada McCauley Hill, widow of George A. Hill
William Urban Jr.
4/16/1982
2637
94
 
2S
64W
22
SENW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.842500
COL01978.003
1
James H. Wortz, a/k/a James Worts, and Eleanor Thrompson Wortz, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
856
 
2S
64W
22
NENW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.767500
COL01978.003
2
James H. Wortz, a/k/a James Worts, and Eleanor Thrompson Wortz, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
856
 
2S
64W
22
NWNW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.767500
COL01978.003
3
James H. Wortz, a/k/a James Worts, and Eleanor Thrompson Wortz, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
856
 
2S
64W
22
SWNW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.767500
COL01978.003
4
James H. Wortz, a/k/a James Worts, and Eleanor Thrompson Wortz, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
856
 
2S
64W
22
SENW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.767500
COL01978.004
1
Charles S. Thompson, a/k/a Santford Thompson, a married man dealing in his sole
and separate property
Macey & Mershon Oil Inc.
7/7/1982
2658
852
385610
2S
64W
22
NENW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.767500
COL01978.004
2
Charles S. Thompson, a/k/a Santford Thompson, a married man dealing in his sole
and separate property
Macey & Mershon Oil Inc.
7/7/1982
2658
852
 
2S
64W
22
NWNW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.767500
COL01978.004
3
Charles S. Thompson, a/k/a Santford Thompson, a married man dealing in his sole
and separate property
Macey & Mershon Oil Inc.
7/7/1982
2658
852
 
2S
64W
22
SWNW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.767500
COL01978.004
4
Charles S. Thompson, a/k/a Santford Thompson, a married man dealing in his sole
and separate property
Macey & Mershon Oil Inc.
7/7/1982
2658
852
 
2S
64W
22
SENW
 
TOP
SURF
BASE
JSAND
0.0000
5.0000
5.0000
 
1.000000
0.767500
COL01978.005
1
John W. Hassell and Mary K. Hassell, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
860
 
2S
64W
22
NENW
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
10.0000
 
1.000000
0.767500
COL01978.005
2
John W. Hassell and Mary K. Hassell, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
860
 
2S
64W
22
NWNW
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
10.0000
 
1.000000
0.767500
COL01978.005
3
John W. Hassell and Mary K. Hassell, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
860
 
2S
64W
22
SWNW
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
10.0000
 
1.000000
0.767500
COL01978.005
4
John W. Hassell and Mary K. Hassell, husband and wife
Macey & Mershon Oil Inc.
7/7/1982
2658
860
 
2S
64W
22
SENW
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
10.0000
 
1.000000
0.767500
COL01978.006
1
Edith D. Marlatt and Ira Marlatt, wife and husband
W.B. Macey and Paul M. Mershon, Jr., as Trustee under the Paul M. Mershon, Jr.
Trust dated May 4, 1982, Paul M. Mershon, Jr., Beneficiary
4/26/1983
2739
586
 
2S
64W
22
NENW
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
10.0000
 
1.000000
0.732500

 
 
Page 7 of 9

--------------------------------------------------------------------------------

PDC Lease No.  Tract No.  Lessor
Lessee
Rec date 
Book 
Page  
 
Reception No.
 
Tshp
Rng 
Sec
 
Description
Other legal description 
From 
Formation
To
Formation 
Gross Acres
Net Acres
Company Net Acres 
Allocated Value 
Tract WI
Tract NRI
COL01978.006
2
Edith D. Marlatt and Ira Marlatt, wife and husband
W.B. Macey and Paul M. Mershon, Jr., as Trustee under the Paul M. Mershon, Jr.
Trust dated May 4, 1982, Paul M. Mershon, Jr., Beneficiary
4/26/1983
2739
586
 
2S
64W
22
NWNW
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
10.0000
 
1.000000
0.732500
COL01978.006
3
Edith D. Marlatt and Ira Marlatt, wife and husband
W.B. Macey and Paul M. Mershon, Jr., as Trustee under the Paul M. Mershon, Jr.
Trust dated May 4, 1982, Paul M. Mershon, Jr., Beneficiary
4/26/1983
2739
586
 
2S
64W
22
SWNW
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
10.0000
 
1.000000
0.732500
COL01978.006
4
Edith D. Marlatt and Ira Marlatt, wife and husband
W.B. Macey and Paul M. Mershon, Jr., as Trustee under the Paul M. Mershon, Jr.
Trust dated May 4, 1982, Paul M. Mershon, Jr., Beneficiary
4/26/1983
2739
586
 
2S
64W
22
SENW
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
10.0000
 
1.000000
0.732500
COL01980.000
1
The Smith Farms, a partnership
C. K. Hoefle, Inc.
8/27/1991
3810
435
 
2S
64W
22
NESW
 
TOP
SURF
BASE
JSAND
40.0000
40.0000
24.0000
 
0.600000
0.812500
COL01980.000
2
The Smith Farms, a partnership
C. K. Hoefle, Inc.
8/27/1991
3810
435
 
2S
64W
22
NWSW
 
TOP
SURF
BASE
JSAND
40.0000
40.0000
24.0000
 
0.600000
0.812500
COL01980.000
3
The Smith Farms, a partnership
C. K. Hoefle, Inc.
8/27/1991
3810
435
 
2S
64W
22
SWSW
 
TOP
SURF
BASE
JSAND
40.0000
40.0000
24.0000
 
0.600000
0.812500
COL01980.000
4
The Smith Farms, a partnership
C. K. Hoefle, Inc.
8/27/1991
3810
435
 
2S
64W
22
SESW
 
TOP
SURF
BASE
JSAND
40.0000
40.0000
24.0000
 
0.600000
0.812500
COL01980.000
5
The Smith Farms, a partnership
C. K. Hoefle, Inc.
8/27/1991
3810
435
 
2S
64W
22
NWNE
 
TOP
SURF
BASE
JSAND
40.0000
40.0000
24.0000
 
0.600000
0.812500
COL01981.001
1
Kalcevic Farms Inc.
C. K. Hoefle, Inc.
8/27/1991
3810
440
 
2S
64W
22
SWSE
 
TOP
SURF
BASE
JSAND
40.0000
20.0000
12.0000
 
0.600000
0.812500
COL01981.001
2
Kalcevic Farms Inc.
C. K. Hoefle, Inc.
8/27/1991
3810
440
 
2S
64W
22
SESE
 
TOP
SURF
BASE
JSAND
40.0000
20.0000
12.0000
 
0.600000
0.812500
COL01981.002
1
Robert E. Halverson, a married man dealing in his sole and separate property
C. K. Hoefle, Inc.
8/27/1991
3810
444
 
2S
64W
22
SWSE
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
6.0000
 
0.600000
0.812500
COL01981.002
2
Robert E. Halverson, a married man dealing in his sole and separate property
C. K. Hoefle, Inc.
8/27/1991
3810
444
 
2S
64W
22
SESE
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
6.0000
 
0.600000
0.812500
COL01981.003
1
Raymond D. Halverson, a single man
C. K. Hoefle, Inc.
8/27/1991
3810
442
 
2S
64W
22
SWSE
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
6.0000
 
0.600000
0.812500
COL01981.003
2
Raymond D. Halverson, a single man
C. K. Hoefle, Inc.
8/27/1991
3810
442
 
2S
64W
22
SESE
 
TOP
SURF
BASE
JSAND
0.0000
10.0000
6.0000
 
0.600000
0.812500
COL02177.000
1
Joe Martin and Leta M. Martin, husband and wife
Koch Industries, Inc.
2/24/1970
1579
263
881969
2S
66W
2
SW
         
160.0000
160.0000
70.0000
 
0.437500
0.750625
COL01970.001
1
Herbert H. Champlin
North American Resources Company
7/6/1995
4541
902
C0086538
3S
64W
8
W2SW part of
 
TOP
SURF
BASE
JSAND
70.3510
46.9007
46.9007
 
1.000000
0.812500
COL01970.002
1
Jack D. Danford
North American Resources Company
6/19/1995
4532
380
C0082342
3S
64W
8
W2SW part of
 
TOP
SURF
BASE
JSAND
0.0000
23.4503
23.4503
 
1.000000
0.812500
COL01971.000
1
Danford-Champlin Farms, Ltd.
North American Resources Company
6/19/1995
4532
383
C0082343
3S
64W
8
W2SW part of
 
TOP
JSAND
BASE
JSAND
9.1940
9.1940
9.1940
 
1.000000
0.812500
COL01972.000
1
The Board of County Commissioners, County of Adams, State of Colorado
North American Resources Company
7/6/1995
4541
899
C0086537
3S
64W
8
W2SW part of
The north 15 feet of the south 45 feet
TOP
JSAND
BASE
JSAND
0.4550
0.4550
0.4550
 
1.000000
0.875000

 
 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 

PDC Lease No. Tract No.   Lessor
Lessee
 
Rec date 
Book  
 
Page  
Reception No.
Tshp
Rng 
 
Sec
Description
Other legal description 
 
From 
Formation
To
Formation 
Gross Acres
Net Acres
Company Net Acres 
Allocated Value 
Tract WI
Tract NRI
COL01972.000
2
The Board of County Commissioners, County of Adams, State of Colorado
North American Resources Company
7/6/1995
4541
899
C0086537
3S
64W
8
E2SW part of
The north 15 feet of the south 45 feet
TOP
JSAND
BASE
JSAND
0.5170
0.5170
0.5170
 
1.000000
0.875000
                                                                               
                                                   
 $    6,000,000.00
   

 
 
 
 
 
Page 9 of 9

--------------------------------------------------------------------------------

Schedule 3.2
Preferential Rights and Consents
 
None
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 6.1(g)
Hydrocarbon Sales Contracts
 
 
 
 
Contract Number
Agreement Type
Date
 
Buyer
Seller
K8396
Gas Gathering Agreement
1/14/2008
 
Kerr-McGee Gathering LLC
Merit Energy Company
K9152
Gas Purchase and Sale Agreement
6/1/1986
 
Vessels Gas Processing, LTD.
Vessels Oil & Gas Company
K9153
Gas Processing Agreement
6/1/1984
 
Koch Hydrocarbon Company
Rock Oil Corporation
K9154
Gas Purchase and Sale Agreement
8/1/1995
 
Vessels Gas Processing, LTD.
Bataa Oil
K9170
Gas Processing Agreement
10/1/1997
 
North American Resources Company
Bataa Oil, Inc.
G-059
Gas Purchase and Processing Agreement
8/27/1992
 
Associated Natural Gas, Inc.
Western Production Company
G-064
Gas Purchase and Processing Agreement
7/7/1994
 
Associated Natural Gas, Inc.
Byron Oil Industries, Inc.
G-068
Gas Gathering and Processing Agreement
7/9/1992
 
Associated Natural Gas, Inc.
North American Resources Company
G-114
Gas Purchase and Processing Agreement
4/24/1991
 
Associated Natural Gas, Inc.
Western Production Company

 
 
 
 
 
 
 
Page 1 of 1

--------------------------------------------------------------------------------

 
Schedule 6.1(h)
Compliance with Law
 
 

             
API
Facility Name
Operator Name
Status
Field Name/
Location
Comments
Estimated Cost
WELL
05-001-07810
CHAPMAN 1
PDC ENERGY INC
PR
JAMBOREE
NWSE  28 1S 64W  6 
active remediation -anticipated closure unknown
$375,000
WELL
05-001-09379
EHLER 44-4
PDC ENERGY INC
PR
WATTENBERG
SESE  4  1S 67W  6 
oil dumpline failure
$80,536
WELL
05-001-09564
GUTHRIE 12-2
PDC ENERGY INC
PR
WATTENBERG
SWNW  2  1S 67W  6 
failed water flowline integrity
$96,562
WELL
05-001-09578
SACK 11, 12, 23-6
PDC ENERGY INC
PR
SPINDLE
SENW  6  1S 67W  6 
active remediation - 1/2018
$4,800
WELL
05-001-09025
SELTZER G U 2-4
PDC ENERGY INC
PR
WATTENBERG
NWSE  4  1S 67W  6 
active remediation
$31,400
                               
total
$588,298

 
 
 

--------------------------------------------------------------------------------

 
Schedule 6.1(j)
Pending Operations
 
 
None
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 6.1(p)
Plugging and Abandonment (i) or Notices of Non-Compliance (ii)
 
 
 
     
Well Name
API No.
PDC Cost Center No.
County
Twn
Rng
Sec
Qtr/Qtr
Spacing
Status
Operator
Comment
Pluggin and Abandonment (i)
         
Seltzer G U 2-4
05-001-09025
105.902636
ADAMS
1S
67W
4
NWSE
J Sand spaced SE4
Producing
PDC Energy, Inc.
Previously identified as a P/A candidate.  Pending AFE routed but never
approved.  Well currently producing
Notices of Non-Compliance (ii)
         
None
                   
Seller has not received any Notices of Non-Compliance or violations from the
COGCC on wells set forth on Exhibit B

 
 
 